Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 1 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/26/2019 8:56:33 PM

To: Minarich, Christine M [MinarichCM @state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-Ill Final FRN - AM to T Revised LPM cmts RJIM.docx

Christine

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MonjayR@state.gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @istate eov>

Sent: Monday, February 25, 2019 4:29 PM

Sunil K <RaviSK@state gov>; PM-CPA <PM-CPAG@state. gov>; Urena, Michael A <UrenaMAgstate.gov>; Abisellan,

Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
2. SIME @ state gov>;

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A

<RogersSA? @state gov>; Minarich, Christine M <MinarichCMi @ state gov>; Kottmyer, Alice M

 

        

    

 

 

Peckham, Yvonne M <PeckhamY¥M@state.zov>; Thompson, Zainab B <Thompsonz8 @state.sov>; Shinnick, Julianne

  

WASHSTATEC001703
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 2 of 446

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Illl

AML,
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

   

 

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|)@state.gov>; Christopherson, Collin C <ChristaphersonlC @ state. gov>; Ravi,

2oy>; T_SpecAssts <i SnecAssts

state goy>; Shin, Jae E <ShinJE@state.goy>;

   
 

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M

<KottmyerAM Gstate.govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gove;

 

 

<Shinnicki @state.gov>; Blaha, Charles O <ElahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001 704
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 3 of 446

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 2/26/2019 9:12:45 PM

To: Johnson, Clifton M [JohnsonCM5 @state.gov]

cc: Dorosin, Joshua L [DorosinJjL@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts RJM.docx; 02-22-19 Menendez Letter on Hold on CAT I-Iil
Transfer.pdf

FYSA,

Alice

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

@state.gov>; Kovar, Jeffrey D <Kovar/D@state.gzov>; Rogers, Shana A
<RogerssA? @ state. cov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Ce: Kottmyer, Alice M <KottimyerAM

 

Rob,

WASHSTATECO001705
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 4 of 446

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Micaceetnestetenerierezenterendt deciensetenSWGservuereceenrneveeedt deceearee

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CRAG@istate goy>; Urena, Michael A <UrenaMA@ist
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.sov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

zcng>; Dearth, Anthony M <2 i ov>; Rogers, Shana A

narichCM @ state gov>; Kottmyer, Alice M

   

<Rogerss&2 @state.eov>; Minarich, Christine M <Mi
Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThompsonzB @state.gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

     
 

 

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,
Sunil K <RaviSk@ state goy>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Ahisellank Gist: Dt €

 

 

 

 

  
 

   

a

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeiiernaS! @state.gov>; Shin, Jae E <ShiniE@ state gov>;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

 

<KottrnyerAM @istate. gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckhamYM@G@istate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne
<Shinnick] state gov>; Blaha, Charles O <BishaCOgist 24>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

   

All,
Attached, please find the AM to T

 

Thanks
Rob

WASHSTATEC001 706
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 5 of 446

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001707
 

Document 106-11 Filed 09/23/20 Page 6 of 446

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001708
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 7 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001709
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 8 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATECO001710
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 9 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/26/2019 9:29:30 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, February 26, 2019 4:27 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichCM@ state. gov>

<RogerssA&2 @state.cov>; Heidema, Sarah J <Heldemasi @istate. go>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Christine,

 

Thanks
Rab

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

A

From: Minarich, Christine M <MinarichUM@) state gov>

Sent: Tuesday, February 26, 2019 2:30 PM
To: Monjay, Robert <NioniayR @state gov>

   
 

<RogerssA&2 @state.cov>; Heidema, Sarah J <Heldemasi @istate. go>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

 

WASHSTATECO001711
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 10 of 446

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>
Sent: Monday, February 25, 2019 4:29 PM

Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 

 

 
 
  

.ov>; Shin, Jae E <ShiniE@istate cove;
Hamilton, Catherine E <HamitonCE @state.sov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, ShanaA

state .gov>; McClung, Gailyn W <McCluneGW Gistate gav>;
Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

   

nd

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNieharger) @state.gov>; Christopherson, Collin C <ChristophersonCC@ state. gov>; Ravi,

   

Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts@ state sov>;
Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

WASHSTATECO001712
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 11 of 446

U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile:

Email: MonjavyR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATEC001713
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 12 of 446

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 2/26/2019 9:46:09 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]; String, Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA @state.gov]; chandrawhalenlaw@gmail.com

Subject: CPA MEDIA MONITORING: 26 February 2019

 

Alerts for 26 February 2019

 

“3 ways Trump administration could show US cares about South Sudan”, The United States and its allies — the
United Kingdom and Norway — have expressed alarm at the escalating conflict but, for justifiable reasons,
have refused to support a peace agreement that had no chance of succeeding. But naming the perpetrators of the
conflict, labeling them as morally bankrupt, and withholding funding are not tantamount to an effective policy
in the long term. In fact, the U.S. disengagement heightens suffering for the people of South Sudan.

 

“Bell out to win Australia’s bid for special ops helicopters”, The helicopters being offered for Australia’s Land
2097 Phase 4 requirement will be commercial off the shelf, with kits developed to meet the majority of mission
requirements spelled out in the RFI. These include air assault, intelligence-gathering, and troop transport. There
is also a potential requirement for the helicopter to be weaponized in the future.

 

‘Ts the next Arab uprising happening in plam sight?”, The simultaneous eruption and gathering momentum of
the Algerian and Sudanese protests inevitably bring comparisons with the 2011 Arab uprisings. Could Algeria
and Sudan be the trigger for a regionwide protest wave comparable to the one ignited by Tunisia’s revolution?
That may be the wrong question.

 

“Thave no doubts US will step up military presence in Poland: defence minister”, "We are not talking [with the
United States] about whether the presence of the American army will be increased, only about how,” Blaszezak
said.

 

“Russia's Soft Strateey to Hastile Measures in Europe”, Russia’s soft strategy with hostile measures may also
point to what the United States and its European allies could do to counter these measures. One broad solution
to Russian hostile measures could be to address the vulnerabilities they target, such as measures by a range of
U.S. government agencies to strengthen the rule of law, diminish ethnic tension, enhance cyber security, and
create resilience to information campaigns.

 

“Ukraine begins Poroshenke impeachment process”, Members of Ukraine's parliament have begun the process
to impeach President Petro Poroshenko amid the fallout of an explosive report linking high-ranking defence
officials to a corruption scandal.

 

“Vietnam eves closer collaboration with US, in bomb, mine clearance”, Vietnamese Deputy Prime Minister
and Foreign Minister Pham Binh Minh said Tuesday that Vietnam and the United States should strengthen
collaboration in bomb and mine clearance and in support for Agent Orange victims.

 

WASHSTATECO001714
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 13 of 446

The Latest: Mauritius ruling a ‘tool’ for Cyprus on UK bases’, Cyprus’ attorney general says a United Nations
top court ruling on Mauritius is a “legal tool” the Cypriot government could use to negotiate the status of two
British military bases on the east Mediterranean island nation.

 

“Saudi Arabia And The Dark Side OF Trump's Manutacturing Plan”, "The president said ramping up arms sales
was part of his plan to boost U.S. manufacturing jobs,” Alexia Campbell wrote, "and it no longer seemed to
matter what foreign militaries were doing with the weapons.”

 

“African Women Surmount Obstacles to Redefine Ther Countries’ Militaries”, As more women take on
leadership roles across Africa’s military, the prospects for representation appear to be growing. Fatuma Ahmed,
Kenya’s recently appointed major general, told Kenya CitizenTV that women in her country have accomplished
a lot, but they’re just getting started.

 

“Official: China Will Step Up Military, Diplomatic Pressure Against Taiwan”, Taiwan will look to the United
States, for help in standing up against China, Chiu said. The United States has announced two arms sales to
Taiwan under U.S. President Donald Trump, and it regularly passes its naval ships in waters claimed by China.
The White House last year condemned other countries for switching diplomatic allegiance from Taipei to
Beijing.

 

5%

“US weighs sending drones, military advisers to Burkina Faso after terror untick”, A defense official familiar
with the figures tells CNN the assistance to the country grew from less than $5 million in fiscal year 2015 to
about $30 million in fiscal year 2018. There are fewer than 50 US military personnel stationed in Burkina Faso

 

“Pakistan vows retaliation after Incian airstrikes, as hostilities rise between nuclear powers”, Pakistan's Prime

Minister Imran Khan has promised to retaliate against India after it conducted airstrikes on an alleged terrorist
training camp across the Line of Control (LoC), the de facto border between India and Pakistan in the disputed
Kashmir region, in a significant escalation of hostilities between the two nuclear armed powers.

 

“Shift in Small-Arms Export Approvals Opposed by a Top Democrat”, The top Democrat on the Senate Foreign
Relations Committee says he’s intent on blocking the State Department from shifting regulation to the
Commerce Department for exports of military-style firearms including certain pistols, semi-automatic rifles and
related ammunition.

 

“US tying more reconnaissance flights off Venezuela, military sources say”, Several US military officials
continue to emphasize there are no military options actively being considered for the Venezuela crisis. For now,
the US military would only contemplate a response if US assets, personnel or the embassy were attacked.

 

“ANALYSIS: China and South Korea's THAAD Dispute May Be Set to Reignite”, For the time being, it seems
that the contention over the THAAD deployment will not go away. Besides, South Korea will be under pressure
to strengthen its military cooperation with the United States to counter China’s rise in the region, at a time when
Seoul may be considering integrating the alliance with the broader U.S. strategy in Northeast Asia beyond
deterring North Korea.

 

“Avalon 201%: LS increases industrial presence at Australian airshow”, Australia’s biggest US procurements
during 2010 and 2017 include orders of Lockheed Martin F-35 fighter aircraft, Sikorsky-Lockheed Martin MH-
60R Seahawk Romeo helicopters, Boeing E-7A Wedgetail airborne early warning and control aircraft, Boeing
P-8A Poseidon maritime multi-mission aircraft, and Boeing CH-47F Chinook transport helicopters.

 

“Nepal a vital security partner: US”, He also made it clear that the Indo-Pacific Strategy was in no way an
alliance of countries or about asking Nepal to choose sides. “Tt is a strategy aimed at building capacity of Nepal
to defend its own sovereignty. We want independent, prosperous and security-independent Nepal. That’s our
interest. That’s your interest. That’s our shared interest,” he said.

 

WASHSTATECO001715
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 14 of 446

“America should not give aid to Pakistan until it stops harbouring terrorists: Niki Haley”, Haley, who has
founded a new policy group ‘Stand America Now’ that will focus on how to keep the US safe, strong, and
prosperous, wrote in an op-ed that when the US provides aid to nations, "it is more than fair to ask what the US
gets in return for our generosity” but instead Pakistan routinely opposed the US position at the UN on several
issues.

 

“INEC officials accuse Niperian Army of disrupting elections in Rivers’, Journalists, domestic and foreign
observers were shocked on Monday at the Rivers East Senatorial District Collation Centre when INEC Officials
narrated how soldiers of the 6 Division of the Nigerian Army invaded Collation Centre of Emohua Local
Government Area and Ikwerre Local Government Area to snatch Presidential and National Assembly result
sheets.

 

“Turkey says Russian S-d00 defense system purchase dane deal”, Ankara's purchase of Russia's S-400 missile
defense system is a done deal, Turkish Foreign Minister Mevlut Cavusoglu said on Tuesday, despite
Washington's efforts to persuade Turkey to buy the U.S. Patriot system instead.

 

“Push to end US. support for Saudi war hits Senate setback’, The Senate parliamentarian has ruled that the
House resolution is not "privileged" in the Senate—a status that was expected to allow supporters to force a
vote and pass it with only a simple majority despite steep objections from GOP leadership.

 

“Institutionalising India-US defence ties in American lepisiative precedents’, Furthermore, as the Democrat-
majority House of Representatives appropriates a stronger role in foreign policymaking, there will likely be
stricter oversight on the US’ global arms trade and a tightening of technology transfer processes. The brief
offers recommendations for India’s diplomatic engagement with the US in this climate.

 

“Precision AR~IS CAD Files for 3D Printing Keleased Via Twitter In Defiance OF New Jersey Threats”, New
Jersey’s Attorney General, Gurbir Grewal, also went after codeisfreespeech.com and they’ve since stopped
making their 3D files available as well while the suit is pending. In the mean time IvanTheTroll and his partner
had a perfectly good set of precise CAD plans for every part of an AR-15 rifle. And on February 23 — yes, 223
— they released them.

 

“US, senators unconvinced by Saudi briefing, see Yemen war vote next week”, U.S. senators said on Monday a
Trump administration briefing had not changed opinions on the need to push back at Saudi Arabia over the
murder of journalist Jamal Khashoggi and its conduct in the war in Yemen, and predicted a Senate vote on
whether to end U.S. involvement in Yemen as soon as next week.

 

“Indian fighter iets cross into Pakistani territory, launch tareeted airstrike”, India’s foreign secretary, Vijay
Gokhale, told reporters that the strike targeted a training camp run by Jaish-e-Muhammad, the Pakistan-based
militant group that claimed responsibility for the attack this month. He said a “large number” of militants were
“eliminated” in the operation.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State.gov:

WASHSTATECO001716
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 15 of 446

 

Official
LINCLASSIFIED

WASHSTATECO001717
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 16 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/26/2019 10:10:44 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-Ill Final FRN - AM to T Revised LPM cmts RJM.docx

Jeff,

 

Christine

Oe eae of Oe oe Ae ot OR ge eo Oe oe

Rob,

 

Christine

Official
LINCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, February 26, 2019 4:27 PM

To: Minarich, Christine M <MinarichCM@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM@state gov>

Cc: Kottmyer, Alice M <KotimyerAM @state.gov>; Kovar, Jeffrey D <KovarJ/D@state.gov>; Rogers, ShanaA

   

   

WASHSTATECO001718
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 17 of 446

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnecentneneearnectecencesSWocecvueveccentneveeedeketeenret

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state gov>

Cc: Kottmyer, Alice M <KattmyerAM @state. gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

 

 

 

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <Shuiflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,

 

Sunil K <RaviSk@ state goyv>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 

 

 

 

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeidernaS!@state.gov>; Shin, Jae E <Shindi@ state gov;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA
<Rogers5&2 @state.gov>; Minarich, Christine M <MinarichC Mi @state.cov>; Kottmyer, Alice M

<KotimyerAM @ state zov>; Krueger, Thomas G <krueger?G@state sov>, McClung, Gailyn W <McCluneG @istate gove;

 

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Illl

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

   

nd

Thank you
Rob

WASHSTATECO001719
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 18 of 446

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,
Sunil K <RaviSkim@ state. gov>; PM-CPA <PM-CPA@ state gov>; Urena, Michael A <UrenaMAgstate pov>; Abisellan,

   

 

Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a 7

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001720
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 19 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/26/2019 10:31:12 PM

To: Rogers, Shana A [RogersSA2@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

Subject: FW: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, February 21, 2019 9:06 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

   

 
 
 

Sent: Wednesday, February 1 13, :
To: Heidema, Sarah J <i te demas ale. 2oV>

Subj ect: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

beidemasJ@ a Ceeneneneenerenestgytecenenee:

  
 

Ce: Miller, Michael F <Millermf state ecay>

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

 

 

From: Kovar, Jeffrey D <RevarJ Detstate. gov>

 

Sent: Wednesday, February 13, 2019 1:15 PM

To: Heidema, Sarah J <HeidemaS I cestate. gov>

Ce: Miller, Michael F <Millermi@state.gov>

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

From: Heidema, Sarah J <HeidemaSJiaistate.gav>
Sent: Wednesday, February 13, 2019 1:14 PM

 

 

WASHSTATEC001721
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 20 of 446

  

Ce: Miller, Michael F <Mi —

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

From: Kovar, Jeffrey D <Kovar] Deestate.gov>
Sent: Wednesday, February 13, 2019 1:12 PM
To: Heidema, Sarah J <Heidemas J:
Ce: Miller, Michael F <§y
Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

Sent: Wednesday, February 1 13, 2019 r 08 PM
To: Paul, Joshua M <Pe i Miostate.¢

 

  

       
 

    

 

 

DASs qstate.gov _  Legal-PM- DL che cal: PM- DL@ state pov>; - Darrach, Tamara A <Darrac bP ‘A@state gov:
Schwab, Carol M <SchwabCMuestate.cov>

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

     

 

 

From: Paul, Joshua M <Pauli Menstate. gov>
Sent: Wednesday, February 13, 2019 12:35 PM
To: PM-DTCP- faseang: DL <PM-DTCP- ~Tasking- DL @state. ZN

 

EERE Od: selecenteteneneecencumercncenes

 

Schwab, Carol M f <Schw abC M@state ¢ gov >
Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of
Ghost Guns Act

 

+L/PM & H ~ Bill text attached.

From: Paul, Joshua M

Sent: Wednesday, February 13, 2019 10:45 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Taskine-Di (state ,ov>

Ce: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermfiestate.pov>; PM-DAS's <PM-
DASs@state.gov>

Subject: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost

Guns Act

 

   

 

WASHSTATEC001722
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 21 of 446

 

CPA Note: Text of this bill is not yet available.

Menendez, Colleagues Introduce Bill to Block Trump Admin Push to Allow Unfettered Proliferation of Untraceable, 3D
Printable Guns, Weaken Controls over Foreign Arms Sales

Tuesday, February 12, 2019

WASHINGTON- U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations Committee,

was joined today by Senators Chris Murphy (D-Conn.), Ed Markey (D-Mass.), Ben Cardin (D-Md.), Dianne Feinstein (D-
Ca.) in introducing legislation to block the Trump Administration’s efforts to weaken controls over foreign arms sales and
allow for the unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten public
safety.

The Trump Administration announced earlier this month that it has taken steps to transfer control of the export of semi-
automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States Munition List under the
authority of the Department of State to the less-stringent controls of the Department of Commerce. It would also
transfer the control of the technical information and blueprints for 3D printing of nearly undetectable firearms to
Commerce, where the lax regulations will facilitate the Internet publication worldwide. These moves are also designed
to strangle Congressional oversight.

“These changes defy common sense, undermine public safety and undercut our national security. The only ones
cheering these ill-advised moves are the NRA and U.S. gunmakers,” said Sen. Menendez. “Small arms and associated
ammunition are uniquely lethal. They are easily spread and easily modified, and are the primary means of injury, death,
and destruction in civil and military conflicts throughout the world. Every terrorist and criminal that wants to hijack an
airplane with Americans onboard will more easily be able to smuggle 3D printed, virtually undetectable guns

aboard. Every school, every government facility, every hospital, here and abroad, will become even more vulnerable to
gun violence through this change. This is madness.”

“Our laws have not kept up with the pace of technology, especially when it comes to the manufacturing of

firearms,” said Sen. Murphy. “The Trump administration basically gave anyone — including criminals and murderers — a
green light to 3D print and sell untraceable ‘ghost guns.’ Thankfully, the courts have blocked this for now, but Congress
needs to act to close this glaring loophole before anyone gets killed.”

“We now live in a world where a 3D printer cartridge can become as deadly as a gun cartridge,” said Sen.

Markey. “These homemade 3D firearms are the ultimate gun show loophole -- they are untraceable and in some
instances, undetectable. We need to stop the spread of these firearms before they become a public health crisis and the
latest addition to the terrible scourge of gun violence that is already plaguing our country.”

“A firearm is a firearm, period. It is illogical and dangerous to make blueprints widely available so that anyone can build
their own gun. Gun kit manufacturers and distributors must be held to the same regulatory standards for similar
firearms,” said Cardin. “Small arms and light weapons are among the most lethal weapons that we and other
countries export because these are the weapons that are most likely to be used to commit atrocities and suppress
human rights, either by individuals, non-state groups, or governmental security and para-military forces. The threat of
untraceable 3D weapons increases the dangers exponentially. The United States should never make it easier for
foreign despots, paramilitary or terrorist groups to slaughter or threaten people.”

The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act would outright prevent this transfer, and therefore
maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist on the United
States Munitions List. It would also keep Congressional oversight and legislative disapproval of such sales, which the
Trump Administration is also trying to circumvent.

Specifically, the legislation would:

WASHSTATEC001723
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 22 of 446

e Prohibit the transfer of small arms/light weapons, and the technical manufacturing information related to
them (including 3D Printed guns), to the Department of Commerce;

e Maintain the statutory restriction on publishing 3D Printing gun information, including via the Internet;

e Prohibit the ability of the State Department to suspend the International Trafficking in Arms Regulations without
30-day prior notice to Congress.

Sen. Menendez was an outspoken opponent of the Trump Administration’s action last year allowing a Texas company to
publish the downloadable designs for 3D printable firearms, which was later blocks by the courts, and has taken a series

of additional actions to prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of
State Mike Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of

the Senate Foreign Relations Committee

Senators Menendez and Markey also co-authored two pieces of legislation in the last Congress to combat the threat
posed from the spread of 3D printable guns. The 3D Printing Safety Act and the Untraceable Firearms Act of 2018. Sen.
Menendez went to the Senate floor to try and unanimously pass this emergency bill, but Republicans blocked the

vote. He also held a press conference in Cliffside Park, N.J., with local officials and Moms Demand Action to rail against

3D guns.

 

 

in August, Senators Menendez, Markey and Feinstein called on the CEO’s of Facebook, Microsoft, Yahoo, Google,
Craigslist, Reddit and Twitter to proactively block any distribution of 3D gun blueprints on their platforms.

WASHSTATEC001724
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 23 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/26/2019 10:46:08 PM

To: PM-CPA [PM-CPA@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-Ill Final FRN - AM to T.docx

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger] @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22,

 
 
 

 

 

Thank you
Rab
Official - SBU

UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

Micaceetnestetenerierezenterendt deciensetenSWGservuereceenrneveeedt deceearee

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CPAG@istate zay>; Urena, Michael A <UrenaMAg
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.sov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

zcng>; Dearth, Anthony M <2 i ov>; Rogers, Shana A

narichCM @ state gov>; Kottmyer, Alice M

   

<Rogerss&2 @state.eov>; Minarich, Christine M <Mi

hormmsanZzi @state.gov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.zov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

  

 

All,
Attached, please find the AM to T

   

WASHSTATEC001725
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 24 of 446

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001726
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 25 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/26/2019 10:55:10 PM

To: Minarich, Christine M [MinarichCM @state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts RJM.docx

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, February 26, 2019 5:11 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Jeff,

 

Christine

 

Christine

Official
UNCLASSIFIED

WASHSTATEC001727
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 26 of 446

From: Kovar, Jeffrey D <KovarJD@istate. goy>
Sent: Tuesday, February 26, 2019 4:27 PM
To: Minarich, Christine M <Mis

Cc: Rogers, Shana A <RogersSA? @ state goy>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Monjay, Robert <MonjayR @state. gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCOMi@ state goay>

Ce: Kottmyer, Alice M <KotimyerAM @ state. gov>: Kovar, Jeffrey D <KovariD@state gov>; Rogers, Shana A
: &.govo

ule revising USML Categories | - Ill

 
 
  

 

 

  
 
  
 
  
 

   

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@istate 2ov>
Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MonlayR @state.gov>

Ce: Kottmyer, Alice M <KotimyerAMm@state.gov>; Kovar, Jeffrey D <Kovar!/D@state.gov>; Rogers, Shana A
: &.govo

ule revising USML Categories | - Ill

 
 
  

 

   

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|)@state.gov>; Christopherson, Collin C <ChristaphersonlC @ state. gov>; Ravi,

 

ate.gov>; T_SpecAssts <T SpecAssis@ state. goye;

Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

   

 

WASHSTATEC001728
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 27 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;

  
 

 

<Shinnick! @istate.gov>; Blaha, Charles O <BlahaCOW@state.goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

All,
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22",

   

Thank you
Rob

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
go>;

Bohne ,

      

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M

 

 

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.zov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Por

  

 

lease find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001729
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 28 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 2/27/2019 12:35:51 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: DRAFT Document

Attachments: DRAFT AM.docx

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

ois: a

Email: a -

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001730
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 29 of 446

 

Message

From: Sabatini, Peter J [SabatiniPJ@state.gov]

Sent: 2/27/2019 11:59:14 AM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]

Subject: Shift In Small-Arms Export Approvals Opposed By A Top Democrat

Shift In Small-Arms Export Approvals Opposed By A Top Democrat

By Anthony Capaccio

The top Democrat on ihe Senate Foreign Relations Cormmitiee says he’s intent on blocking the State
Department from shifting requiation to the Commerce Departrnent for exports of miltary-style firearms including
certain pistois, semi-automatic rifles and related ammunition.

Senator Robert Menendez said in ietters to Secretary of State Michael Pompeo and Commerce Secretary
Wilbur Ross that he’s placing a hold on the move under a provision in the Arms Export Control Act until his concerns
are addressed.

Menendez said “cormnbat rifles, including those cornrnonly known as ‘sniper rifles,” shouldn't be rernoved
from the State Department's munitions list. He added that “frearms and ammunition — especially those derived from
military models and widely used by milllary services — are uniquely dangerous.”

Looser reguigtion also could “open the floodgates of information” for 3D printing of firearms that would be
available to terrorists and criminals, the New Jersey senator said.

The State Depariment notified relevant congressional oversight committees on Feb. 4 that would transfer
jurisdiction over such weapons effective March 4 unless lawmakers rnoved to block the change.

Traditionally, State has honored congressional objections, at least long enough to hear oul lawmakers’
concems. Menendez has aise introduced legislation to block the transfer, as have House Foreign Affairs Committee
Chairman Eliot Engel of New York and Representative Norma Torres of California.

‘Extensive Consultation’

A State Department spokesman declined to comment on Menendez’s effort to block the move.

Republican Senator Jim Risch of Idaho, the Foreign Relations panel's chairman, said in a statement that the
State Depariment’s “formal notification on February 4 came after extensive consultation. This rule will complete a
scrub of the U.S. Munitions List that began in 2070, which is long overdue. | do not support any further delays in the
process.”

Under Commerce Department requiations, sales of the weapons involved to overseas custarners wouldn't
be reported to Congress for approval as they are under State Department regulation currently.

Public Comment

During @ public comment period, the transfer proposal drew criticism from arms control advocates such as
the Center for international Policy and praise from the National Rifle Association’s legislative arm and the National
Shooting Sporis Foundation, a trade association representing the firearms and ammunition industry.

The NRA institute for Legislative Action said it “charts a positive course that will contribute to national
security, enhance the competitiveness of US. businesses and benefit ordinary gun owners.” The State Depariment
didn’t adopt the NRA Institute’s proposal that Commerce also take over approval for exporis of weapons silencers.

The transfer was initially planned by the Obama administration as part of an overhaul of the arms export
licensing process that moved many categories of technology to the Commerce Department. The department is
generally viewed by the defense and aerospace industry as having a less onerous process than the State
Department.

That effort was abandoned in 2016 by then-Secretary of State John Kerry after oppasition from some
Senate Democrats.

as

Official
UNCLASSIFIED

WASHSTATEC001731
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 30 of 446

 

Message

From: Paul, Joshua M [PauliM @state.gov]
Sent: 2/27/2019 12:43:21 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: FW: First Draft

Attachments: AMS Menendez Hold 38f.vi.docx

Did you get this?

From: Paul, Joshua M

Sent: Tuesday, February 26, 2019 5:46 PM

To: Monjay, Robert <MonjayR@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: First Draft

importance: High

 

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | Gl BlackBerry: QM) & Fax: 202.647.4055
2] e-mail: PaulJM@State.Gov|“O Web: www.state.gov/t/pm/

 

bttp://twitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

 
 

“i

   
  

This message is £78 £85, per E.O. 12958

WASHSTATEC001732
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 31 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/27/2019 12:58:17 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-Ill Final FRN - AM to T Revised LPM cmts RJIM.docx

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, February 27, 2019 7:58 AM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Official - SBU
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@istate 2ov>

Sent: Tuesday, February 26, 2019 9:47 PM

To: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

 

Shana,

   

Thanks,
Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovar/D@state.gsov>

Sent: Tuesday, February 26, 2019 5:55 PM

To: Minarich, Christine M <MinarichCM @state goy>

Cc: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

 

WASHSTATEC001733
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 32 of 446

   

Cc: Rogers, Shana A <RogersSA? @ state goy>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Jeff,

 

Christine

Hoe oe ge ge ag of oe ie eae of ais ee ot

 

Christine

Official
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 4:27 PM

To: Minarich, Christine M <MinarichCh @state goy>

Ce: Rogers, Shana A <RogersSA? @ state goy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

From: Monjay, Robert <Moniayk @istate. eov>

Sent: Tuesday, February 26, 2019 3:57 PM

Cc: Kottmyer, Alice M <KottmyerAM @ state.gov>; Kovar, Jeffrey D <Kovar! Da state zay>; Rogers, Shana A
<RogerssA2 @ state. gov>; Heidema, Sarah J <Heidemas/ @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

  

WASHSTATEC001734
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 33 of 446

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLAS SHED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <Monijay8 @state goy>

 

<RogersSAZ @istate zov>; Heidema, Sarah J <HeidemaSi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

 

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <Shuffiebar state.gov>; Christopherson, Collin C <ChristophersonCCi@ state. gov>; Ravi,
Sunil K <RaviShi@ state. gov>; PM-CPA <P -CPA@state.gov>; Urena, Michael A <ijrenaliA@state gov>; Abisellan,

Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts @state sov>;
Darrach, Tamara A <DarrachTA@ state. gav>; Heidema, Sarah J <HeideraS @state goveo; Shin, Jae E <ShinJE@ state.gov;

ere

     

 

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChMi@ state zov>; Kottmyer, Alice M

<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;
Peckham, Yvonne M <PeckhamyM@state.gov>; Thompson, Zainab B <ThompsonzB@istate.eov>; Shinnick, Julianne
<Shinnicki @istate.zov>; Blaha, Charles O <BigshaCOW@state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

 

 

       

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22,

 
 
 

 

 

Thank you
Rob

Official - SBU

WASHSTATEC001735
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 34 of 446

UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk@state 2ov>; PM-CPA <FM-CeA state eayv>; Urena, Michael A <UrenaMAgis
Eduardo <AbiselianE @state.gov>; P/EUR Duty Officer <P-EUR Dany @state.sov>; T_SpecAssts <T SpacAssts@istate.gov>;
Darrach, Tamara A <DarrachTA@state goy>; Heidema, Sarah J <HeldemsS)@state,gov>; Shin, Jae E <ShinJE@state gov>;

 

 

 

 

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThompsonzB @state.gov>; Shinnick, Julianne
<Shinnick] @state.sov>; Blaha, Charles O <BlahaCO@state zov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

     

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oii _

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001736
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 35 of 446

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/27/2019 2:01:43 PM

To: String, Marik A [StringMA@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Monjay, Robert [MonjayR@state.gov]; Paul, Joshua M [PaulJJIM@state.gov]
Subject: DRAFT AM for S on Firearms rules

Attachments: DRAFT AM.docx

Marik-

Mere is the action mero for SII

WASHSTATEC001737
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 36 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/27/2019 2:43:37 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised 2.27.docx

What do you think about this?

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Wednesday, February 27, 2019 7:58 AM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, February 27, 2019 7:58 AM

To: Minarich, Christine M <MinarichCM @state.goy>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Official - SBU
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state 2ov>

 

Sent: Tuesday, February 26, 2019 9:47 PM
To: Rogers, Shana A <RogersSA2 @ state. gov>
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

 

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>
Sent: Tuesday, February 26, 2019 5:55 PM
To: Minarich, Christine M <MinarichCM @state goy>

WASHSTATEC001738
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 37 of 446

ceareevedechectenesteitnenserenceeS@uencctencreceruevcecdeckecoearne

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Ce: Rogers, Shana A <RogersSA2@ state. goy>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Jeff,

 

Christine

 

Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@ state gov>
Sent: Tuesday, February 26, 2019 4:27 PM
To: Minarich, Christine M <MinarichUM @ state. goy>

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

WASHSTATEC001739
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 38 of 446

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM @state goy>

<RogersSA2 Gista te. gov>; Heid ema, Sarah J <Heidem abl@state. gov> ee
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

   

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MonijayR @state gay>

<RogersSAd Gista te.gov>; Heid ema, Sarah J <Heiderm abl@state. gov> ee
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

Sstate cay>; T_SpecAssts <7 SpecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M

<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

WASHSTATEC001740
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 39 of 446

AML,
We have updated the AM to reflect the letter received fram Senator Menendez dated Februar

   

Thank you

Rob
Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
ii:

Email: MonjavR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATEC001741
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 40 of 446

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/27/2019 2:53:05 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Rob Hart

 

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:40 PM

To: Noonan, Michael J (NoonanM! @state.gov) <NoonanMJ/ @state.gov>
Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-Il! Transfer

Rob Hart
302.736.9321 | hariri@istate gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PaullM@ state. gov>
Sent: Monday, February 25, 2019 7:28 AM

 

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

Jash

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>

Sent: Friday, February 22, 2019 7:03 PM

To: Paul, Joshua M <PaulM @state.gov>; Darrach, Tamara A <Darrach TA @state.soy>

Ce: Edmund Rice @maill house gov (edimund rice @mail house.goy) <edmundsice@ mall house. gov>; Silberman, Zach
<Zach Silberman @mail house goy>; Callahan, Tom (Foreign Relations) <Tom Callahan@forsien senate gov>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-iil Transfer

 

 

 

WASHSTATEC001742
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 41 of 446

FYI. In the mail.

WASHSTATEC001743
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001744
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 43 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001745
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 44 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001746
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 45 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 2:54:03 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lli Transfer

From: Hart, Robert L <HartRL@state.gov>

Sent: Wednesday, February 27, 2019 9:53 AM

To: Noonan, Michael J <NoonanMJ@state.gov>

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

Rob Hart
202.736.9321 | hartri@state gov

Official
LINCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:40 PM

To: Noonan, Michael J (NconanMJ @state. gov) <NoonanMJ @state. gov>
Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-III Transfer

Rob Hart

202.736.9221 | hartri@state gov
Official

UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.goy>
Sent: Monday, February 25, 2019 7:28 AM
To: PM-DAS's <PM-DASs @state. gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL @istate eay>; Miller, Michael F

eeeeceeeeceeesrcccecerencteneet?vesteceersceneceecced Lobecceeeee

  

 

<hMilllermf@ state. gov>
Cc: PM-CPA <PRM-CPA@i state. goy>

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>
Sent: Friday, February 22, 2019 7:03 PM

WASHSTATEC001747
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 46 of 446

Ce: Edmund. Rice @mall house gov (edmund rice @mail house.gov) <edmundsice@imall house.gov>; Silberman, Zach
<Zach Siiberman@mail house.gov>; Callahan, Tom (Foreign Relations) <Tem_ Callshan@foreign senate. gov>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

FYI. In the mail.

WASHSTATEC001748
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 47 of 446

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 2/27/2019 3:02:07 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; String, Marik A [StringMA@state.gov]
cc: Miller, Michael F [Millermf@state.gov]; Monjay, Robert [MonjayR@state.gov]
Subject: RE: DRAFT AM for S on Firearms rules

Attachments: DRAFT AM.docx

One additional ect fom hE

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, February 27, 2019 9:02 AM

To: String, Marik A <StringMA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Monjay, Robert <MonjayR@state.gov>; Paul, Joshua M
<PaulJM @state.gov>

Subject: DRAFT AM for S on Firearms rules

Marik-

Here is the action memo for S. | took from your email that you want to review this before it goes into clearance. Is that
correct?

WASHSTATEC001749
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 48 of 446

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/27/2019 3:02:19 PM

To: Paul, Joshua M [PaulJM@state.gov]; McKeeby, David | [McKeebyDI @state.gov]

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: Briefing Materials for the Secretary FY2020 Hearing FINAL.docx; RE: FLASH CLEARANCE - Status of Questions

 

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NoonanMJ@state.gov) <NoonanMJ @state.gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
202.736.9221 | hartyi@state. gov

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StafiersMalibox@ state gay>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistanceO flice@ state. poy>; PM/RSAT Team Leaders

<PM RSATTeamleaders@state soy>; PM/RSAT EUR Team <PM RSATEURTeami@ state gov>; DDTC Tasker DL
<DDTCTaskerDLi@ state. goy>

Cc: PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-Directors @state gov>; PM-CPA <PRé-
CRA state gay>

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

 

 

 

 

 

Dear all:

Mlease see new FM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Flease submit to PM Staffers by Friday, March 1 at noon.

Please follow instructions in tasker and use proper Q&A template attached.

WASHSTATECO001750
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 49 of 446

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
ee rrrr—r—“(‘“‘=‘EERCO CL CC

Ukraine

POLITICAL MILITARY

[96 Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Hease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please clear O8.As with

Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <TilouPA@state go>
Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <F_ Sta’ Assistant@state.cov>; BP_Staffers <BPStaffers@state.cov>; AF-FO STAFFERS-DL <AF-

 

 

Staff-Assistants-Dl @state. gov>; SCA-Staff-Assistants-DL <SCA-Stalf-Assistants-DL @state cov>; WHAStaffers
<WhHAStatfers(@ state. gov>; ECA Staffers <ECA Staffers@ state. gov>; Harley, Joyce E <Harleyi@state gov>; Washington,
Adrienne M <WashingtonAM @state. zoy>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @istate gayv>; EB-A-Staff-

 

    

 

 

WASHSTATECO001751
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 50 of 446

 

DL@state gov>; AVC-Staff-Assistants-DL <AVC-Staff-Assistants@state.eov>; CT_StaffAssistants oe
<CT StefAssistants@state. gov>; 1O Front Office users-DL <iOFrontONice @ state goy>; PM-Staffers Mailbox <PM-

 

 

<D5Staffers@istate.gcv>; PRM-Staff Assistant <PRM-StaffAssistant @state.gov>; SES-O CMS <SES-O CMS@state.gov>;
Roy, Carlene A <Royt @state, gov>; GEC Staff Assistants <GECStaffAssistants@ state gov>; INL-Staffers-DL <INL-Staffers-
DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate .gov>; S-SPEHA <S SPEHA@egrouns. state. gov>; J-TIP

Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff
<M Stafi@state. zov>; Legal-FO-DL <Legal-FO-DL@state. gov>; AID.ES Tasker Mail List (USAID)

 

 

 

 

 

 

 

 

   

 

Cc: SES-Line_Only <SES-Line_ Only@state.gov>; H_Staffers <}H_Staffers@state.gov>; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
a. later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

WASHSTATEC001752
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 51 of 446

Official
UNCLASSIFIED

WASHSTATEC001753
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 52 of 446

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 8/27/2018 2:56:54 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L
[HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; McKeeby,
Davidl [McKeebyDI @state.gov]; Davidson-Hood, Simon [DavidsonHoodS @state.gov]; Fabry, Steven F
[FabrySF @state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi everyone,

 

WASHSTATEC001754
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 53 of 446

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 4:01 PM

To: Paul, Joshua M <PaulJM @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,
Yes, that works well

vores
Best,

SDH

Reeulatory and Multdateral Affairs
Oftice of Defense Trade Control Policy
Bureau of Political-Military Aftairs
Department of State

Tel:

WASHSTATEC001755
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 54 of 446

Email davidsonboodS@istate.cov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:30 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Also, this is a bit glib:

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 03, 2018 3:29 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATEC001756
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 55 of 446

From: Davidson-Hoad, Simon

Sent: Friday, August 03, 2018 3:20 PM

To: Paul, Joshua M <PauuM@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDi@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.goyv>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

vores
Best,

SDE

Regulatory and Multilateral Affairs
Oftice of Defense Trade Control Policy
Bureau of Political-Mihtary Attans
Department of State

‘Tel 202-663-2811

Mobile: I

Bima davidsonboodS@estate oor

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:13 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

 

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATECO001757
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 56 of 446

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 2:48 PM

To: Paul, Joshua M <PauJM@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

Best,

SDH

Reeulatory and Multilateral Aftairs
Othice of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

‘Teb 202-663-2811
Mobile: [i
Brak dayidsonhoodS@

an aes
AR ae Ley

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

  

    

   

From: Paul, Joshua M

Sent: Friday, August 3, 2018 11:43 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Monjay, Robert

<MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>; Loucks, Alicia N <loucksan@state.gov>; Heidema, Sarah J
<HeidemaS/@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

DOT ~ if these are good with you, /llrun the Hil Q&As through H and move them forward ~ please let me know.

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, August 03, 2018 10:45 AM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PauUM @state.gov>; McKeeby, David |

<McKeebyDI@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia
N <loucksan@state.gov>; Heidema, Sarah J <HeidernaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Simon, Sarah, Josh,
The attached are edited responses to questions sent our way yesterday in several different emails.

WASHSTATEC001758
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 57 of 446

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UMCLASSI FIED

From: Davidson-Hood, Simon

Sent: Thursday, August 02, 2018 6:05 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PauliM@state.gov>; McKeeby, David |
<McKeebyDi@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>; Loucks, Alicia
N <loucksan@state.gov>

Subject: FLASH CLEARANCE - Status of Questions

Hi Shana,

 

WASHSTATEC001759
Refer this question to L.

Refer this question to L.

Refer this question to L.

 

WASHSTATECO001760
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 59 of 446

Refer this question to L.

Refer this question to L.

Refer this question to L.

Refer this question to L.

 

WASHSTATECO001 761
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 60 of 446

 

Refer this question to L.

Best,
SDET

Regulatory and Multilateral Affairs
Ofttce of Detense Trade Control Policy
Bureau of Political-Mihtary Attans
Department of State

Tel: 202-663-2811

Mobile: [I

Bima davidsonboodS@estate oor

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001 762
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 61 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/27/2019 3:33:59 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-lil Final FRN - AM to T Revised 2.27 (LPM).docx

Some more <tr cscs.

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Wednesday, February 27, 2019 9:44 AM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

What do you think about this?

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA?2 @state goy>

Sent: Wednesday, February 27, 2019 7:58 AM

To: Minarich, Christine M <MinarichCM @state goy>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, February 27, 2019 7:58 AM

To: Minarich, Christine M <MinarichCOMi@ state goay>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Official - SBU
UNCLASSIFIED

 

From: Minarich, Christine M <MinarichOM@ state. gov>

Sent: Tuesday, February 26, 2019 9:47 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

   

Shana,

WASHSTATEC001763
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 62 of 446

 

Thanks,
Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Tuesday, February 26, 2019 5:55 PM
To: Minarich, Christine M <MinarichCM @state goy>

 

   

ceareevedechevceneetervnencerenteeS@oencctensrecetnevcecdeckecoerne

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

Ce: Rogers, Shana A <RogersSA2@ state. goy>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Jeff,

 

Christine

WASHSTATEC001 764

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 63 of 446

Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@state. goy>

Sent: Tuesday, February 26, 2019 4:27 PM

Cc: Rogers, Shana A <RogersSA? @state.g : 1 Q > —

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM @state goy>

Ce: Kottmyer, Alice M <KotimyerAMm@state.gov>; Kovar, Jeffrey D <Kovar!/D@state.gov>; Rogers, Shana A
<RogerssA? @istate zav>; Heidema, Sarah J <HelderiaS) @state gov>

   

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLAS SHED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <Monijay8 @state goy>

 

<RogersSAZ @istate zov>; Heidema, Sarah J <HeidemaSi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

 

Rob,

L/PM is providing some recommended edits in the attached.

   
 

Hease let me know if you have any questions or if & would be helpful to discuss further.

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATECO001765
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 64 of 446

   

From: Monjay, Robert <Moniz
Sent: Monday, February 25, 2019 4:29 PM

 

     

 

.ov>; Shin, Jae E <ShinJe@state goy>;
Hamilton, Catherine E <HarmiltonCE @ state. gov>; Dearth, Anthony M <GDearthAM @state zov>; Rogers, Shana A
<RogersSA? @state gov>; Minarich, Christine M <MinarichC Mm state. gov>; Kottmyer, Alice M

Peckham, Yvonne M <Peckham¥M®state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have uodated the AM to reflect the letter received fram Senator Menendez dated February 22°,

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|)@state.gov>; Christopherson, Collin C <ChristaphersonlC @ state. gov>; Ravi,

2oy>; T_SpecAssts <i SnecAssts

Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

   

 

 

te.zov>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M
<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;

 

 

 

<Shinnicki @state.gov>; Blaha, Charles O <ElahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
ie:

Email: MonjavR@state.gov

WASHSTATECO001 766
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 65 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC001 767
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 66 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 3:36:29 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

 

From: Hart, Robert L <HartRL@state.gov>

Sent: Wednesday, February 27, 2019 10:34 AM

To: Noonan, Michael J <NoonanMJ @state.gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
302.736.9321 | hariri@istate gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Wednesday, February 27, 2019 10:32 AM

To: Hart, Robert L <Harthi @state.gov>; McKeeby, David | <McKeebyDi @istate.gov>

Ce: Monjay, Robert <MorjayR@ state. gav>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

From: Hart, Robert L <HarthLM@state soy>

Sent: Wednesday, February 27, 2019 10:18 AM

To: Paul, Joshua M <PaullM@state. gov>; McKeeby, David | <MckeebyDi Gis
Ce: Monjay, Robert <MorjayR@ state. gav>

 

tate goy>

   

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

WASHSTATEC001 768
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 67 of 446

 

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PaullM@ state. gov>

Sent: Wednesday, February 27, 2019 10:12 AM

To: Hart, Robert L <HarthlL@state.zov>; McKeeby, David | <McKeeb
Cc: Monjay, Robert <Moniayk@state.gov>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Di@state goy>

      

 

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

WASHSTATEC001769
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 68 of 446

 

Thanks,

Rob Hart

202.736.9221 | hartri@state gov
Official

UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NconanMJ@istate.gov) <NoonanMJ@ state. gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart

202.736.9331 | hartri@state gov
Official

UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@ state goy>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistanceO fice @ state. gay>; PM/RSAT Team Leaders

<PM RSATTcamLeaders@state.gov>; PM/RSAT EUR Team <PM_ RSATEURTeam@istate eov>; DDTC Tasker DL
<DDTCTaskerhliistate eoy>

Cc: PM-Directors <PM-Directors@istate.gov>; PM-Deputy-Directors <PM-Deputy-Directors @state gov>; PM-CPA <FR-

 

 

 

 

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Committees regarding the FY 2020 Budget.
Hease submit to PM Staffers by Friday, March 1 at noon,

Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices):

Clearing
i sc lLlLULdLd Cr CC

 

WASHSTATECO001770
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 69 of 446

POLITICAL MILITARY

[9s Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Mlease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please clear Q8.As with iii

All OpenNet taskers can be found here.

Please let us know if you have any questions,
Best,

Samantha Sison

PM/FO SharePoint

202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <TillouPAG@state goay>
Sent: Friday, February 22, 2019 2:48 PM

 

FOSTAFFERS-DL@ state sov>; EAP-Staffers Mailbox <EAP-StaffersMallbox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @ state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-DL @state zov>; WHAStaffers
<WHAStatfers @ state. cove; ECA Staffers <ECA Staffers@state goy>; Harley, Joyce E <Hariey!@istate.gav>; Washington,
Adrienne M <WashingtonAM Gistate.gov>; DRL-FO-Staff Assistants <ORL-FO-StaffAssistants@ state. sov>; EB-A-Staff-

 

 

 

 

 

          

 

 

OLGistate zov>; AVC-Staff-Assistants-DL <AVC-Stalf-Assistants@state.gov>; CT_StaffAssistants

 

 

<CT StaffAssistants@state.eov>; IO Front Office users-DL <iOfrontOfiice@state.goy>; PM-Staffers Mailbox <PM-

 

 

 

 

<D5Staffers@istate.gov>; PRM-Staff Assistant <PRM-StaffAssistant @state.gov>; SES-O CMS <SES-0 CMS@state.gov>;
Roy, Carlene A <RoyC@'state.gzov>; GEC Staff Assistants <GECStaffAssistants @state.sov>; INL-Staffers-DL <iNi-Staffers-

 

 

Staff Assistants <J-TiPStaffAssistants@state eov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff
<M_ Staff@state. gzov>; Legal-FO-DL <Legal-FO-DL@state gov>; AID.ES Tasker Mail List (USAID)

 

 

 

   

WASHSTATECO001771
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 70 of 446

Ce: SES-Line_Only <SES-Line Oniy@ state.gov>; H_ Staffers <H Staffers@state.z 1 % ° >; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.
Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001772
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 71 of 446

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/27/2019 3:42:07 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: Fwd: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: RE: FLASH CLEARANCE - Status of Questions

Rob Hart

202.736.9221 | hartrl@ state.gov

 

From: Hart, Robert L <hartri@state.gov>

Sent: Wednesday, February 27, 2019 10:02 AM

To: Paul, Joshua M; McKeeby, David |

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

 

Thanks,

Rob Hart

202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NoonanM! @state.gov) <NoonanM/@state.gov>

WASHSTATEC001773
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 72 of 446

Sublect: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart

202.736.9221 | hartri@state.gov

JIL EL Deel net oe we

Official
LINCLASSIFIED

Fram: PM-Staffers Mailbox <PM-StaffersM allbox@ state goy>

 

Sent: Friday, February 22, 2019 4:47 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistanceO fice @ state. gave, PM/RSAT Team Leaders

 

<PM RSATTeamLeaders@ state goy>: PM/RSAT EUR Team <FM RSATEURTeam@state. gov>; DDTC Tasker DL

 

 

<DDTCTaskerOLi@ state, gav>

Cc: PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Denuty-Tirectors@state goy>; PM-CPA <Pi-

 

 

CPA gestate goy>
Sublect: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

Dear all:

Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.

Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Offices

Question Drafter

 

WASHSTATECO001774
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 73 of 446

POLITICAL MILITARY

[6 Why does the Department provide information on 3D guns? PM/DDTC P|

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Hease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in

the attached should make those requests directly to the drafting bureau.
Mease clear Q&As vith i

All OpenNet taskers can be found here.

Please let us know if you have any questions,

Best,

Samantha Sison

PM/FO SharePoint

202-647-0561

Official
UNCLASSIFIED

WASHSTATECO001775
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 74 of 446

From: Tillou, Patrick A <TilouPA@state goy>

 

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_ Assistant <f Staff Assistant@ state govo; BP Staffers <BPStatfers@ state gov>: AF-FO STAFFERS-DL <AF-

 

FOSTAFFERS-DLa@istate goy>; EAP-Staffers Mailbox <EAP-StatfersMaillbox@state 2ov>; NEA-Staff-Assistants-DL <NEA-

 

 

Staff-Assistants-DL @state.gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sovo; WHAStaffers

 

 

<WHAStaMers@istate gov>; ECA Staffers <ECA Stalfers@state.sov>; Harley, Joyce E <Harley!@state. gov>; Washington,

Adrienne M <\WashingstonAM Gistate.gov>; DRL-FO-Stalf Assistants <DRL-FO-StaffAssistants@ state. sov>; EB-A-Staff-

 

 

Assistants-DL <EB-A-Staft-Assistants-DLi@state goy>; SDPRK-DL <SDPRE-DL @ctate sovo: ISN-FO-DL <ISN-FO-

 

 

DL@state cove; AVC-Staff-Assistants-DL <AVC-Stef-Assistants@state gov>; CT StaffAssistants

 

<CT StaffAssistants@state.eov>; [O Front Office users-DL <iOFrontOfice@ state gover; PM-Staffers Mailbox <PM-

 

StaffersMallbox@ state cove; T_ Staff <T Steff@erouns.state.gov>; CSO FO Staff <CSOFOStalf@state cove; DS Staffers

 

<DSStaffers@state cove; PRM-Staff Assistant <PRM-StaffAssistant@state. gove>; SES-O CMS <SES-0 CMS @istate gov>:

 

 

Roy, Carlene A <RoyO @state gov>: GEC Staff Assistants <GECStaffAssistants@ state gov>: INL-Staffers-DL <INL-Staffers-

 

DL @state. soy>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@ state gov>; S-SPEHA <S SPEHAMerouns state. gov>: J-TIP

 

 

 

Staff Assistants <J-TiPStaffAssistants@state. gav>; C_ Special Assistants <C_SnecialAssistanits@state pov; M_Staff

 

 

<M Stafi@state gov>; Legal-FO-DL <Legal-FO-DL@state gov>: AID.ES Tasker Mail List (USAID)

  

<gid estaskerriallistusaid@ usaic gove; SCCE<SCCi@istate. gov>; SGAC-Staff <SGAC-StaN @ state. gove

 

 

Ce: SES-Line_Only <SES-Line Oniy@state. gove; H Staffers <H Staffers@istate.govo; Harris, Katherine A

 

<HarriskA? @state. gove; Radernacher, Paul R <Rademachpor@state.gov>

 

Sublect: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (IACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring

a successful round of hearings.

WASHSTATECO001776
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 75 of 446

Fully cleared papers are due to H paper coordinators via unclassified email at

Po later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. | Note that the budget

 

paper template is only for use by those bureaus (BP and F) tasked with the separate set of

budget papers listed at the very end of the tasker.]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233

Paul Rademacher, 7-1963
Thank you!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs

Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001777
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 76 of 446

Message

From: Paul, Joshua M [PaulJM@state.gov]

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Hart, Robert L
[HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; McKeeby,
Davidl [McKeebyDI @state.gov]; Davidson-Hood, Simon [DavidsonHoodS @state.gov]; Fabry, Steven F
[FabrySF @state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi everyone,

 

WASHSTATEC001778
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 77 of 446

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
LINCLASSIFIED

From: Davidson-Hoad, Simon

Sent: Friday, August 03, 2018 4:01 PM

To: Paul, Joshua M <PaulJM@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,
Yes, that works well.

Best,

SDH

Regulatory and Multilateral Affairs
Othice of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

"Peb 202-663-2811

Mobile:

Email: davidsonhoods@state.coyv

 

WASHSTATEC001779
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 78 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, August 3, 2018 3:30 PM
To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

 

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 03, 2018 3:29 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

 

Ok. Question on this one —

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATEC001780
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 79 of 446

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 3:20 PM

To: Paul, Joshua M <PauJM@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

Best,
SDH

Regulatory and Multilateral Atfairs
Ottice of Detense Trade Control Policy
Bureau of Polincal-Miltary Affairs
Department of State

Tel: 202-663-2811

Mobile:

Email davidsonboodS@istate.cov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:13 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

idan’t see a specific reference to a: the email you attached, but based on the attached it looks like we ended up
responding in a briefing rather than via email,

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

 

 

From: Davidson-Hoad, Simon
Sent: Friday, August 03, 2018 2:48 PM

WASHSTATEC001781
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 80 of 446

To: Paul, Joshua M <PaulJ M@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

Best,
SDH

Regulatory and Multilateral Affairs
Ofttce of Detense Trade Control Policy
Bureau of Political-Milttary Attairs
Department of State

‘Tel 202-663-2811

Mobile:

Email davidsenboodS@ state. zo

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 11:43 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; McKeeby, David | <McKeebyDi@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia N <loucksan@state.gov>; Heidema, Sarah J

<HeidemaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, August 03, 2018 10:45 AM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; McKeeby, David |
<McKeebyDI@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia

N <loucksan@state.gov>; Heidema, Sarah J <HeidemaS!] @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Simian, Sarah, Josh,
The attached are edited responses to questions sent our way yesterday in several different emails.

Thanks,

WASHSTATEC001 782
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 81 of 446

Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Thursday, August 02, 2018 6:05 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PauUM@state.gov>; McKeeby, David |
<McKeebyDI@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia
N <loucksan@ state.gov>

Subject: FLASH CLEARANCE - Status of Questions

Hi Shana,

i have set out responses to the emails below. Could you please review those responses and advise accordingly

 

 

WASHSTATEC001783
 

WASHSTATEC001 784
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 83 of 446

 

WASHSTATEC001785
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 84 of 446

 

Best,

SDH

Reeulatory and Multdateral Affairs
Office of Detense Trade Control Policy
Bureau of Political-Military Aftairs
Department of State

‘Tel: 202-663-281 1

Mobile:

Email: davidsonhoodsistate.cov

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001 786
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 85 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 4:59:36 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: QA96 3D Gun Information - DTCP.docx

Give me a call if you wish to discuss. First effort attached.

From: Hart, Robert L <HartRL@state.gov>

Sent: Wednesday, February 27, 2019 10:34 AM

To: Noonan, Michael J <NoonanMJ@state.gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart

resercccenenceceneS@vientveatencnercesendeckerceeees

Official
LINCLASSIFIED

 

Ce: Monjay, Robert <MorjayR@ state. gov>
Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

From: Hart, Robert L <HartRhli@state.goy>
Sent: Wednesday, February 27, 2019 10:18 AM

 

Ce: Monjay, Robert <MorjayR@ state. gov>
Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Thanks,

WASHSTATEC001 787
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 86 of 446
Rob Hart

202.736.9221 | hartri@’state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PauliMi@ state. goy>
Sent: Wednesday, February 27, 2019 10:12 AM
To: Hart, Robert L <Harthl@state goy>; Mckeeby, David | <Me nyDi state goy>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

From: Hart, Robert L <HartRhli@state.goy>

Sent: Wednesday, February 27, 2019 10:02 AM

To: Paul, Joshua M <Pa A "3

Subject: FW: New PM Tasker: Briefing | Materials for the secrstary' s Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

 

WASHSTATEC001 788
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 87 of 446

Thanks,

Rob Hart
202.736.9221 | hartri@istate gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (Noonan @state ov) <NoonanMi @state gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart

Official
LINCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMallbaxGistate eny>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurltyAssistanceCifice@ state. poy>; PM/RSAT Team Leaders

<PM RSATTeam| _eaders@ state gsoy>; PM/RSAT EUR Team <P M RSATEURTeam@state goy>; DDTC Tasker DL
<DOTCTaskerD| state soy>

Cc: PM-Directors <PM-Clrectors@state. goy>; PM-Deputy-Directors <PM-Deputy-Directors@ state. gov>; PM-CPA <PM-

 

 

 

 

 

 

CPA@stategov> tS
Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Dear all:

Please see new PA tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.

Hease follow instructions in tasker and use proper Q&4 template attached.

PRA is responsible for drafting the following (and clearing with other PM offices):

: Clearing
i ee.|.. |. =.

Ukraine

 

WASHSTATEC001789
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 88 of 446

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC
guns?

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Ajl GoenNet taskers can be found here.

Hease let us know ff you have any questions.
Best,

Samantha Sison

PM/FO SharePoint

202-647-0561

Official
LINCLASSIFIED

From: Tillou, Patrick A <THlouPA @state goy>
Sent: Friday, February 22, 2019 2:48 PM

 

 

FOSTAPFERS-DL@ state goyv>; EAP-Staffers Mailbox <EAP-StatfersMailbox@state gov>; NEA-Staff-Assistants-DL <NEA-

 

 

 

 

Staff-Assistants-DL@i state. gave; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-DL @ state gov>; WHAStaffers

‘| ;
Adrienne M <‘Washington AM @ state soy>; DRL-FO-Staff Assistants <DRL-FO-StatfAssistants @istate eov>; EB-A-Staff-
Assistants-DL <EB-A-Staff-Assistants-DL@state gov>; SDPRK-DL <SOPRE-DLi@state. gov>; ISN-FO-DL <ISN-FO-

 

 

 

 

 

 

<CT StaffAssistants@state. soy>; 1O Front Office users-DL </OfFrontOftice @ state sov>; PM-Staffers Mailbox <PMé-

 

WASHSTATECO001790
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 89 of 446

CoOrOstalhe
<OSStaffers@istate govo; PRM-Staff Assistant <PRM-StaffAssistant@ state. gov>; SES-O_CMS <SES-O ~CMS@state gov>;

Roy, Carlene A <Royt @state, gov>; GEC Staff Assistants <GECStaffAssistants@ state gov>; INL-Staffers-DL <INL-Staffers-

 
 

 

 

     

 

 

Staff Assistants <J-TiPStaffAssistants@state.gov>; C_Special Assistants <C_SpecialAssistants@state.pov>; M_Staff
<M Staff@state.zov>; Legal-FO-DL <Legal-FO-DL@state gov>; AID.ES Tasker Mail List (USAID)

 

 

 

 

   

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
a later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.
Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001791
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 90 of 446

WASHSTATEC001792
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 91 of 446

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/27/2019 6:03:40 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: QA96 3D Gun Information - DTCP RLH.docx

 

Rob Hart
202.736.9221 | hartyi@state. gov

Official
UNCLASSIFIED

From: Noonan, Michael J <NoonanM/J@state.gov>

Sent: Wednesday, February 27, 2019 12:00 PM

To: Hart, Robert L <HartRL@state.gov>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Give me a call if you wish to discuss. First effort attached.

Sent: Wednesday, February 27, 2019 10:34 AM

To: Noonan, Michael J <NoonanW@ state. gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
202.736.9221 | hartyi@state. gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PauliM@ state gov>
Sent: Wednesday, February 27, 2019 10:32 AM
To: Hart, Robert L <Harthl @ state. gov>; McKeeby, David | <MickeebyDl @state.gov>

 

ceorncartneresebatzcedearaecs’WecectucveveentercocsdeReveenres

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

WASHSTATEC001793
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 92 of 446

 

From: Hart, Robert L <HartRL@state goy>

Sent: Wednesday, February 27, 2019 10:18 AM

To: Paul, Joshua M <PaullM@state gay>; McKeeby, David | <M
Cc: Monjay, Robert <MoniayR@state.gov>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

ckheebyDl@state goy>

     

 

Thanks,
Rob Hart

202.736.9321 | hartri@state gov

Official
LINCLASSIFIED

 

Cc: Moniay, Robert <Moniayk :
Subject: RE: New PM Tasker: briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

 

WASHSTATEC001794
 

From: Hart, Robert L <HartBL@state. gov>

Sent: Wednesday, February 27, 2019 10:02 AM

Subject: FW: New PM Tasker: Briefing M aterials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Thanks,

Rob Hart
202.736.9231 | hartrifstate gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NoonanMi@state.cov) <NoonanMi@ state. gay>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart
202.736.9221 | hartri@istate gov

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMallbox dé state goy>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistance Oi fice state goyv>; PM/RSAT Team Leaders
<PM RSATTearmLeaders@icstate gav>; PM/RSAT EUR Team <PM_ RSATEURTeam@state.gov>; DDTC Tasker DL
<DDTCTaskerDL@ state gov>

Cc: PM-Directors <PM-Directors@istate,
CPA@state goy>

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

 

 

20¥>; PM-Deputy-Directors <PM-Depuly-Directors@state. gave; PM-CPA <FRi-

 

 

Dear all:

WASHSTATEC001795
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 94 of 446

Committees regarding the FY 2020 Budget.

Flease submit to PM Staffers by Friday, March 1 at noon.

Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
llr llr

Ukraine

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC
guns?

 

Pi is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please clear Q&As with [iia

Please let us know if you have any questions.

WASHSTATEC001796
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 95 of 446

Rest,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <TilouPAg@state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F Staff Assistanti@state.gov>; BP_Staffers <BP Staffers @ state eov>; AF-FO STAFFERS-DL <AF-
FOSTAPFERS-DL@state eov>; EAP-Staffers Mailbox <EAP-StaffersMallbox@state gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @ state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-DL @state zov>; WHAStaffers
<WHAStatfers @ state. cove; ECA Staffers <ECA Staffers@state gay>; Harley, Joyce E <Hariey!@istate.eav>; Washington,
Adrienne M <WashingtonAM Gistate.gov>; DRL-FO-Staff Assistants <ORL-FO-StaffAssistants@ state. sov>; EB-A-Staff-

 

 

 

 

 

         

 

 

 

OLGistate zav>; AVC-Staff-Assistants-DL <AVC-Stalf-Assistants@state.gov>; CT_StaffAssistants

 

 

 

 

   

<OSStaffers@istate. gov>; PRM-Staff Assistant <PRM , ant@ state. gov>; SES-O | VS @state gov>}
Roy, Carlene A <Royt @state, gov>; GEC Staff Assistants <GECStaffAssistants@ state gov>; INL-Staffers-DL <INL-Staffers-
DLG@state. gov>; CA-Staffers-Mailbox <CA-Staffers-Mailhax@ state gay>; S-SPEHA <S_ SPEHA @eroups state. zove; J-TIP

Staff Assistants <J-TiPStaffAssistants@state eov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff
<M Stafi@state. zov>; Legal-FO-DL <Legal-FO-DL@state. gov>; AID.ES Tasker Mail List (USAID)

    

 

 

 

 

 

 

   

Cc: SES-Line_Only <SES-Line_ Only@state.gov>; H_Staffers <}H_Staffers@state.gov>; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
Ss later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

WASHSTATECO001797
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 96 of 446

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001798
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 97 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 6:19:46 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

From: Hart, Robert L <HartRL@state.gov>

Sent: Wednesday, February 27, 2019 1:14 PM

To: Noonan, Michael J <NoonanMJ@state.gov>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

From: Hart, Robert L <HartRL@state,. gov>

Sent: Wednesday, February 27, 2019 1:04 PM

To: Noonan, Michael J <NoonanMii @state.coy>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

WASHSTATEC001799
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 98 of 446

 

Rob Hart
202.736.9331 | hartri@state gov

Official
LINCLASSIFIED

 
   

Sent: Wednesday, February 27, 20 :
To: Hart, Robert L <HartRL@ state. goy>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

From: Hart, Robert L <HarthL@state goy>
Sent: Wednesday, February 27, 2019 10:34 AM

 

Subject: FW: New PM Tasker: aterials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart
202.736.9231 | hartri@state gov

Official
LINCLASSIFIED

To: Hart, Robert L <HartRlLi@state.gov>; McKeeby, David | <MickeebyOl G@istate.gov>

sruccentiercratzietvarsoec¥uerccneneS@tentvtecencnecnesonsdeckercenem

 

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Sent: Wednesday, February 27, 2019 10:18 AM
To: Paul, Joshua M <PaulM@state.gov>; McKeeby, David | <MecKeebyDi@ state. gav>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

WASHSTATEC001800
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 99 of 446

Thanks,

Rob Hart

202.736.9221 | hartri@state gov

Official
LINCLASSIFIED

From: Paul, Joshua M <PaulM@state

Sent: Wednesday, February 27, 2019 10:12 AM

To: Hart, Robert L <! McKeeby, David | <

Ce: Monjay, Robert / .

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

WASHSTATEC001801
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 100 of 446

From: Hart, Robert L <HartB&Li@state. gov>
Sent: Wednesday, February 27, 3019 10:02 AM
To: Paul, Joshua M <Paull lv =,
Subject: FW: New PM Tasker: viefing Materials for the Secretary s Hearings efore the State Department Oversight
Committees regarding the FY 2020 Budget

 

 

 

Thanks,

Rob Hart
202.736.9231 | hartri@state gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NoonanMi@state cov) <NoonanM/ @ state gay>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart

302.736.9271 | hariri@istate gov

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersM allbox@ state goy>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistanceOl fice state goy>; PM/RSAT Team Leaders
<PM BSAr TeamLeaders@state gov>; PM/RSAT EUR Team <PM BRSATEURTeam@state eoy>; DDTC Tasker DL

 

 

 

 

Ce: PM- Directors <PM. i irectors@state,
CPA@state poy>

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

zcy>? PM-Deputy-Directors <PM-Depuly-Directors@state. gave; PM-CPA <FRi-

 

 

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the Sate Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

WASHSTATECO001802
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 101 of 446

Clearing
9§ =. «|

Ukraine

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC
guns?

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

ease let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint

202-647-0564

Official
UNCLASSIFIED

WASHSTATEC001803
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 102 of 446

From: Tillou, Patrick A <THlouPA@ state soy>
Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <f Staff Assistant@ state. zovo; BP_Staffers <BP Staffers @ state gov>; AF-FO STAFFERS-DL <AF-

 

 

 

 

Staff-Assistants-DL @istate zav>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @istate eayv>; WHAStaffers
<WHAStafers@state gov>; ECA Staffers <ECA Stalfers@state.cov>; Harley, Joyce E <Harley!@state.gov>; Washington,
Adrienne M <ashingtonAM @istate.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @state zovy>; EB-A-Staff-

 

 

 

 

 

DL@state.gov>; AVC-Staff-Assistants-DL <AVC-Staff-Assistants@state.zov>; CT StaffAssistants i”
<CT StaffAssistants@state.sov>; 1O Front Office users-DL <iFrontOfice® state.gov>; PM-Staffers Mailbox <PM-

StatfersMallbox Gi state 2av>; T Staff <T_Staff@eroups.state.gov>; CSO FO Staff <CSOFOStah @state.gov>; DS Staffers
<DSStaffers @state. gov>; PRM-Staff Assistant <PRM-StaffAssistant@state.gov>; SES-O CMS <SES-0 CMS@istate gov>;

 

 

 

  

 

 

 

DLGistate zov>; CA-Staffers-Mailbox <CA-Statiers-Mallbox@state gov>; S-SPEHA <8 SPEHA@iprouns.state.gov>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. gzoav>; C_Special Assistants <C_SpecialAssistants@'state.gov>; M_Staff

 

 

 

 

 
 

<aitL estaskermatlistusaid@ usaicd.gov>; SCC] <SCClh@state.gov>; SGAC-Staff <SGAC-Staff Gis 2eyy>
Cc: SES-Line_Only <SES-Line Oniy@state.gov>; H_Staffers <H_ Staffers@state.gov>; Harris, Katherine A

 

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

WASHSTATEC001804
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 103 of 446

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001805
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 104 of 446

 

Message

To: Shufflebarger, Jamie [Shufflebarger) @state.gov]; Paul, Joshua M [PauUM@state.gov]; Abisellan, Eduardo
{[AbisellanE @state.gov]; Ravi, SunilK [RaviSk@state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]; Urena,Michael
A [UrenaMA@state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]

cc: Nanavatty, Katharine B [NanavattyKB@state.gov]; Brechwald, Matthew J(T) [BrechwaldMJ2 @state.gov];
T_SpecAssts [T_SpecAssts@state.gov]; SP_Staff Assistants [SP_StaffAssistants@ state.gov]

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attached for your review and clearance is O & A no. 96 (information on 3D guns} for the Secretary’s Hearing on FY 2020

 

Pease note
further that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously
cleared language on the topic.

Request clearance by COB, Thursday 2/28.
Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight
Cammittees regarding the FY 2020 Budget

 

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

FM is responsible for drafting the following (and clearing with other PM offices}:

Clearing

Drafter
Offices

 

WASHSTATEC001806
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 105 of 446

Ukraine

POLITICAL MILITARY

6 Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <TilouPA@ state. goy>
Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <F Staff Assistanti@state.sov>; BP_Staffers <BPStaffers@istate. gov>; AF-FO STAFFERS-DL <AF-

 

 

 

 

Staff-Assistants-DL @istate zav>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @istate eayv>; WHAStaffers
<WHAStaffers@ state zov>; ECA Staffers <ECA Staffers@state.gov>; Harley, Joyce E <Hariey!@state gov>; Washington,

 

 

 

WASHSTATECO001807
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 106 of 446

Adrienne M <WashingtonAM @istate.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @state zovy>; EB-A-Staff-
Assistants-DL <E8-A-Staff-Assistants-D1@ state. go>; SDPRK-DL <SDPRK-DL@istate. goy>; ISN-FO-DL <iSH-FO-
DL@state gov>; AVC-Staff-Assistants-DL <AVC-Stall-Assistants@ state. gav>; CT_StaffAssistants

<CT StaffAssistants@state.sov>; |O Front Office users-DL <i3FrontOfice@ state.goav>; PM-Staffers Mailbox <PM-
StatfersMallbox Gi state 2av>; T Staff <T_Staff@eroups.state.gov>; CSO FO Staff <CSOFOStah @state.gov>; DS Staffers
<DSStaffers@state goy>; PRM-Staff Assistant <PRM-StaffAssistant@state gay>; SES-O CMS <SES-0 CMS@state gov>;

 

 

 

 

 

    

 

 

 

 

DL@ state zov>; CA-Staffers-Mailbox <CA-Stalters-Mallbox@ state gov>; S-“SPEHA <&_SPEHA@ gray s.state.eov>: J-TIP .
Staff Assistants <J-TiPStaffAssistants@state. gav>; C_Special Assistants <C_SpecialAssistants@state pov>; M_Staff
Mi ptarliestate gov>, Legal-FO-DL <Le. gal-FO-DI

<akLastaskermallistusaid@ usaic.gov>; SCC] <SCCi@state. gov>; SGAC-Staff <SGAC-Staif@istate go>
Cc: SES-Line_Only <SES-Line Oniy@state.gov>; H_Staffers <H_ Staffers@state.gov>; Harris, Katherine A

 

 

 

 

iste

  

 

 

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

  
  

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

WASHSTATECO001808
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 107 of 446

Official
UNCLASSIFIED

WASHSTATEC001809
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 108 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 6:26:53 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Hart, Robert L [HartRL@state.gov]

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget
Attachments: QA 96 3D Gun Information - DTCP v.2.docx

Sarah,

Attached for your review is our proposed response to O & A for Secy’s hearing on budget.

 

MIN

From: Hart, Robert L <HartRL@state.gov>

Sent: Wednesday, February 27, 2019 10:34 AM

To: Noonan, Michael J <NoonanMJ@state.gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
202.736.9331 | hartri@state gov

Official
LINCLASSIFIED

 

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

From: Hart, Robert L <Harthi @state.gov>
Sent: Wednesday, February 27, 2019 10:18 AM

 

Ce: Monjay, Robert <Maniayk :
Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

WASHSTATECO001810
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 109 of 446
Thanks,

Rob Hart

202.736.9331 | hartri@state gov

Official
LINCLASSIFIED

From: Paul, Joshua M <PaulM@state

Sent: Wednesday, February 27, 2019 10:12 AM

To: Hart, Robert L <! McKeeby, David | <

Ce: Monjay, Robert / .

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

WASHSTATECO001811

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 110 of 446

From: Hart, Robert L <HartB&Li@state. gov>
Sent: Wednesday, February 27, 3019 10:02 AM
To: Paul, Joshua M <Paull lv =,
Subject: FW: New PM Tasker: viefing Materials for the Secretary s Hearings efore the State Department Oversight
Committees regarding the FY 2020 Budget

 

 

 

Thanks,

Rob Hart
202.736.9231 | hartri@state gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (NoonanMi@state cov) <NoonanM/ @ state gay>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Rob Hart

302.736.9321 | hariri@istate gov

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersM allbox@ state goy>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office <PMSASecurityAssistanceOlfice@istate goy>; PM/RSAT Team Leaders
<PM BoA Team Leaders@istate gov>; PM/RSAT EUR Team <PM_ RSATEURTeam@state eoy>; DDTC Tasker DL

 

 

 

 

Ce: PM- Directors <PM. i irectors@state,
CPA@state poy>

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

zcy>? PM-Deputy-Directors <PM-Depuly-Directors@state. gave; PM-CPA <FRi-

 

 

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices):

WASHSTATEC001812
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 111 of 446

Clearing
9§ =. «|

Ukraine

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC
guns?

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Hease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

ease let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint

202-647-0564

Official
UNCLASSIFIED

WASHSTATEC001813
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 112 of 446

From: Tillou, Patrick A <THlouPA@ state soy>
Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <f Staff Assistant@ state. zovo; BP_Staffers <BP Staffers @ state gov>; AF-FO STAFFERS-DL <AF-

 

 

 

 

Staff-Assistants-DL @istate zav>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @istate eayv>; WHAStaffers
<WHAStafers@state gov>; ECA Staffers <ECA Stalfers@state.cov>; Harley, Joyce E <Harley!@state.gov>; Washington,
Adrienne M <ashingtonAM @istate.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @state zovy>; EB-A-Staff-

 

 

 

 

 

DL@state.gov>; AVC-Staff-Assistants-DL <AVC-Staff-Assistants@state.zov>; CT StaffAssistants i”
<CT StaffAssistants@state.sov>; 1O Front Office users-DL <iFrontOfice® state.gov>; PM-Staffers Mailbox <PM-

StatfersMallbox Gi state 2av>; T Staff <T_Staff@eroups.state.gov>; CSO FO Staff <CSOFOStah @state.gov>; DS Staffers
<DSStaffers @state. gov>; PRM-Staff Assistant <PRM-StaffAssistant@state.gov>; SES-O CMS <SES-0 CMS@istate gov>;

 

 

 

  

 

 

 

DLGistate zov>; CA-Staffers-Mailbox <CA-Statiers-Mallbox@state gov>; S-SPEHA <8 SPEHA@iprouns.state.gov>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. gzoav>; C_Special Assistants <C_SpecialAssistants@'state.gov>; M_Staff

 

 

 

 

 
 

<aitL estaskermatlistusaid@ usaicd.gov>; SCC] <SCClh@state.gov>; SGAC-Staff <SGAC-Staff Gis 2eyy>
Cc: SES-Line_Only <SES-Line Oniy@state.gov>; H_Staffers <H_ Staffers@state.gov>; Harris, Katherine A

 

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

WASHSTATECO001814
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 113 of 446

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001815
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 114 of 446

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 2/27/2019 6:40:24 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
ce: Hart, Robert L [HartRL@state.gov]
Subject: QA 96 3D Gun Information - DTCP v.2

Attachments: QA96 3D Gun Information - DTCP v.2.docx

See attached

WASHSTATECO001816
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 115 of 446

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 2/27/2019 7:10:45 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

 

From: Noonan, Michael J <NoonanM/@state.gov>

Sent: Wednesday, February 27, 2019 2:08 PM

To: Hart, Robert L <HartRL@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Gentlemen,

 

From: Hart, Robert L <HartRhli@state.goy>
Sent: Wednesday, February 27, 2019 10:34 AM

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

WASHSTATECO001817
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 116 of 446

From: Paul, Joshua M <PauliM @istate.gov>
Sent: Wednesday, February 27, 2019 10:32 AM

 

Cc: Monjay, Robert <MoniayR@state.gov>
Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight

Committees regarding the FY 2020 Budget

From: Hart, Robert L <HartBL@state. gov>
Sent: Wednesday, February 27, 2019 10:18 AM

Se
Cc: Monjay, Robert <MoniayR@state.gov>
Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

 

Thanks,

Rob Hart
202.736.9231 | hartrifstate gov

Official
LINCLASSIFIED

To: Hart, Robert L <HartRlLi@state.gov>; McKeeby, David | <MickeebyOl G@istate.goy>

senensvnescerveratertaeBWeectnercencarceteesetebarzeeree sruccentiercratzcetvarsoecbuerceneneS@0tentvtecencnecuenondeckercenem

 

Subject: RE: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

WASHSTATECO001818
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 117 of 446

 

From: Hart, Robert L <HartRL@state goy>

Sent: Wednesday, February 27, 2019 10:02 AM

To: Paul, Joshua M <PaulM@istate.gov>; McKeeby, David | <McKeebyDl@state.soy>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

     

 

Thanks,

Rob Hart
202.736.9321 | hartri@state gov

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, February 25, 2019 12:20 PM

To: Noonan, Michael J (Noonan i@state gov) <NoonanMi @state gov>

Subject: FW: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Rob Hart
202.736.9221 | hartri@’state gov

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <P M-StatfersMallbox® state goy>
Sent: Friday, February 22, 2019 4:42 PM
To: PM/SA Security Assistance Office <PMSASecurityAssistanceCtfice@ state. goy>; PM/RSAT Team Leaders

WASHSTATECO001819
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 118 of 446

<PM RSATTcamLeaders@state.gov>; PM/RSAT EUR Team <PM_ RSATEURTeam@istate eov>; DDTC Tasker DL
<GDOTCTaskerDL@ state. gov>
Cc: PM-Directors <PM-Directors@state.goyv>; PM-Deputy-Directors <PM-Deputy-Threctors@state goy>; PM-CPA <PAM-

 

 

 

a llenencence S@Rencveeverceetneveecdeckecoearee

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Committees regarding the FY 2020 Budget.
Hease submit to PM Staffers by Friday, March 1 at noon,

Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
lll LL Cr

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC
guns?

 

Pi is a required clearer on the following:

ISRAEL-PALESTINIANS

 

WASHSTATECO001820
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 119 of 446

lease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <WashingstonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @ state. goy>; EB-A-Staff-

 

 

 

 

 

 

 

 

 

DL@state gov>; AVC-Staff-Assistants-DL <AVC-Staif-Assistants@ state. sov>; CT_StaffAssistants

 

<CT StefAssistants@state. gov>; 1O Front Office users-DL <iOFrontONice @ state goy>; PM-Staffers Mailbox <PM-
StaffersMallbox@ state gov>; T_ Staff <T Stefi@eraunps.state.eov>; CSO FO Staff <CSOFOStalf@state.gov>; DS Staffers
<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

     

 

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

 

 

<aid estaskermailistusaidi@usaid.gov>; SCC] <S0C @istate zav>; SGAC-Staff <SGAC-Stalf @state.

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

WASHSTATEC001821
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 120 of 446

Fully cleared papers are due to H paper coordinators via unclassified email at

rs. later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of

budget papers listed at the very end of the tasker.]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001822
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 121 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 2/27/2019 7:43:31 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Hart, Robert L [HartRL@state.gov]
Subject: RE: Q A 96 3D Gun Information - DTCP v.2

Attachments: QA96 3D Gun Information - DTCP v.2 (SH + MJN).docx

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Wednesday, February 27, 2019 1:40 PM
To: Noonan, Michael J <NoonanMJ@state.gov>
Ce: Hart, Robert L <HartRL@state.gov>

Subject: OQ A 96 3D Gun Information - DTCP v.2

 

See attached

WASHSTATEC001823
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 122 of 446

 

Message

From: Thomas, Kenneth A [ThomasKA@state.gov]

Sent: 2/27/2019 8:31:49 PM

To: Johnson, Clifton M [JohnsonCM5 @state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]; Swabb, Erik
[SwabbE @state.gov]

cc: Nightingale, Robert L [NightingaleRL@state.gov]

Subject: DELIBERATIVE: New and Renewed Interest of Sen. Menendez in Small Arms Exports/3d Printing

Attachments: ThomasKA_022719 151114. pdf

Attached is a new letter, I <n encez, and others, made formal inquiries and requests last

year on the 3D gun printing issue. This letter also purports to place an indefinite hold on the transfer of DOS

responsibility relating to foreign small arms sales to Commerce. ee

KAT

WASHSTATEC001824
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 123 of 446

ni tes Senate

COMMITTEE ON FOREIGN RELATIONS
Waunindton, DG 20010-8228

 

  

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

U.S. Department of State
2201 C Street, NLW.
Washington, D.C, 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transfer responsibility for the export control of firearms and ammunition from the United
States Munitions list (JSML) to the Commerce Control List (CCL). I write to inform you that [
am placing a hold on the congressional notification, pursuant to the authority of Section 38(1 of
the Arms Export Control Act (AECA), .

lam deeply concerned about this proposed transfer. As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous. They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world. As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including these commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5.56 (and especially 50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data,

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests, Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million} specifically for
Hrearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001825
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 124 of 446

conttadict congressional intent and effectively eliminate congressional oversight and potential
‘disapproval of exports-of these weapons. Congressional oversight must be-retained.,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open. the floodgates of information for the 3D
printing of nearly-undetectable firearms and.comiponents by-foreign persotis ahd terrorists that
intend to. harm U.S. citizens and interests. The Department of Commerce claims that it camot,
by its own regulations, prevent the piiblication, including on the Internet for global’consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has one been published, even. illegally. This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizeris arid interests,

Moreover, it may also be:at-variance with recent law. Section 1758 of the Export Control
Refotm Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the. national security.of the United States; and.
(B) are not ctitical technologies described in clauses (i) through (W) of section F2T(aY)EA) of
the Defense Production Act-of 1950. 3D printing has been identified by this. Administration as
an emerging technology of concern, and the Department of Commerce itsélf used 3D printing as
ah example of “emerging technology” in its November 19, 2018 Federal Register.notice seeking
public:comment on what constitutes emerging technologies pursuant to this new’ statutory

charge. Then-Secretary of Defense.Mattis twice. mentioned the challenges of 3D printitig in
congressional testimony, and Director of National Intelligence Coats, in his 2018 Worldwide
Threat Assessment of thé U.S. Intélligence Community, stated that, “[aldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible tia variety of state and non-state actors and be used in, ways.contrary to our
‘interests.”

It would seem axiomatic that the.capability to 3D-print lethal weaponry that éannot easily or
reliably be detected by metal detectors-at airports, schools, governmental or other facilities
(including the U.S, Capito] and the Départment of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Cornmetcé Department has told my. staff that,
the interagency process to identify emerging and foundational technioldgies to.be.controlled has.
not been completed, and is urilikely to be.completed for months. By proceeding ‘with the trarisfer
of fireatms;, including 3D printing. technigal information, to Commerce, the Administration is.
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory:
change. :

Moreover, the Departrrient of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can cdatrol
any item for foreign policy réasons under the miscellaneous category of OYS21, according to a.
final rule issued’ by Commerce in2012. Preventing foreign terrorists and thugs from.acquiring

 

WASHSTATEC001826
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 125 of 446

the means to print undetectable guns to use against U.S. citizens is a sufficient foreign policy
justification to control this technology from public release. :

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
techniesl information can and will be controlled, this technical information cannot and should
not be transferred from USML to the CCL.

[look forward to your prompt response to my concerns.

Sincerely,

    

Robert Mekendez
Ranking Member

CC: The Honorable Wilbur Ross, U.S, Secretary of Commerce

 

WASHSTATECO001827
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 126 of 446

 

Message

From: Thomas, Kenneth A [ThomasKA@state.gov]

Sent: 2/27/2019 9:02:47 PM

To: Dorosin, Joshua L [DorosinJjL@state.gov]; Johnson, Clifton M [IohnsonCM5@state.gov]; Swabb, Erik
[SwabbE @state.gov]

cc: Nightingale, Robert L [NightingaleRL@state.gov]

Subject: RE: DELIBERATIVE: New and Renewed Interest of Sen. Menendez in Small Arms Exports/3d Printing

Attachments: IM to PM on CN Process 2.14 FINAL. docx

 

KAT

From: Dorosin, Joshua L <DorosinJL@state.gov>

Sent: Wednesday, February 27, 2019 3:43 PM

To: Thomas, Kenneth A <ThomasKA@state.gov>; Johnson, Clifton M <JohnsonCM5 @state.gov>; Swabb, Erik
<SwabbE@state.gov>

Ce: Nightingale, Robert L <NightingaleRL@state.gov>

Subject: RE: DELIBERATIVE: New and Renewed Interest of Sen. Menendez in Small Arms Exports/3d Printing

From: Thomas, Kenneth A <ThomaskA@state.gov>

statnatentnntenernesnennetacsneranti@eeetenensconecntcer Bobeecnecne

TeatvectenenestinersectarnevcenercetscenetWoenletecencnecnevoncdeReevcenem siinentuneneetsntnercearscerteeS@veentvcecencnercencaodecterceeees

<Swabbk @istate gov>

Ce: Nightingale, Robert L <NightingaleRi @state.coy>
Subject: DELIBERATIVE: New and Renewed Interest of Sen. Menendez in Small Arms Exports/3d Printing

Attached is a new letter IIIB enendez, and others, made formal inquiries and requests last

year on the 3D gun printing issue. This letter also purports to place an indefinite hold on the transfer of DOS

responsibility relating to foreign small arms sales to conver: Rg EE ZZ _  _ __

KAT

WASHSTATEC001828
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 127 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 2/27/2019 9:25:17 PM

To: Shufflebarger, Jamie [Shufflebarger) @state.gov]; Paul, Joshua M [PauUM@state.gov]; Abisellan, Eduardo
{[AbisellanE @state.gov]; Ravi, SunilK [RaviSk@state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]; Urena,Michael
A [UrenaMA@state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov]; Minarich,
Christine M [MinarichCM @state.gov]

ce: Nanavatty, Katharine B [NanavattyKB@state.gov]; Brechwald, Matthew J(T) [BrechwaldMJ2 @state.gov];
T_SpecAssts [T_SpecAssts@state.gov]; SP_StaffAssistants [SP_StaffAssistants@state.gov]; Hart, Robert L
{HartRL@state.gov]

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA96 3D Gun Information - DTCP v.3.docx

Attached for your review and clearance is Q & Ano. 96 Unformation on 3D guns} for the Secretary's Hearing on FY 2020
Budget.

    
 

 

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions fram previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.

WASHSTATEC001829
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 128 of 446

FMlease follow instructions in tasker and use proper Q&A template attached.

PRA is responsible for drafting the following (and clearing with other PM offices):

Clearing
Drafter
Offices

POLITICAL MILITARY

[6 Why does the Department provide information on 3D guns? PM/DDTC Pp

 

Pi is a required clearer on the following:

ISRAEL-PALESTINIANS

 

lease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.

Please let us know if you have any questions,
Rest,

Samantha Sison

PM/FEO SharePoint

202-647-0561

Official
UNCLASSIFIED

WASHSTATEC001830
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 129 of 446

From: Tillou, Patrick A <THlouPA@ state soy>
Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <f Staff Assistant@ state. zovo; BP_Staffers <BP Staffers @ state goy>; AF-FO STAFFERS-DL <AF-

 

 

 

 

Staff-Assistants-Dl @istate eav>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @istate eayv>; WHAStaffers
<WHAStafers@istate gov>; ECA Staffers <ECA Stalfers@state.gov>; Harley, Joyce E <Harley!@state.gov>; Washington,
Adrienne M <ashingtonAM Gistate.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @state zovy>; EB-A-Staff-

 

 

 

 

 

DL@state.gov>; AVC-Staff-Assistants-DL <AVC-Staff-Assistants@state.zov>; CT StaffAssistants =”
<CT StaffAssistants@state.sov>; |O Front Office users-DL <i3FrontOfice@ state.goav>; PM-Staffers Mailbox <PM-
StaffersMallbox @istate 2ov>; T_Staff <T_Staff@eroups. state. gov>; CSO FO Staff <CSOFOStali@state gov>; DS Staffers

<DSStaffers @state. eov>; PRM-Staff Assistant <PRM-StaffAssistant@state.gov>; SES-O CMS <SES-0 CMS@istate gov>;

 

 

 

    

 

 

 

DLGistate zav>; CA-Staffers-Mailbox <CA-Statiers-Mallbox@state.gov>; S-SPEHA <8 SPEHA@iprouns.state.gov>; J-TIP
Staff Assistants <J-TiPStaffAssistants@ state. gzav>; C_Special Assistants <C_SpecialAssistants@'state.gov>; M_Staff

 

 

 

 

 
 

<ait estaskermatlistusaid@ usaicd.gov>; SCC] <SCCh@state.gov>; SGAC-Staff <SGAC-Staff Gis Ley y>
Cc: SES-Line_Only <SES-Line Oniy@state.gov>; H_Staffers <H_ Staffers@state.gov>; Harris, Katherine A

 

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

WASHSTATEC001831
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 130 of 446

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001832
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 131 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/27/2019 9:57:50 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Attachments: USML Cat I-lil Final FRN - AM to T Revised 2.27 (LPM).docx

Jeff,
Here js the updated draft of the AM ta iii
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, February 26, 2019 5:57 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Rogers, Shana A <RogersSA2@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

 

From: Kovar, Jeffrey D

Sent: Tuesday, February 26, 2019 5:55 PM

To: Minarich, Christine M <MinarichCM @state goy>

Cc: Rogers, Shana A <RogerssA2 @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

 

 

Sent: Tuesday, February 26, 2019 5:
To: Kovar, Jeffrey D <KovariO@istate gay>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Jeff,

WASHSTATEC001833
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 132 of 446

 

Christine

Rob,

 

Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@ state gov>
Sent: Tuesday, February 26, 2019 4:27 PM
To: Minarich, Christine M <MinarichUM @ state. goy>

 

centaterbebeerieneroncvnruententardWuenlscecereneverceectobeeveenee

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichC hl @state gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <Kovar/D@state.gov>; Rogers, ShanaA
<RogersSA? @istate gov>; Heidema, Sarah J <HeidernaSj @state. eov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

   

Christine,

 

Thanks
Rob

WASHSTATEC001834
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 133 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state 2ov>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state.gov>

Ce: Kottmyer, Alice M <KotimyerAhMim@stste.gov>; Kovar, Jeffrey D <Kovar![D@state.gov>; Rogers, ShanaA
<RogerssAz @istate gay>; Heidema, Sarah J <Heiderian) @state gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

 

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

te.z0v>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

 

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

nq

  
  

 

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk @state gov>; PM-CPA <PM-CPA @istate zoe; Urena, Michael A <UrenaMAGistate goy>; Abisellan,
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany@state.gov>; T_SpecAssts <T_ SpecAssts@state gov;
Darrach, Tamara A <DarrachTA@state. gey>; Heidema, Sarah J <Helderasi@state eov>; Shin, Jae E <ShiniE@state gov>

ceuencctenencentnenceterentereneneS@Guencncesucercarscncbeteeccenee | Fo 0 NT SB MAERALE GARE TADS sen uuenstcenenencentnentensnoneeD@@entenenseceneneccesetkeerencee, 2S pM Nt Baw N NAT EU anenenenteae®@ueseneeneneuceeentie Knee FP

 

        

WASHSTATEC001835
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 134 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

seasetinesiatenenennvocneseeneneetenenseDiVonereentarctenerccesdoRecrueres sencetenerterearanchtasveertarnentencsiceeSiveentvencentuercencaodtcterceeres

<Shinnicki @istate eov>; Blaha, Charles O <BlahaCOg@state, gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy

Phone: 202.663.2817

ik:

Email: MonjavR@state.gov
CC

Official - SBU
UNCLASSIFIED

WASHSTATEC001836
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 135 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/27/2019 10:17:44 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill
thx

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Wednesday, February 27, 2019 4:58 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Jeff,
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar!
Sent: Tuesday, February 26, 2019 5:57 PM

 

 

Ce: Rogers, Shana A <RogersSA2 @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

 

From: Kovar, Jeffrey D
Sent: Tuesday, February 26, 2019 5:55 PM
To: Minarich, Christine M <MinarichCM i@state goy>

 

centaterbebeerieneroncvnruententardWuenlscecereneverceectobeeveenee

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Sent: Tuesday, February 26, 2019 5:11 PM

WASHSTATEC001837
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 136 of 446

Ce: Rogers, Shana A <RogersSA2@ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

 

Jeff,

 

Christine

Rob,

 

Christine

Official
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 4:27 PM
To: Minarich, Christine M <MinarichCM@ state. gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <Kovar]D@state.gov>; Rogers, ShanaA
<RogersSA? @istate gov>; Heidema, Sarah J <HeidernaSj @state. eov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

  

Christine,

WASHSTATEC001838
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 137 of 446

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

  

te.zov>; Kovar, Jeffrey D <KeavariD@state.zav>; Rogers, Shana A
<Bogerss&2 @state cov>; Heidema, Sarah J <Heidemadi @state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <
Sent: Monday, February 25, 2019 4:29 PM

 

 

 

Sunil K <RaviSk@state. gov>; PM-CPA <PM-CPA state. gov>; Urena, Michael A <UrenaM
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.

    

gOV>

Bohne ,

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A

 

<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M

 

Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZ8@state.gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

  

 

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°

   

Rob

Official - SBU
UNCLASSIFIED

WASHSTATEC001839
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 138 of 446

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Hamilton, Catherine E <HarmiltonCE @ state. gov>; Dearth, Anthony M <DearthAM @state zov>; Rogers, Shana A
<RogersSA? @state gov>; Minarich, Christine M <MinarichihM@state gov>; Kottmyer, Alice M

Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

ori:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001840
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 139 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/27/2019 11:02:12 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.27 (LPM).docx

 

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Wednesday, February 27, 2019 5:26 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

ichCMi@ state eov>

From: Minarich, Christine M <Minar
Sent: Wednesday, February 27, 2019 4:58 PM

To: Kovar, Jeffrey D <Kovar!D @state.gov>

Cc: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

 

 

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@state. goy>

Sent: Tuesday, February 26, 2019 5:57 PM

To: Minarich, Christine M <MinarichCM @state.zoy>

Cc: Rogers, Shana A <RogersSA? @state gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

   

WASHSTATEC001841
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 140 of 446

 

From: Kovar, Jeffrey D

Sent: Tuesday, February 26, 2019 5:55 PM
To: Minarich, Christine M <MinarichOM @sta'
Cc: Rogers, Shana A <RogersSA? @state gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Minarich, Christine M <MinarichC Mi @
Sent: Tuesday, February 26, 2019 5:11 PM
To: Kovar, Jeffrey D <KovarsD@stats.sov>

te. goy>

 

state Pov>

 

 

ceareevedechevceneetervnencerenteeS@oencctensrecetnevcecdeckecoerne

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

Jeff,

 

Christine

RAC HOR fog ded ob obo ae Heb op a ae

Rob,

Christine

 

WASHSTATEC001842
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 141 of 446

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovar/D@state.gsov>

Sent: Tuesday, February 26, 2019 4:27 PM

To: Minarich, Christine M <MinarichCM @state goy>

Cc: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

te .goy>

eeteesRterceeces

 

   

Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichCM@ state. gov>

 

<Rogerss&2@state.gov>; Heidema, Sarah J <Heldemadi @state. go>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Christine

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

Sent: Tuesday, February 26, 2019 2:
To: Monjay, Robert <NioniayR @state gov>

 

 

<Rogerss&2 @state.cov>; Heidema, Sarah J <HeidemaSi @state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

WASHSTATEC001843
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 142 of 446

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLDany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;

      

 

zcng>; Dearth, Anthony M <2 i ov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M

 

sanZzh @state sov>; Shinnick, Julianne

Peckham, Yvonne M <Peckham¥M@state.zgov>; Thompson, Zainab B <T
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

Por

  

 

Al,

   

 

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,
Sunil K <RaviSk@ state goy>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Ahisellank Gist: Dt €

 

 

 

  
 

   

a

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeiiernaS! @state.gov>; Shin, Jae E <ShiniE@ state gov>;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA
<Rogers5&2 @state.gov>; Minarich, Christine M <MinarichCO M @ state.cov>; Kottmyer, Alice M

<KotimyerAM @state zov>; Krueger, Thomas G <Krueger?G@state sov>, McClung, Gailyn W <McCluneG @istate gove;
Peckham, Yvonne M <PeckhamY¥Mi@state.goav>; Thompson, Zainab B <ThompsonZB@ state. gov>; Shinnick, Julianne
<Shinnick] state gov>; Blaha, Charles O <BishaCOgist 24>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

 

   

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

ik: __™!

Email: ——— -

Official - SBU

WASHSTATEC001844
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 143 of 446

UNCLASSIFIED

WASHSTATEC001845
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 144 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/27/2019 11:06:09 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill
thanks

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Wednesday, February 27, 2019 6:02 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

From: Kovar, Jeffrey D <Kovar!
Sent: Wednesday, February 27, 2019 5:26 PM

A

To: Minarich, Christine M <MinarichCMi@istate, gay>

Ce: Rogers, Shana A <RogersSA2 @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

 

A

From: Minarich, Christine M <MinarichCM i state. gay>

Sent: Wednesday, February 27, 2019 4:58 PM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - II
Jeff,
Here is the updated draft of the AM to ht

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>
Sent: Tuesday, February 26, 2019 5:57 PM
To: Minarich, Christine M <MinarichCM @state goy>

WASHSTATECO001846
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 145 of 446

ceareevedechectenesteitnenserenceeS@uencctencreceruevcecdeckecoearne

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

From: Kovar, Jeffrey D

Sent: Tuesday, February 26, 2019 5:55 PM

Ce: Rogers, Shana A <Rogers$A2@ state.e ov> —

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Tuesday, February 26, 2019 5:11 PM

To: Kovar, Jeffrey D <KovarJD @state gey>

Cc: Rogers, Shana A <RogersSA2@ state goy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Jeff,

 

Christine

Hoe oe ge ge ag of oe ie eae of ais ee ot

Rob,

 

WASHSTATEC001847
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 146 of 446

 

Christine

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@istate. goy>
Sent: Tuesday, February 26, 2019 4:27 PM

To: Minarich, Christine M <MinarichCM @sta'
Cc: Rogers, Shana A <RogersSA? @state gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM @state goy>

Ce: Kottmyer, Alice M <KotimyerAMm@stste.gov>; Kovar, Jeffrey D <Kovar![D@state.gov>; Rogers, Shana A
: E.g0v>

ule revising USML Categories | - III

te. Boy>

  

 
 
  

 

   

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MonijayR @state gay>

 

<RogersSA? Gistate save; Heidema, Sarah J <Heidemasj) @state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

   

Rob,

 

Christine

WASHSTATEC001848
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 147 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shuiflebarger) @state gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSK@state.eov>; PM-CPA <PM-CPA@ state. sov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Abisellank @state.gov>; P/EUR Duty Officer <P-EURDuty@state.zov>; T_SpecAssts <T_ SpecAssts @state,gov>;

   

 

 

 

ov>; McClung, Gailyn W <McClungGW state gov>;
Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22"

   
   

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

 

2my>> T_SpecAssts <i SoecAssts

Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

 

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

WASHSTATEC001849
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 148 of 446
Mobile:

Email: a a

Official - SBU
UNCLASSIFIED

WASHSTATEC001850
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 149 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 2:34:52 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA96 3D Gun Information - DTCP v.3 LPM cmts.docx

Shana,

 

Christine

Official
UNCLASSIFIED

From: Noonan, Michael ] <NecnanMi@state. gov>

Sent: Wednesday, February 27, 2019 4:25 PM

To: Shufflebarger, Jamie <Shutflebarger) @state cov>; Paul, Joshua M <PauliM@state sav>; Abisellan, Eduardo
<Abisellank @state.goy>; Ravi, Sunil K <KaviSK@state.gov>; P/EUR Duty Officer <P-EUR Duty @state.goy>; Urena, Michael

       

 

<DarrachTAt@state.gov>; Shin, Jae E <ShinlE @state gov>; Hamilton, Catherine E <HarmiitonCl @state. gov>; Minarich,
Christine M <MinarichCM @ state goy>

T_SpecAssts <? SpecAsstst@state.gov>; SP_Staff Assistants <SP_StaffAssistants@state.gov>; Hart, Robert L

 

<HartRhl@state gov>
Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - information on 3D Guns

Attached for your review and clearance is O & Ano. 96 Unformation on 30 guns} for the Secretary's Hearing on FY 2020
Budget.

    

 
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State
Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}

WASHSTATEC001851
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 150 of 446

(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersPisiibotistale qov>

Sent: Friday, February 22, 2019 4:42 PM

Teo: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directors; PM-CPA

Subject: New PM Tasker: Briefing Materiais for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Dear all:

Mlease see new FM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Flease submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Question Drafter
Offices

Ukraine

POLITICAL MILITARY

pe Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

WASHSTATEC001852
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 151 of 446

 

Hease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please clear Q&As vit i _

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <WashingstonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @ state. goy>; EB-A-Staff-

 

 

 

 

 

 

 

 

 

 

 

 

<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

 

<aid estaskermailistusaidi@usaid.gov>; SCC] <S0C @istate zav>; SGAC-Staff <SGAC-Stalf @state.

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020

WASHSTATEC001853
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 152 of 446

budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
rs later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001854
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 153 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/28/2019 2:53:58 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA96 3D Gun Information - DTCP v.3 LPM cmts.docx

Official - SBU
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, February 28, 2019 9:35 AM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Shana,

 

Christine

Official
UNCLASSIFIED

From: Noonan, Michael J <NoonanMu@stete.gov>
Sent: Wednesday, February 27, 2019 4:25 PM
To: Shufflebarger, Jamie <ShuNiebarger!]@state.gov>; Paul, Joshua M <PauliMGistate.gov>; Abisellan, Eduardo

 

 

<DarrachTA@ state goy>; Shin, Jae E <ShinjE@state sovy>; Hamilton, Catherine E <HamiltonCk @state.gov>; Minarich,

 

 

Cc: Nanavatty, Katharine B <Nanavattyk8@state.zov>; Brechwald, Matthew J (T) <BrechwaldMi2 @ state. gov>;
T_SpecAssts <?_ SnecAssts@state govo; SP_Staff Assistants <SP_ StaffAssistants@state.gov>; Hart, Robert L

 

   

 

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attached for your review and clearance is Q & Ano. 96 (information on 3D guns} for the Secretary's Hearing on FY 2020
Budget.

 
  

 
   

Further, note
us response, which includes minor revisions fram previously cleared

    

that we rave pre-coordinated with PMY/CPA on
language on the topic.

WASHSTATECO001855
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 154 of 446

Finally, this response will require revision to address future events.
Request clearance by COB, Thursday 2/28.
Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

FM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Offices

Drafter

POLITICAL MILITARY

 

WASHSTATEC001856
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 155 of 446

pe Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please let us know if you have any questions,
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state.goy>

Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <F_ Staff Assistant@ state. gav>; BP_Staffers <BPStaNers@ state gov>; AF-FO STAFFERS-DL <AF-

 

 

 

Staff-Assistants-DL @istate zov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Di @istate gov>; WHAStaffers
<WHAStatfers@ state zov>; ECA Staffers <ECA Staffers@state.gov>; Harley, Joyce E <HarieyJ@state.gav>; Washington,
Adrienne M <WashingtonAM @state gov>; DRL-FO-Staff Assistants <DRL-FO-StafiAssistants @state.gov>; EB-A-Staff-
Assistants-DL <E8-A-Staff-Assistants-D1@ state. go>; SDPRK-DL <SDPRK-DL@istate. goy>; ISN-FO-DL <iSH-FO-

DL@ state gov>; AVC-Staff-Assistants-DL <AVC-Stafl-Assistants@ state. gav>; CT_StaffAssistants

<CT StaffAssistants@state.cav>; lO Front Office users-DL </OFrontOffice@state.gov>; PM-Staffers Mailbox <PM-
Staersivalibox@! state. goy>; T Staff <f_Statf@groups.state.gsov>; CSO FO Staff <CSOFOStal @ state. gov>; DS Staffers

 

 

     

 

 

 

 

 

 

  

 

 

 

 

Roy, Carlene A <RoyC @istate.eov>; GEC Staff Assistants <GECStaffAssistants@state.gov>; INL-Staffers-DL <iNi-Staffers-
DL@state goy>; CA-Staffers-Mailbox <CA-Staffers-Mallbox@ state goy>; S-SPEHA <&_ SPEHA@srouns state goy>; J-TIP

 

 

WASHSTATECO001857
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 156 of 446

Staff Assistants <]-TiPSteffAssistants @ state eoy>; C_Special Assistants <¢_ SpecialAssistants@state,covo; M_Staff
<i Stalf@state.sov>; Legal-FO-DL <Legal-FO-DL@state.gzov>; AID.ES Tasker Mail List (USAID)
<aid estaskerriallistusail@ usaic gove; SCC] <SCCi@ state. gov>; SGAC-Staff <SGAC-Stal @ state. gov>

 

 

 

 

<HarriskKA? @state.sov>; Rademacher, Paul R <Rademachor@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
Ps later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001858
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 157 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 5:07:31 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

 

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Wednesday, February 27, 2019 9:36 AM

To: Monjay, Robert <MonjayR@state.gov>

Cc: Kottmyer, Alice M <KottmyerAM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayR @state.gov>
Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichUM @ state. goy>

 

centatseenertscentnedcentncncenerercentnetWoencetecencnecersonsdeReevsenta ceatatzcentatzeentveertaestéWineroenvarnterenceceRctatenenes

<RogersSA? @state.gov>; Heidema, Sarah J <HeldemaSi @state goy>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

   

Christine

 

Thanks
Rab

WASHSTATEC001859
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 158 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state go>

Cc: Kottmyer, Alice M <KotimyerAM @state. gov>; Kovar, Jeffrey D <Kovar/D@state.cov>; Rogers, Shana A
<RogersSA? @state, gov>; Heidema, Sarah J <HeidernaS) @state eoy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

 

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 
 
 
 
 

 

 

 

.ov>; Shin, Jae E <ShiniE@istate cove;
Hamilton, Catherine E <HamitonCE @state.sov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, ShanaA

<KotimyerAM @istate eav>; Krueger, Thomas G <K 2. zov>; McClung, Gailyn W <McCluneGW Gistate zav>;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

   

nd

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShuNieharger) @state.gov>; Christopherson, Collin C <ChristophersonCC@ state. gov>; Ravi,
Sunil K <Rayishi@ state .gov>; PM-CPA <PiV\-CPA@ state goy>; Urena, Michael A <UrenaWA@ state goy>; Abisellan,
Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts@state sov>;
Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

onan iE Einnnnnnnnnnnnnnnnnnn Sanne

   

 

   

WASHSTATECO001860
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 159 of 446

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobic: Ei

Email: MonjavR@state.gov

 

Official - SBU
LINCLASSIFIED

WASHSTATEC001 861
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 160 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 5:19:56 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA 96 3D Gun Information - DTCP v.3 LPM cmts.docx

Michael,
Miease find some proposed edits from L/PM attached.

 

Christine

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <NoonanM/@state.gov>

Sent: Wednesday, February 27, 2019 4:25 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Paul, Joshua M <PaulM@state.gov>; Abisellan, Eduardo
<AbisellanE@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael
A <UrenaMA@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Minarich,
Christine M <MinarichCM@state.gov>

Cc: Nanavatty, Katharine B <NanavattyKB@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>;
T_SpecAssts <T_SpecAssts@state.gov>; SP_Staff Assistants <SP_StaffAssistants@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - information on 3D Guns

Attached for vour review and clearance is O & Ano 96 Unformation on 3D guns) for the Secretary’s Hearing on FY 2020
Budget.

  
  

   
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions fram previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMaliboxdistate cov>

WASHSTATEC001862
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 161 of 446

 

Sent: Friday, February 22, 2019 4:42 PM

Ta: PM/SA Security Assistance Office; PM/RSAT Tear Leaders; PM/RSAT ELIR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directors; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Deparirnent Oversight
Committees regarding the FY 2020 Budget

Dear all:

Committees regarding the FY 2020 Budget.

Mease submit to PM Staffers by Friday, March 1 at noon.

Hease follow instructions in tasker and use proper Q&4 template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Offices

Question Drafter

POLITICAL MILITARY

6 Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

WASHSTATEC001863
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 162 of 446

Mlease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPAg@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta’ Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@ state. gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@state.goy>; Washington,
Adrienne M <WashingtonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants@ state. goyv>; EB-A-Staff-

 

 

 

 

 

 

 

 

 

DL@state gov>; AVC-Staff-Assistants-DL <AVC-Staif-Assistants@ state. cov>; CT_StaffAssistants

 

<CT StefAssistants@state. cove; 1O Front Office users-DL <iOFrontONice @ state go>; PM-Staffers Mailbox <PM-
StaffersMallbox@ state gov>; T Staff <T Stef@groauns.state.eov>; CSO FO Staff <CSOFOStalf@state.gov>; DS Staffers
<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state go>;

 

     

 

 

 

 

Di@ state sov>; CA-Staffers-Mailbox <CA-Statfers-Mallbox@istate eov>; S-“SPEHA <8 SPEHA@erouns. state.gov>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

 

 

 

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

WASHSTATEC001864
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 163 of 446

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. |

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001865
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 164 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 5:26:11 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Thursday, February 28, 2019 12:20 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Thursday, February 28, 2019 12:08 PM
To: Rogers, Shana A <RogersSA2 @ state. gav>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

How does this look as a response to Rob? I'm also happy to let you send an email since you and Sarah had the
discussion.

Heo oe ge ge ac ot oie ie ge ae oft aie ie oe of ais ee to

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M
Sent: Wednesday, February 27, 2019 9:36 AM

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <Kovar/D@state.gov>; Rogers, ShanaA

   

WASHSTATECO001 866
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 165 of 446

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnescentnencearnestecsncesSWececvuevercenteecetedketeencet

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>
Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichCM@state gov>

   

KovarlO@state cov>; Rogers, ShanaA

 

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state.gov>

Cc: Kottmyer, Alice M <KattmyerAM @state. gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

 

 

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>
Sent: Monday, February 25, 2019 4:29 PM

WASHSTATEC001867
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 166 of 446

Sunil K <RaviSk @state gov>; PM-CPA <PM-CPA @istate zoe; Urena, Michael A <UrenaMAGistate goy>; Abisellan,
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany@state.gov>; T_SpecAssts <T_ SpecAssts@state gov;

 

        

 

seny>; Dearth, Anthony M <2 .av>; Rogers, Shana A
<RogerssA? @state gov>; Minarich, Christine M <MinarichCMi @ state gov>; Kottmyer, Alice M

 

sanzh @state sov>; Shinnick, Julianne

Peckham, Yvonne M <Peckham¥M@state.zov>; Thompson, Zainab B <T
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Orr

  

 

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shuiflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,
Sunil K <RaviSk@ state goyv>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Abisellank Gist: Dt €

 

 

 

 

  
 

   

a

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeidernaS! @state.gov>; Shin, Jae E <Shindi@ state gov;
Hamilton, Catherine E <HarniitonCE @state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA
<Rogers5&2 @state.gov>; Minarich, Christine M <MinarichC Mi @state.cov>; Kottmyer, Alice M

<KotimyerAM @state zov>; Krueger, Thomas G <kKrueger?G@state sov>; McClung, Gailyn W <McCluneG @istate gove;
Peckham, Yvonne M <PeckhamY¥Mi@state.gov>; Thompson, Zainab B <ThompsonZB@ state. gov>; Shinnick, Julianne
<Shinnick] state gov>; Blaha, Charles O <BishaCOgist 20y>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

 

   

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oi!

Email: a -

Official - SBU

WASHSTATEC001868
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 167 of 446

UNCLASSIFIED

WASHSTATEC001869
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 168 of 446

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 2/28/2019 6:02:23 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Thursday, February 28, 2019 1:00 PM

To: Minarich, Christine M <MinarichCM@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Cc: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Iii

 

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <Monj
Sent: Thursday, February 28, 2019 12:52 PM

 

Cc: Kottmyer, Alice M <KottmyerAM @state.gov>: Kovar, Jeffrey D <Kovar/D@state.cov>; Rogers, Shana A
<RogersSA2 @state gov>; Heidema, Sarah J <HeldemaSJ@state.goy>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

 

Christine,

   

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001870
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 169 of 446

From: Minarich, Christine M <MinarichCM@ state 2ov>
Sent: Thursday, February 28, 2019 12:30 PM
To: Monjay, Robert <MoniayR @state.gov>

 

<RogerssA? Gistate zav>; Heidema, Sarah J <Heidemasj @state gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>
Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <Mi:

  
 

 

“>; Kovar, Jeffrey D <KovariD@state. gov>; Rogers, ShanaA

 

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnescentnencearnectecencesSWGcecvuererctatnecetedeketecaret

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Christine

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state gov>

Cc: Kottmyer, Alice M <KotimyerAM @state.gov>; Kovar, Jeffrey D <KovarJ/D@state.gov>; Rogers, ShanaA

 

 

   

 

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnescentnencearnestecsncesSWececvuevercenteecetedketeencet

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Rob,

 

WASHSTATEC001871
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 170 of 446
Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <M
Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC @state goy>; Ravi,
Sunil K <Ravisk@ state gov>, PM-CPA <PM-CPA@state goy>, Urena, Michael A <UrenaMAG@ state .gov>; Abisellan,

Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

 

   

seny>; Dearth, Anthony M <2 .av>; Rogers, Shana A

 

<BRogerss&2 @state.cov>; Minarich, Christine M <MinarichChM @istate cov>; Kottmyer, Alice M

   

srnseevnertarenesesecbenticentnenteneneses Dieacvnertrecersercetsbedeecenens snerencentnerecbedeeceneneseencvcedDWreccentzeveerenccertebeccucene serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThomosonzB@ state. gov>; Shinnick, Julianne
<Shinnick) @state.sov>; Blaha, Charles O <BlahaCO@state gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

      

All

   

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,

 

 

 

Sunil K <RaviSk@ state goyv>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 

 

 

 

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeidernaS!@state.gov>; Shin, Jae E <Shindi@ state gov;

Hamilton, Catherine E <HamiltonCkE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, ShanaA

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay
U.S. Department of State

WASHSTATEC001872
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 171 of 446

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATEC001873
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 172 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 6:27:50 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA96 3D Gun Information - DTCP v.3 LPM cmts (MJN).docx

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Noonan, Michael J <NoonanM/@state.gov>

Sent: Thursday, February 28, 2019 1:24 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Christine,

 

Thanks.

A

From: Minarich, Christine M <MinarichUM @ state gov>
Sent: Thursday, February 28, 2019 12:20 PM
To: Noonan, Michael J <NoonanMi}@state goy>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Michael,

Christine

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

Sent: Wednesday, February 27, 2019 4:25 PM
To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Paul, Joshua M <PauliM@state.gov>; Abisellan, Eduardo

 

A <UranaMaA @state.gov>; Christopherson, Collin C <ChristophersoanCC @state.gov>; Darrach, Tamara A

 

 

Cc: Nanavatty, Katharine B <NanavattykB@ state. gav>; Brechwald, Matthew J (T) <Brechwa

 

 

 

 

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

WASHSTATEC001874
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 173 of 446

Attached for your review and clearance is Q & Ane. 96 (information on 3D guns} for the Secretary's Hearing on FY 2020

Budget.

    
 

 

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously cleared
language on the topic.

 

Finally, this response will require revision to acdcdress future events.
Request clearance by COB, Thursday 2/28.
Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight
Cammittees regarding the FY 2020 Budget

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.

Please follow instructions in tasker and use proper Q&A template attached.

FM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Drafter
Offices

Ukraine

 

WASHSTATEC001875
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 174 of 446

POLITICAL MILITARY

6 Why does the Department provide information on 3D guns? PM/DDTC P|

 

PM is a required clearer on the following:

 

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please clear Q&As with PO

Please let us know if you have any questions,
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state.goy>

Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <F_ Staff Assistant@ state. gav>; BP_Staffers <BPStaNers@ state gov>; AF-FO STAFFERS-DL <AF-

 

 

 

Staff-Assistants-DL @istate zov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Di @istate gov>; WHAStaffers
<WHAStatfers@ state zov>; ECA Staffers <ECA Staffers@state.gov>; Harley, Joyce E <HarieyJ@state.gav>; Washington,
Adrienne M <WashingtonAM @state gov>; DRL-FO-Staff Assistants <DRL-FO-StafiAssistants @state.gov>; EB-A-Staff-

 

 

     

 

 

WASHSTATEC001876
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 175 of 446

 

DL@state gov>; AVC-Staff-Assistants-DL <AVC-Staff-Assistants@state.eov>; CT_StaffAssistants oe
<CT StefAssistants@state. gov>; 1O Front Office users-DL <iOFrontONice @ state goy>; PM-Staffers Mailbox <PM-

 

 

<D5Staffers@istate.gcv>; PRM-Staff Assistant <PRM-StaffAssistant @state.gov>; SES-O CMS <SES-O CMS@state.gov>;
Roy, Carlene A <Royt @state, gov>; GEC Staff Assistants <GECStaffAssistants@ state gov>; INL-Staffers-DL <INL-Staffers-
DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate .gov>; S-SPEHA <S SPEHA@egrouns. state. gov>; J-TIP

Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff
<M Stafi@state. zov>; Legal-FO-DL <Legal-FO-DL@state. gov>; AID.ES Tasker Mail List (USAID)

 

 

 

 

 

 

 

 

   

 

Cc: SES-Line_Only <SES-Line_ Only@state.gov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@ state gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
Es later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget

paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

WASHSTATEC001877
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 176 of 446

Official
UNCLASSIFIED

WASHSTATEC001878
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 177 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 7:07:57 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, February 28, 2019 1:57 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Rogers, Shana A <RogersSA2@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

centatutentsterenereduentnceeraestecrneneS@Mencveensrocernercecdecdeccenrns

Sent: Thursday, February 28, 2019 1:00 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2@state gov>; Kovar, Jeffrey D

3

  

Cc: Kottmyer, Alice M <KotimyerAM@state goy>

 

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

 

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>

Sent: Thursday, February 28, 2019 12:52 PM

To: Minarich, Christine M <MinarichCM @state goy>

<RogersSAd Gista te.gov>; Heid ema, Sarah J <Heiderm abl@state. gov> ee
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

   

Christine,

 

WASHSTATEC001879
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 178 of 446

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>

 

Sent: Thursday, February 28, 2019 12:30 PM

KovarlO@state cov>; Rogers, ShanaA

 

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

To: Minarich, Christine M <MinarichC Mi state. gov>
Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJO@state.gav>; Rogers, Shana A
<Bogerss&2 @state cov>; Heidema, Sarah J <Heidemadi @state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

 

     

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

 
  
 

BEY?

Ce: Kottmyer, Alice M <KetimnyerAM@state.gov>; Kovar, Jeffrey D <Kovar/D@state gov>; Rogers, Shana A

<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Rob,

WASHSTATEC001880
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 179 of 446

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M

<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

nd

   
 

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Sunil K <RaviSKk@state gov>; PM-CPA <PM-CPA state. gov>; Urena, Michael A <U
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.

    

gOV>,

Bohne ,

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M
<KotimyarAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gav>; McClung, Gailyn W <McClungGw @ state gove;

Peckham, Yvonne M <PeckhamY¥M@state.zov>; Thompson, Zainab B <Thormpsonz8 @state.sov>; Shinnick, Julianne

 

 

    

  

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks

WASHSTATEC001881
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 180 of 446
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: — i.

Official - SBU
UNCLASSIFIED

 

WASHSTATEC001882
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 181 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/28/2019 8:16:29 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov]; Minarich, Christine M
[MinarichCM@state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, February 28, 2019 2:12 PM

To: Monjay, Robert <MonjayR@state.gov>; Minarich, Christine M <MinarichCM @state.gov>

Cc: Kottmyer, Alice M <KottmyerAM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

From: Monjay, Robert <Monjayh @state.sov>

Sent: Thursday, February 28, 2019 12:52 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Cc: Kottmyer, Alice M <KattmyerAM @state. gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

 

   

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Thursday, February 28, 2019 12:30 PM
To: Monjay, Robert <MoniayR @state.gov>

<RogersSA? @state gov>; Heidema, Sarah J <Heidernadi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Rob

 

Christine

WASHSTATEC001883
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 182 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCM@state goy>

Cc: Kottmyer, Alice M <KotimyerAM @state. gov>; Kovar, Jeffrey D <Kovar/D@state.cov>; Rogers, Shana A
<RogersSA? @state, gov>; Heidema, Sarah J <HeidernaS) @state eoy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

   

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state gov>

Cc: Kottmyer, Alice M <KotimyerAM @state.gov>; Kovar, Jeffrey D<

 

 

KovarlO@state cov>; Rogers, ShanaA

   

 

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnescentnencearnestecsncesSWececvuevercenteecetedketeencet

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Abisellank @: @ state.gov.
Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeidernaS!@state.gov>; Shin, Jae E <Shindi@ state gov;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

   

 

 

  
 

   

a

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

WASHSTATEC001884
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 183 of 446

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Illl

AML,
We have uodated the AM to reflect the letter received from Senator Menendez dated February ;

   

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

2my>> T_SpecAssts <i SoecAssts

Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001885
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 184 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 8:24:45 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM).docx; USML Cat I-III Final FRN - AM to T Revised 2.28 (LPM)
V.2.docx

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 3:22 PM

To: Pompian, Shawn M <PompianSM @state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA? @state.gov>
Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

To: Monjay, Robert <MoniayR @state.gov>

Cc: Kottmyer, Alice M <KoattmyerAM @state.gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

  

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - III

Rob,

WASHSTATEC001886

  
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 185 of 446

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

  

te.gzov>; Kovar, Jeffrey D <KeavariD@state.zov>; Rogers, Shana A
<Rogerss&2 @state.cov>; Heidema, Sarah J <HeidemaSi @state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

sencecectucerederoceduescenthiveentventertnercenssdeckerseeres

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>: Kovar, Jeffrey D <KovarJO@state.gayv>; Rogers, Shana A
<RogerssA? @ state. cov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate. eov>

Sent: Monday, February 25, 2019 4:29 PM

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
Darrach, Tamara A <DarrachTA@state. geyv>; Heidema, Sarah J <HeiciemaSi@state.gov>; Shin, Jae E <ShinJE@state. gov>;

seeaNttateneentinevntereenecneee®@@oaetnastncouecancascdoReccncene | PT ATE MA GEE EGA p AGAR GAR OOS Ole ietnetnertvenenneenenntonrcenD@@ecniemecncrecatiardeancancne DMO EERE By of GK Bee so B poeentnnnsuntt@tvaccnersstnerienees Bobeewnecne

 

      

WASHSTATEC001887
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 186 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;

  
 

 

<Shinnick! @istate.gov>; Blaha, Charles O <BlahaCOW@state.goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°

 
 
 

 

 

Thank you
Rob

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLDany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
BOD;

Bohne ,

      

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M

 

 

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.zov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Por

  

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

‘oi!

Email: MonjavR@state.gov

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001888
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 187 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 9:07:46 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: @QA96 3D Gun Information - DTCP v.4.docx

Official - SBU (Attorney Work Product, Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 4:07 PM

To: Noonan, Michael J <NoonanMJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

Official - SBU (Attorney Work Product, Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <NoonanMi @ state gsov>

 

Sent: Thursday, February 28, 2019 1:25 PM
To: Minarich, Christine M <MinarichCM @state goy>

Ce: Hart, Robert L <Harthl@state gov>
Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

From: Minarich, Christine M <MinarichCM @ state. gev>
Sent: Thursday, February 28, 2019 12:20 PM

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - QA 96 - Information on 3D Guns

Michael

 

Christine

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <NeonanMi@state.gov>
Sent: Wednesday, February 27, 2019 4:25 PM

 

<AbisellanE@state.cov>; Ravi, Sunil K <RaviSk@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael
A <UrenaMiA@state gov>; Christopherson, Collin C <ChristephersonCC@istate.gov>; Darrach, Tamara A

WASHSTATEC001889
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 188 of 446

 

 

<Harth lL @state goyv>
Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attached for your review and clearance is Q & Ano. 96 Unformation on 3D guns} for the Secretary's Hearing on FY 2020
Budget.

 
  
  

 
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC)
Compliance Specialist (Henderson Group Contractor)
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMailboxndstate goy>

Sent: Friday, February 22, 2019 4:42 PM

Teo: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directors; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Committees regarding the FY 2020 Budget.
Flease submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing

Drafter
Offices

 

WASHSTATECO001890
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 189 of 446

Ukraine

POLITICAL MILITARY

6 Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint

202-647-0561

Official
UNCLASSIFIED

WASHSTATEC001891
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 190 of 446

From: Tillou, Patrick A <TillouPAG@state gay>

 

Sent: Friday, February 22, 2019 2:48 PM

 

 

FOSTAFFERS-DL@ state sov>; EAP-Staffers Mailbox <EAP-StaffersMallbox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @ state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-DL @state zov>; WHAStaffers
<WHAStatfers @ state. cove; ECA Staffers <ECA Staffers@state eay>; Harley, Joyce E <Hariey!@istate.eav>; Washington,
Adrienne M <WashingtonAM @state.eoy>; DRL-FO-Staff Assistants <DRL-FO-SteffAssistants@ state. goy>; EB-A-Staff-
Assistants-DL <E8-A-Statt-Assistants-DLi@ state, eov>; SDPRK-DL <SDPRK-DLi@state oye; ISN-FO-DL <iSN-FO-

 

 

 

 

         

 

 

 

 

 

 

 

<D5Staffers@istate.gev>; PRM-Staff Assistant <PRM-StaffAssistant @state.gov>; SES-O CMS <SES-O CM
Roy, Carlene A <RoyC@'state.zov>; GEC Staff Assistants <GECStaffAssistants @state.sov>; INL-Staffers-DL <iNi-Staffers-

 

 

Staff Assistants <J-TiPStaffAssistants@state.gov>; C_Special Assistants <C_SpecialAssistants@state.pov>; M_Staff
<M. Staffi@state. zov>; Legal-FO-DL <Legail-FO-DL@ state goy>; AID.ES Tasker Mail List (USAID)

 

 

 

 

Sheet iienviceeteGeettneteceencartecsRketeceres BME MEE RM Sak GALI BON no Uncnentetinenetientaentenerer WWcnernercnceceserceteedbecenens

Ce: SES-Line_Only <SES-Line Gniy@state.gov>; H_Staffers <H_Staffers@istate gave; Harris, Katherine A
<HarriskA? @state.goy>; Rademacher, Paul R <Rademachpr@state.gov>
Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

 

   

 

 

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

o later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

WASHSTATEC001892
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 191 of 446

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001893
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 192 of 446

 

Message

From: P/EUR Duty Officer [P-EURDuty@state.gov]

Sent: 2/28/2019 9:13:50 PM

To: Shufflebarger, Jamie [ShufflebargerJ @state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Paul, Joshua M

[PaulJIM@state.gov]; Abisellan,Eduardo [AbisellanE@state.gov]; Ravi, Sunil K [RavisK@state.gov]; Urena,Michael A
{UrenaMA@state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov]; Minarich,
Christine M [MinarichCM @state.gov]

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Melanie Carter
FEUR Duty Officer
MP-5769

Official
UNCLASSIFIED

From: Shufflebarger, Jamie <ShufflebargerJ @state.gov>

Sent: Thursday, February 28, 2019 10:15 AM

To: Noonan, Michael J <NoonanMJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Abisellan, Eduardo
<AbisellanE@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael
A <UrenaMA@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Minarich,
Christine M <MinarichCM @state.gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Jamie Shalflebarger

Special Assistant

Office of the Deputy Secretary of State
(202)-647-6237

 

 

<AbisellanE@state.cov>; Ravi, Sunil K <RaviSk@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael
A <UrenaMA@state gov>; Christopherson, Collin C <ChristephersonCC@istate.gov>; Darrach, TamaraA

 

Christine M <MinarichC Mi@ state aay>
Cc: Nanavatty, Katharine B <NanavattyKB@state.zov>; Brechwald, Matthew J (T) <BrechwaliMJ2 @state.gov>;

 

 

<HartRlListate gov>
Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - 0 A 96 - Information on 3D Guns

Attached for your review and clearance is Q & Ano. 96 Unformation on 3D guns} for the Secretary's Hearing on FY 2020

 
 
 

 

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously cleared
language on the tonic.

 

WASHSTATEC001894
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 193 of 446

Finally, this response will require revision to address future events.
Request clearance by COB, Thursday 2/28.
Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC)
Compliance Specialist (Henderson Group Contractor)
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMaliboxdistate aoy>

Sent: Friday, February 22, 2019 4:42 PM

Teo: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Mlease see new FM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Flease submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

 

Clearing
Offices

Question Drafter

POLITICAL MILITARY

 

WASHSTATECO001895
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 194 of 446

pe Why does the Department provide information on 3D guns? PM/DDTC Po

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

Please review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

Please let us know if you have any questions,
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

seatnencentneetearncenenrsS@WacrieevarnterencneeRtatenents

Sent: Friday, February 22, 2019 2:48 PM
To: F_Staff_Assistant <F_ Staff Assistant@ state. gav>; BP_Staffers <BPStaNers@ state gov>; AF-FO STAFFERS-DL <AF-

 

 

 

Staff-Assistants-DL @istate zov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Di @istate gov>; WHAStaffers
<WHAStatfers@ state zov>; ECA Staffers <ECA Staffers@state.gov>; Harley, Joyce E <HarieyJ@state.gav>; Washington,
Adrienne M <WashingtonAM @state gov>; DRL-FO-Staff Assistants <DRL-FO-StafiAssistants @state.gov>; EB-A-Staff-
Assistants-DL <E8-A-Staff-Assistants-D1@ state. go>; SDPRK-DL <SDPRK-DL@istate. goy>; ISN-FO-DL <iSH-FO-

 

 

     

 

 

 

 

 
 

 

OFrontOffice @state goy>; PM-Staffers Mailbox <Phé-
Staersivalibox@! state. goy>; T Staff <f_Statf@groups.state.gsov>; CSO FO Staff <CSOFOStal @ state. gov>; DS Staffers

 

 

 

iuetveedtncvivnessetentnencests@MinerocevecncarencncsRtececenes Fo nM GARE EB NCD ADE GANGRAR BAG OND ecncturnsustnentitensrieetarssentatnecnencvcerenenensrnrse®Woenceuenencentarscecdeeecencar FOU EME MAE UNAM Beat ON ol Dow oleaenninenensentnencentnsveestWeseventseveerentversbebertacene

WASHSTATEC001896
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 195 of 446

sencerinetbacecoaSDWacronecetzcerencnesRtacecencs, FM me SE RAR NB NNER NS Nae iientintieneerinenestrnen=vnensntecentnevenensrnesee@VenercervarscerencnesdeRacenence Fn Se Se RGR I NG GAME Bea a cevinceenerecntnenentnensecenes

DL@state gov>; CA-Staffers-Mailbox <CA-Staffers-Mallbox@ state. gov>; S-SPEHA <8 SPEHA@srouns state.gov; J-TIP
Staff Assistants <J-TiPStaffAssistants@state.gav>; C_Special Assistants <C_SpecialAssistants@state pov>; M_Staff

 

 

 

 

 

<aiLestaskermatlistusaid @ usaic.gov>; SCCI <SCCl@state. gov>; SGAC-Staff <SGAC

 

Cc: SES-Line_Only <SES-Line Oniy@state.gov>; H_Staffers <H_ Staffers@state.gov>; Harris, Katherine A

 

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
 . later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget

paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

 

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001897
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 196 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/28/2019 10:18:11 PM

To: Kovar, Jeffrey D [KovarID@state.gov]; Pompian, Shawn M [PompianSM@state.gov]
cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM) V.2.docx

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Pompian, Shawn M <PompianSM@state.gov>
Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Cc: Kovar, Jeffrey D <Kovar/D @state.sov>; Rogers, Shana A <RogerssAl@ state gov>

 

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

Shawn,

WASHSTATEC001898
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 197 of 446

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

To: Monjay, Robert <Monijay8 @state goy>

<RogersSAg Gista te.gov>; Heid ema, Sarah J <Heidem abl @state. gov> CO
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

 

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Cc: Kottmyer, Alice M <KoattmyerAM @state.gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

 

 

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state say>
Sent: Tuesday, February 26, 2019 2:30 PM

 

WASHSTATEC001899
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 198 of 446

sencecectucerederoceduescenthiveentventertnercenssdeckerseeres

Ce: Kottmyer, Alice M <KetimyerAM@state.govw>; Kovar, Jeffrey D <Kovar/D@state zov>; Rogers, Shana A
<RogerssA? @ state. cov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

  

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate. eov>
Sent: Monday, February 25, 2019 4:29 PM

 

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
goy>

Bohne ,

      

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A

 

<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M

 

Peckham, Yvonne M <PeckhamYhiG@istate.gzov>; Thompson, Zainab B <Thompsonzb @state.gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

  

 

 

Al,

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCcC @state.gov>; Ravi,

 

<Rogers5&2 @state.gov>; Minarich, Christine M <MinarichCO M @ state.cov>; Kottmyer, Alice M
<KotimyerAM @state zov>; Krueger, Thomas G <Krueger?G@state sov>, McClung, Gailyn W <McCluneG @istate gove;

Peckham, Yvonne M <PeckhamY¥Mi@state.goav>; Thompson, Zainab B <ThompsonZB@ state. gov>; Shinnick, Julianne

<Shinnick] state. gov>; Blaha, Charles O <BiahacO@ 24>

 

shale,
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

     

WASHSTATECO001900
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 199 of 446

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobic:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001901
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 200 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/28/2019 10:19:20 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM) V.2.docx

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, February 28, 2019 5:18 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Pompian, Shawn M <PompianSM @state.gov>
Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM@state.gov>; Pompian, Shawn M <PomplanSM @ state. gov>

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

 

From: Minarich, Christine M <MinarichChM@ state sav>

 

Sent: Thursday, February 28, 2019 3:22 PM
To: Pompian, Shawn M <PormpianSM @istate. gov>

WASHSTATEC001902
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 201 of 446

cantatocenenententzeerinen™@VonercertacececercecsdRecenene: B1 NAS Ep heh Ap SAN ECAR BMA BN no add atvcentventonrneeteniaDWacrinccnenearentvesebaczeeces

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

Ce: Kottmyer, Alice M <KottmyerAM® state. gov>; Kovar, Jeffrey D <Kovar/D@state gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

Rob

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichC hl @state gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <Kovar/D@state.gov>; Rogers, ShanaA
<RogersSA? @istate gov>; Heidema, Sarah J <HeidernaSj @state. eov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

   

Christine,

 

Thanks
Rob

WASHSTATEC001903
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 202 of 446

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state 2ov>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state.gov>

Ce: Kottmyer, Alice M <KotimyerAhMim@stste.gov>; Kovar, Jeffrey D <Kovar![D@state.gov>; Rogers, ShanaA
<RogersSA? @istate zav>; Heidema, Sarah J <HelderriaS) @state gov>

 

   

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state. zav>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

 

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22"

 
 
 

 

 

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk @state gov>; PM-CPA <PM-CPA @istate zoe; Urena, Michael A <UrenaMAGistate goy>; Abisellan,
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany@state.gov>; T_SpecAssts <T_ SpecAssts@state gov;
Darrach, Tamara A <DarrachTA@state. geyv>; Heidema, Sarah J <HeiciemaS!@state.gov>; Shin, Jae E <ShinJE@state gov>;

        

WASHSTATECO001904
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 203 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <KruegerlG@state gov>; McClung, Gailyn W <MecClungGW @ state. gove;

   

 

seasetinesiatenenennvocneseeneneetenenseDiVonereentarctenerccesdoRecrueres sencetenerterearanchtasveertarnentencsiceeSiveentvencentuercencaodtcterceeres

<Shinnicki @istate eov>; Blaha, Charles O <BlahaCOg@state, gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile:

Email: MonjavR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATEC001905
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 204 of 446

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/28/2019 10:34:25 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: Re: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns
Rob Hart

202.736.9221 | hartrl@state.gov

 

From: Noonan, Michael J <noonanmj@state.gov>
Sent: Thursday, February 28, 2019 4:56 PM

To: Hart, Robert L
Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - QA 96 - Information on 3D Guns

Rob,

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, February 28, 2019 4:07 PM

To: Noonan, Michael J <NoonanMJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

Official - SBU (Attorney Work Product, Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <NoonanMi) @ state. gov>
Sent: Thursday, February 28, 2019 1:25 PM
To: Minarich, Christine M <MinarichCMi@ state goy>

Ce: Hart, Robert L <HartRi @istate. goy>
Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

 

Sent: Thursday, February 28, 2019 12:20 PM
To: Noonan, Michael J <NoonanW@ state. gov>
Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Michael,

WASHSTATEC001906
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 205 of 446
Christine

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <MoonanMi] @sta
Sent: Wednesday, February 27, 2019 4:25 PM
To: Shufflebarger, Jamie <Shutflebarger) @state.goy>; Paul, Joshua M <PauliM@ state. gov>; Abisellan, Eduardo

 

 

 

 

Cc: Nanavatty, Katharine B <NanavattykB@ state. gav>; Brechwald, Matthew J (T) <Brechwa

 

 

 

 

<Harthl@ state goyo
Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attached for information on 3D guns} for the Secretary’s Hearing on FY 7020

Budget.

 
 
   

our review and clearance js @ & Ano. 96

       

   

 
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which Includes minor revisions from previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMatiboxdistate coy>

Sent: Friday, February 22, 2019 4:42 PM

To: PM/SA Security Assistance Office; PM/RSAT Team Leaders; PM/RSAT EUR Team; DDTC Tasker BL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Griefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

 

Dear all:

WASHSTATECO001907
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 206 of 446

Please see new PA tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
FHease follow instructions in tasker and use proper O&A template attached.

PRA is responsible for drafting the following (and clearing with other PM offices):

Clearing
Offices

Drafter

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC

guns?

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

WASHSTATEC001908
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 207 of 446

 

lease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <\WashingtonAM @state.zov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants@state.gov>; EB-A-Staff-
Assistants-DL <E8-A-Stafi-Assistants-DLi@istate eoyv>; SDPRK-DL <SDPRK-DL @state. sov>; ISN-FO-DL <iSN-FO-

 

 

 

 

 

 

    

 

DL@state goy>; AVC-Staff-Assistants-DL <AVC-Staif-Assistants@state eov>; CT_StaffAssistants

 

 

 

 

<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

<aid estaskerniailiistusaid@ usaid.gov>; SCCI <SCCi@istate.zov>; SGAC-Staff <SGAC-Staff@ state.gov>
Ce: SES-Line_Only <SES-Line Oniy@state.gov>; H Staffers <H_ Staffersg@state gov>; Harris, Katherine A

 

         

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on

WASHSTATEC001909
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 208 of 446

State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

no later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!

Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001910
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 209 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/28/2019 11:35:47 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM) V.2.docx

Sorry [left you off

From: Kovar, Jeffrey D

Sent: Thursday, February 28, 2019 5:49 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Pompian, Shawn M <PompianSM@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

From: Minarich, Christine M <Minar

 

ichCM@ state goy>

Sent: Thursday, February 28, 2019 5:20 PM

To: Kovar, Jeffrey D <Kovar]D @state gov>

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

 

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 5:18 PM

To: Kovar, Jeffrey D <Kovar]/D @state.gov>; Pompian, Shawn M <Porn
Cc: Rogers, Shana A <RogerssA2 @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

 

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM@state.gov>; Pompian, Shawn M <PomplanSM @ state. gov>

 

WASHSTATECO001911
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 210 of 446

ceareevedechectenentertnenserentneS@oencctencrecernevcecdececoearee

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

 

Cc: Kovar, Jeffrey D <KovarJ D @state.gov>; Rogers, Shana A <RugersSA2 @ state. gov>
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M
Sent: Thursday, February 28, 2019 12:30 PM
To: Monjay, Robert <Moniayi @state.gov>

centatseenertscentnedcentncncenerercentnetWoencetecencnecersonsdeReevsenta ceatatzcentatzeentveertaestéWineroenvarnterenceceRctatenenes

<RogerssA&2 @state.cov>; Heidema, Sarah J <Heldemasi @istate. go>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

WASHSTATECO001912
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 211 of 446

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

  

Ce: Kottmyer, Alice M <KotimiyerAM@ 2ov>; Kovar, Jeffrey D <KovarJO@state.gav>; Rogers, Shana A
<Rogerss&2 @state cov>; Heidema, Sarah J <Heidemadi @state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

secececeucerederecedeercenthiveentventensuercensssdckerceera

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJO@state.gav>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

  

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <M
Sent: Monday, February 25, 2019 4:29 PM

 

Sunil K <RaviSk @state gov>; PM-CPA <PM-CPA @istate zoe; Urena, Michael A <UrenaMAGistate goy>; Abisellan,
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany@state.gov>; T_SpecAssts <T_ SpecAssts@state gov;
Darrach, Tamara A <DarrachTA@state. geyv>; Heidema, Sarah J <HeiciemaS!@state.gov>; Shin, Jae E <ShinJE@state gov>;

ceveatnateneentinevnceneenecneee®@@oaetnastncouecancascdoReecncene | PN NATE MA NCEE EGA mE GAR GARB BON Oe ctnetnertvenennecnenstoeseenD@@ecsienecncraecatoardeaccnnsne BOE EEE Bp wt GANS Bee woh Dcentnansintt@tvacinernstneruenets Bobeecnecne

 

        

WASHSTATECO001913
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 212 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

seasetinesiatenenennvocneseeneneetenenseDiVonereentarctenerccesdoRecrueres sencetenerterearanchtasveertarnentencsiceeSiveentvencentuercencaodtcterceeres

<Shinnicki @istate eov>; Blaha, Charles O <BlahaCOg@state, gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

   

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

nd

   
 

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

Sunil K <RaviSK@state gov>; PM-CPA <PM-CPA@istate. gov>; Urena, Michael A <UrenaMAgstate.gov>; Abisellan,
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany@state.gov>; T_SpecAssts <T_ SpecAssts@state gov;
gOv>;

Bohne ,

        

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA? @state gov>; Minarich, Christine M <MinarichCMi @ state gov>; Kottmyer, Alice M

 

 

horipsanzi @ state.gov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.gov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

  

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001914
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 213 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/1/2019 12:03:44 AM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Sorry - I left a few minutes before you sent this email. I could chat this evening if that makes sense.

 

From: Kovar, Jeffrey D <KovarJD@state.gov>

Date: February 28, 2019 at 6:05:51 PM EST

To: Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Are you around for a quick call?

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, February 28, 2019 5:20 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Jeff,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 5:18 PM

To: Kovar, Jeffrey D <KovarJD@state.gayv>; Pompian, Shawn M <Pomep
Cc: Rogers, Shana A <RogersSA2@ state goy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

lanSMi @istate eay>

         

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM @state gov>; Pompian, Shawn M <PormplanSM @state. gov>

 

WASHSTATECO001915
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 214 of 446

ceareevedechevceneetervnencerenteeS@oencctensrecetnevcecdeckecoerne

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - III

 

Cc: Kovar, Jeffrey D <Kovar/ DD @state.gov>; Rogers, Shana A <RugersSA2 @ state. gov>
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

To: Monjay, Robert <Moniay @state.gov>

<RogerssA2 @state. eov>; Heidema, Sarah J < Heidem asl a state.gow> On
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

    

WASHSTATECO001916
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 215 of 446

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

  

te.gzov>; Kovar, Jeffrey D <KeavariD@state.zov>; Rogers, Shana A
<Rogerss&2 @state.cov>; Heidema, Sarah J <HeidemaSi @state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

sencecectucerederoceduescenthiveentventertnercenssdeckerseeres

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>: Kovar, Jeffrey D <KovarJO@state.gayv>; Rogers, Shana A
<RogerssA? @ state. cov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate. eov>

Sent: Monday, February 25, 2019 4:29 PM

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
Darrach, Tamara A <DarrachTA@state. geyv>; Heidema, Sarah J <HeiciemaSi@state.gov>; Shin, Jae E <ShinJE@state. gov>;

seeaNttateneentinevntereenecneee®@@oaetnastncouecancascdoReccncene | PT ATE MA GEE EGA p AGAR GAR OOS Ole ietnetnertvenenneenenntonrcenD@@ecniemecncrecatiardeancancne DMO EERE By of GK Bee so B poeentnnnsuntt@tvaccnersstnerienees Bobeewnecne

 

      

WASHSTATECO001917
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 216 of 446

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;

  
 

 

<Shinnick! @istate.gov>; Blaha, Charles O <BlahaCOW@state.goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°"

 
 
 

 

 

Thank you
Rob

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
go>;

Bohne ,

      

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M

 

 

hormmsanZzi @state.gov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.zov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

  

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Vo e

Email: MonjayR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATECO001918
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 217 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/1/2019 12:14:46 AM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, February 28, 2019 7:04 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Sorry - I left a few minutes before you sent this email. I could chat this evening if that makes sense.

 

Date: February 28, 2019 at 6:05:
To: Minarich, Christine M <MinarichCM@state gzoy>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

From: Minarich, Christine M <MinarichChM @ state goy>

Sent: Thursday, February 28, 2019 5:20 PM

To: Kovar, Jeffrey D <Kovars/D@stats.sov>

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

 

   

 

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M
Sent: Thursday, February 28, 2019 5:18 PM
To: Kovar, Jeffrey D <KovaniD.Gistats. gov>; Pompian, Shawn M <PompiansM @ state.gov>

 

ceereecedck Boake @ eeneretacarseteceRtaceueets

Subject: RE: CLEARANCE REQUEST AMt to oT for Final Rule revising USML Categories | - Ill

Shawn,

 

Christine

WASHSTATECO001919
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 218 of 446

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@istate. goy>
Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM @state 3
Cc: Rogers, Shana A <RogersSA? @ state gov>

ov>; Pompian, Shawn M <PomplansShM @state gayv>

     

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

 

Sent: Thursday, February 28, 2019 3:22 PM
To: Pompian, Shawn M <FompiansSM state goy>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

To: Monjay, Robert <Moniay8 @state.gey>

Ce: Kottmyer, Alice M <KottmyerAM @ state. gov>: Kovar, Jeffrey D <KovariD@state gov>; Rogers, ShanaA

 
   

WASHSTATEC001920
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 219 of 446

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene snestetvurnescentnencearnestecsncesSWececvuevercenteecetedketeencet

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

To: Minarich, Christine M <MinarichCM @state. gov>
Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJO@state.gav>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

     

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

Ce: Kottmyer, Alice M <KetimnyerAM@state.gow>; Kovar, Jeffrey D <Kovar/D@state zov>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001921
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 220 of 446

From: Monjay, Robert <Moniz
Sent: Monday, February 25, 2019 4:29 PM

 

 

 

Hamilton, Catherine E <HarmiltenCE @ state. gov>; Dearth, Anthony M <DearthAM @state cov>; Rogers, ShanaA
<RogersSA? @state gov>; Minarich, Christine M <MinarichC Mm state. gov>; Kottmyer, Alice M

Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22"

   
 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

te.zcv>; Minarich, Christine M <MinarichCM @istate 2av>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

 

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
oi

Email: MonjavR@state.gov

   
 

WASHSTATEC001922
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 221 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC001923
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 222 of 446

 

Message

From: Pompian, Shawn M [PompianSM @state.gov]

Sent: 3/1/2019 12:21:51 AM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM) V.2.docx

 

Shawn

Official - SBU
LINCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, February 28, 2019 5:49 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Pompian, Shawn M <PompianSM@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

oe state .gov>
Sent: Thursday, February 28, 2019 5: M
To: Kovar, Jeffrey D <Kovar/D@ state. gov>
Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Iii

 

 

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 5:18 PM

To: Kovar, Jeffrey D <Kovar/D@ state. gov>; Pompian, Shawn M <PormpiansM @state gov>
Ce: Rogers, Shana A <Rawers5A2@ state goy>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

Shawn,

Christine

WASHSTATEC001924
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 223 of 446

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>

Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichlM @istate.gov>; Pompian, Shawn M <
Cc: Rogers, Shana A <RogersSA2 @ state. gov>

PornplanSM @state goy>

 

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

From: Minarich, Christine M <MinarichCM@ state cov>
Sent: Thursday, February 28, 2019 3:22 PM

Cc: Kovar, Jeffrey D <KovarJ D @state.gov>; Rogers, Shana A <RugersSA2 @ state. gov>
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M
Sent: Thursday, February 28, 2019 12:30 PM
To: Monjay, Robert <Moniayi @state.gov>

WASHSTATECO001925
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 224 of 446

<RogersSA? @state gov>; Heidema, Sarah J <Heidernadi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>
Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichCM@state gov>
i@state goy>; Kovar, Jeffrey D <KovarJOG@state gov>; Rogers, ShanaA

   

 

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Tuesday, February 26, 2019 2:30 PM

To: Monjay, Robert <MoniayR @state.gov>

Cc: Kottmyer, Alice M <KattmyerAM @state. gov>; Kovar, Jeffrey D <Kovar/ Oo G@istate gov>; Rogers, ShanaA

 

 

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - III

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001926
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 225 of 446

From: Monjay, Robert <Moniz
Sent: Monday, February 25, 2019 4:29 PM

 

 

 

Hamilton, Catherine E <HarmiltenCE @ state. gov>; Dearth, Anthony M <DearthAM @state cov>; Rogers, ShanaA
<RogersSA? @state gov>; Minarich, Christine M <MinarichC Mm state. gov>; Kottmyer, Alice M

Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

AML,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

rl

    

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M
<KottmiyerAM @ state.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MecClungGW @ state. gove;

 

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobic:

Email: MonjavR@state.gov

WASHSTATEC001927
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 226 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC001928
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 227 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/1/2019 12:35:47 AM

To: Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Kottmyer, Alice M [KottmyerAM@state.gov]; Rogers, Shana A [RogersSA2@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T Revised 2.28 (LPM) V.2.docx

Rob and Sarah:

 

Jeff

From: Kovar, Jeffrey D

Sent: Thursday, February 28, 2019 6:35 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Kottmyer, Alice M <KottmyerAM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Rob and Sarah:

 

Jett

From: Monjay, Robert <MoniayR @state gov>
Sent: Thursday, February 28, 2019 12:52 PM
To: Minarich, Christine M <MinarichCM@state goy>

 

<RogersSA? @state gov>; Heidema, Sarah J <Heidernadi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Christine,

     

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.e
Sent: Thursday, February 28, 2019 12:30 PM

 

WASHSTATEC001929
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 228 of 446

secececeucerederecedeercenthiveentventensuercensssdckerceera

Ce: Kottmyer, Alice M <KetimnyerAM@state.gov>; Kovar, Jeffrey D <Kovar/D@state gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

   

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 3:57 PM

To: Minarich, Christine M <MinarichC hl @state gov>

<RogersSA2@state.gov>; Heidema, Sarah} <HeidemaSi@state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 2:30 PM
To: Monjay, Robert <MoniayR @state.gov>
<RogersSA2 @ state.gov>; Heid ema, Sarah J < Heide masjJ@ state .¢ ov> On
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001930
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 229 of 446

From: Monjay, Robert <Moniayk @istate.gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNilebarger|@state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,

 

  

Darrach, Tamara A <DarrachTA@ state. gov>; Heidema, Sarah J <HelderaS!i @state. gov>; Shin, Jae E <ShinJE@state ove;
Hamilton, Catherine E <HamittoncE@state gov>; Dearth, Anthony M <DearthAM@ state gov>; Rogers, ShanaA

 

   

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°

   
 

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CPAG@istate zay>; Urena, Michael A <UrenaMAgistate,
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

zcne>; Dearth, Anthony M <2 .av>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M

 

 

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.gov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Orr

  

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

WASHSTATEC001931
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 230 of 446

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001932
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 231 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/1/2019 12:37:06 AM

To: Pompian, Shawn M [PompianSM @state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

|e

From: Pompian, Shawn M <PompianSM @state.gov>

Sent: Thursday, February 28, 2019 7:22 PM

To: Kovar, Jeffrey D <KovarJD @state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Shawn

Official - SBU
LINCLASSIFIED

 

From: Kovar, Jeffrey D <KeyvariD@
Sent: Thursday, February 28, 2019 5:49 PM

Cc: Pompian, Shawn M <PompianSM@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

Jeff

       

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M
Sent: Thursday, February 28, 2019 5:18 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

WASHSTATEC001933
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 232 of 446

Shawn,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@state. goy>
Sent: Thursday, February 28, 2019 4:12 PM

To: Minarich, Christine M <MinarichCM@stat
Cc: Rogers, Shana A <RogersSA? @state gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

-e.gz0v>; Pompian, Shawn M <PomplanSM @istate. goyv>

     

 

Sent: Thursday, February 28, 2019 3:22 PM

To: Pompian, Shawn M <FompianSM @state goy>

Ce: Kovar, Jeffrey D <KovariD@state.szov>; Rogers, Shana A <RogersSA2 @istate gov>
Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ili

       

Shawn,

 

WASHSTATEC001934
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 233 of 446

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M

Sent: Thursday, February 28, 2019 12:30 PM

To: Monjay, Robert <NionlsyR @state goy>

<RogerssA2 @state. sov>; Heidema, Sarah J < Heidem as le state. gov> On
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Tuesday, February 26, 2019 3:57 PM
To: Minarich, Christine M <MinarichCM @state goy>

 

<RogersSAZ @istate zov>; Heidema, Sarah J <HeidemaSi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - III

 

Christine

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Tuesday, February 26, 2019 2:30 PM
To: Monjay, Robert <Monijay8 @state goy>

<RogersSA? @state gov>; Heidema, Sarah J <Heidernadi @state.gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Rob,

WASHSTATEC001935
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 234 of 446

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|)@state.gov>; Christopherson, Collin C <ChristaphersonlC @ state. gov>; Ravi,

2oy>; T_SpecAssts <i SnecAssts

Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

   

 

 

 

te.zov>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M

<KottmyerAM Gstate.govo; Krueger, Thomas G <kKrueger?G@state gov>; McClung, Gailyn W <MeClungGW @ state. gov>;

 

 

<Shinnicki @state.gov>; Blaha, Charles O <ElahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

All,
We have updated the AM to reflect the letter received frarn Senator Menendez dated February 22°"

 
 
 

 

 

Thank you
Rob

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Sunil K <RaviSKk @state gov>; PM-CPA <PM-CP AG state. gov>; Urena, Michael A <U
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.

   

gOV>,

Bohne ,

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCM@ state.gov>; Kottmyer, Alice M
<KotimyarAM @state.gov>; Krueger, Thomas G <Krueger?G@state.cav>; McClung, Gailyn W <McClungGW @state cove;

Peckham, Yvonne M <PeckhamYM@state.zov>; Thompson, Zainab B <Thompsonz @state.sov>; Shinnick, Julianne

 

 

    

  

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks

WASHSTATEC001936
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 235 of 446
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobi as

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001937
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 236 of 446

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/1/2019 12:52:00 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Monjay, Robert [MonjayR @state.gov]

ce: Kottmyer, Alice M [KottmyerAM@state.gov]; Rogers, Shana A [RogersSA2@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Thank you Jeff. We'll take look. Have a good weekend everyone.

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, February 28, 2019 7:36 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Kottmyer, Alice M <KottmyerAM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Rob and Sarah:

Jett

From: Kovar, Jeffrey D
Sent: Thursday, February 28, 2019 6:35 PM

To: Monjay, Robert <MonjayR @state.gov>; Heidema, Sarah J <HeidernaS/ @state gov>

 

<MinarichCM @state. goy>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories | - Ill

Rob and Sarah:

 

Jeff

From: Monjay, Robert <MonjayR@ state. gov>

Sent: Thursday, February 28, 2019 12:52 PM

To: Minarich, Christine M <MinarichCMi@ state goy>
Ce: Kottmyer, Alice M <KottrnyerAM
Z2@state.¢

wibeiieesenevecnenreneeted 2.

: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - III

 

@state.gov>; Kovar, Jeffrey D <KovarlD@state gov>; Rogers, Shana A

   

     

 

Christine,

 

WASHSTATEC001938
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 237 of 446

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>

 

Sent: Thursday, February 28, 2019 12:30 PM

KovarlO@state cov>; Rogers, ShanaA

 

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

To: Minarich, Christine M <MinarichC @state. gov>
Ce: Kottmyer, Alice M <KottmyerAM @state.gov>; Kovar, Jeffrey D <KovarJO@state.gav>; Rogers, Shana A
<Bogerss&2 @state cov>; Heidema, Sarah J <Heidemadi @state. gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

 

     

Christine,

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

 
  
 

To: Monjay, Robert <Monjayk Gistate. -BEN>

Ce: Kottmyer, Alice M <KetimnyerAM@state.gov>; Kovar, Jeffrey D <Kovar/D@state gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Heidema, Sarah J <HeidemaS/ @ state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

 

Rob,

WASHSTATEC001939
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 238 of 446

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

2my>> T_SpecAssts <i SoecAssts
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M

<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

   

nd

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Sunil K <RaviSKk@state gov>; PM-CPA <PM-CPA state. gov>; Urena, Michael A <U
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.

    

gOV>,

Bohne ,

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M
<KotimyarAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gav>; McClung, Gailyn W <McClungGw @ state gove;

Peckham, Yvonne M <PeckhamY¥M@state.zov>; Thompson, Zainab B <Thormpsonz8 @state.sov>; Shinnick, Julianne

 

 

    

  

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks

WASHSTATEC001940
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 239 of 446
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

bile:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001941
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 240 of 446

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 3/1/2019 2:40:46 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Roll Call: Menendez blocks firearm export rule, citing oversight concerns

 

Menendez blocks firearm export rule, citing oversight concerns
By Rachel Oswald
28 February 2019

A senior Democratic senator has blocked a Trump administration proposed rule to switch oversight authority of
firearm sales abroad from the State Department to the Commerce Department, arguing the move would
significantly weaken congressional oversight and increase the risk of terrorists and criminals getting their hands
on powerful military-grade weapons.

Sen. Robert Menendez, ranking member on the Foreign Relations Committee, placed the hold last week after he
was notified earlier this month about the proposed change by the State Department. Menendez is objecting to
the final language of the rule.

“Firearms and ammunition — especially those derived from military models ... are uniquely dangerous,” the
New Jersey Democrat wrote in a Feb. 22 letter to Secretary of State Mike Pompeo announcing his hold. “They
should be subject to more, not less, rigorous export controls and oversight.”

Hill staffers and outside experts are concerned President Donald Trump will disregard Menendez's hold, which
is not legally binding but is based on decades of bipartisan tradition. The development of the rule change started
under the Obama administration, and the Trump administration is now proposing it.

The proposed rule change would switch oversight responsibility on exports of firearms, including semi-
automatic pistols, sniper rifles and AK-47-type assault weapons from Foggy Bottom to the Commerce
Department. Critics of the move say that human rights, terrorism and rule of law concerns would take a back
seat when considering an export request. It would also, they say, make it more difficult for lawmakers to learn
about and stop firearm sales they disagree with.

Menendez has halted — for now — the regulatory change process, which would otherwise next move to a
formal congressional notification period before the rule change would go into effect. The final rule has not been
shared but an earlier version was published in May 2018 in the Federal Register.

Supporters of the rule argue it will bring more efficiency to the firearm export control process and make it
easier to investigate potential export violations as Commerce has more resources to commit to the matter than
the State Department.

“At the time, I liked the fact that Commerce has 105 special agents whose sole purpose is to investigate and
enforce export control violations,” Kevin Wolf, a former assistant secretary of Commerce for export
administration in the Obama administration, said in an interview. “That was actually part of my motive for
supporting this, because of the added enforcement resources that would be provided to this. Commerce is better
able to deal with non-military customers.”

WASHSTATEC001942
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 241 of 446

Wolf, now a partner with the law firm Akin Gump, said the Obama administration developed but never put
forth the rule change because it occurred so close to the 2012 gun massacre at Sandy Hook Elementary School,
and the political climate for it never improved. But the core motive of the rule change, which was part of a
broader regulatory overhaul of defense industry exports, “was for State to do what it did best and for Commerce
to do what it did best,” he said.

Also at issue is whether the State Department and other government agencies like the Pentagon will be able to
block Commerce from approving an export request if the other agencies determine it is not in U.S. foreign
policy or national security interests.

“They will send possible license exports over to State for comment but they will be the ones making the final
decision,” said a congressional aide, referring to the Commerce Department. “One of the reasons for doing this
is fundamentally for export promotion, to make it easier to traffic in these arms abroad.” The staffer opposes the
rule change and is not authorized to be quoted.

But Wolf insisted that under the proposed rule, “Commerce must get consensus from the other agencies and any
one agency can object.”

If there is interagency disagreement about a proposed gun sale, the matter would be brought up the chain to
higher agency officials, but how disputes ultimately would be settled is still unclear.

“T’m an Obama appointee and I’m a gun-control Democrat,” Wolf said. “I am also just an export control person,
who wanted a more efficient regulatory system to more properly [monitor] these dangerous items.”

Congress in the Dark

But rule opponents and supporters agree that Congress would be left in the dark on the majority of firearm
exports.

Under the Arms Export Control Act, the State Department is required to notify Congress about any proposed
exports of lethal weapons worth $1 million or more that fall under the United States Munitions List.

But the rule change would take firearms off the Munitions List and place them on the Commerce Control List,
where they would be subject to much less congressional oversight including the pre-sale notification
requirements contained in the export control law.

Furthermore, the Commerce Department is not required to notify Congress, as the State Department is, when
there is evidence that U.S. defense exports have been misused, according to a July 2018 report by the liberal
Center for International Policy. The Center objects to the proposed rule change.

In the past, lawmakers have used the notification period provided by the export control law to stop the proposed
sale of guns to a number of problematic foreign governments that the State Department would otherwise have
approved. In 2016 and 2017, lawmakers blocked separate Foggy Bottom proposals to export assault rifles and
semi-automatic handguns to security services in the Philippines and Turkey due to human rights and rule of law
concems.

Without that final backstop of congressional notification, human rights advocates argue that even the State

Department will be more likely to give the go-ahead to exporting military-grade weapons to buyers who could
use them against civilians.

WASHSTATEC001943
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 242 of 446

“Tt’s definitely the most dramatic reduction in export control since the creation of the Arms Export Control
Act,” said Colby Goodman, an independent arms control analyst, who co-authored the Center for International
Policy report. In the past few years, he said, ““we know that Congress has played a pretty important role in
reviewing arms control and human rights cases.”

Among other things, Goodman’s report recommends the rule change not go forward until Congress’ internal
watchdog, the Government Accountability Office, has completed an analysis on the risks of moving firearms
from State's Munitions List to the Commerce Control List.

For his part, Menendez has said he will not lift his hold until his concerns are addressed about how
congressional oversight over foreign firearms sales will be maintained.

Menendez is also demanding Commerce make a final legal determination on whether 3D-printed firearms,

which are difficult for metal detectors to uncover, constitute an “emerging” technology. Such a determination
would make it illegal for someone in America to upload to the Internet the blueprints for a 3D-printable firearm.
The State Department until recently barred the posting online of 3D-printed gun designs, though a lawsuit has
thrown the matter to the courts.

Link: bites www rolicall com/news/coneress/menender-blocks-firearm-exnort-rule-citine-oversight-concerns

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC001944
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 243 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 3/1/2019 2:52:14 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: @QA96 3D Gun Information - DTCP v.4.docx

So you know.

From: Noonan, Michael J

Sent: Friday, March 1, 2019 9:42 AM

To: Paul, Joshua M <PaulJM@state.gov>

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Jash,

Thanks,

Noonan

From: Minarich, Christine M <MinarichUM@)state goy>

Sent: Thursday, February 28, 2019 4:07 PM
To: Noonan, Michael J <NoonanMi@state gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - QA 96 - Information on 3D Guns

Official - SBU (Attorney Work Product, Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

Sent: Thursday, February 28, 2019 1:25 PM
To: Minarich, Christine M <MinarichCM@ state. gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - QA 96 - Information on 3D Guns

 

From: Minarich, Christine M <MinarichCM@ state 2ov>

Sent: Thursday, February 28, 2019 12:20 PM

To: Noonan, Michael J <NoonanMil state. soy>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

 

Michael,

WASHSTATECO001945
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 244 of 446

 

Christine

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Noonan, Michael J <NoonanM@stete.gov>
Sent: Wednesday, February 27, 2019 4:25 PM
To: Shufflebarger, Jamie <ShuNiebarger!]@state.gov>; Paul, Joshua M <PauliMGistate.gov>; Abisellan, Eduardo

 

 

<DarrachTA@ state goy>; Shin, Jae E <ShinjE@state sovy>; Hamilton, Catherine E <HamiltonCk @state.gov>; Minarich,

 

 

Ce: Nanavatty, Katharine B <NanavattyK8 @state.gov>; Brechwald, Matthew J (T) <SrachwaldMi? @state.:
T_SpecAssts <T SpecAssts@state.zov>; SP_Staff Assistants <SP StaffAssistants@state.gov>; Hart, Robert L

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - information on 3D Guns

OYy>s

       

Attached for your review and clearance is Q & Ano. 96 (information on 3D guns} for the Secretary's Hearing on FY 2020
Budget.

 
  
  

 
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions fram previously cleared
language on the topic.

Finally, this response will require revision to address future events.
Request clearance by COB, Thursday 2/28.
Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallhox @state gay>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directars; PM-Deputy-Directors; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight
Cammittees regarding the FY 2020 Budget

Dear all:

WASHSTATEC001946
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 245 of 446

Committees regarding the FY 2020 Budget.
Flease submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

PM is responsible for drafting the following (and clearing with other PM offices}:

Clearing

Drafter
Offices

POLITICAL MILITARY

Why does the Department
provide information on 3D PM/DDTC

guns?

 

PM is a required clearer on the following:

ISRAEL PALESTINIANS

 

WASHSTATEC001947
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 246 of 446

 

Hease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <WashingstonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @ state. goy>; EB-A-Staff-

 

 

 

 

 

 

 

 

 

 

 

 

<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

 

<aid estaskermailistusaidi@usaid.gov>; SCC] <S0C @istate zav>; SGAC-Staff <SGAC-Stalf @state.

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020

WASHSTATEC001948
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 247 of 446

budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at

o later than 12:00 pm on Monday, March 4. Bureaus need to use
the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker.]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001949
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 248 of 446

 

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]

Sent: 3/1/2019 2:56:56 PM

To: Hamilton, Catherine E [HamiltonCE@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Shufflebarger, Jamie
[ShufflebargerJ@state.gov]; Paul, Joshua M [PaulM@state.gov]; Ravi, Sunil K [RaviSK@state.gov]; P/EUR Duty
Officer [P-EURDuty @state.gov]; Urena, Michael A [UrenaMA@state.gov]; Christopherson, Collin C
[ChristophersonCC@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Shin, Jae E [ShinJE@state.gov]; Minarich,
Christine M [MinarichCM @state.gov]

ce: Nanavatty, Katharine B [NanavattyKB@state.gov]; Brechwald, Matthew J(T) [BrechwaldMJ2@state.gov];
T_SpecAssts [T_SpecAssts@state.gov]; SP_StaffAssistants [SP_StaffAssistants@state.gov]; Hart, Robert L
{HartRL@state.gov]

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Clear for T

Official

UNCLASSIFIED

From: Hamilton, Catherine E <HamiltonCE @state.gov>

Sent: Wednesday, February 27, 2019 5:08 PM

To: Noonan, Michael J <NoonanMJ @state.gov>; Shufflebarger, Jamie <ShufflebargerJ @state.gov>; Paul, Joshua M
<PaulJM @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; P/EUR Duty Officer
<P-EURDuty@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Christopherson, Collin C
<ChristophersonCC@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Shin, Jae E <ShinJE@state.gov>; Minarich,
Christine M <MinarichCM@state.gov>

Cc: Nanavatty, Katharine B <NanavattyKB@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>;
T_SpecAssts <T_SpecAssts@state.gov>; SP_Staff Assistants <SP_StaffAssistants@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: RE: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Clear for DTCL.

 

<AbisellanE@state.soy>; Ravi, Sunil K <RaviSK@istate.goy>; P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael
A <UrenaMA@éstate.gov>; Christopherson, Collin C <ChristophersonCC @state zov>; Darrach, TamaraA

 

 

 

Christine M <MinarichC Mit state. gov>

Cc: Nanavatty, Katharine B <NanavattyEB@state.gov>,; Brechwald, Matthew J (T) <BrechwaldMi2 @state gov>;
T_SpecAssts <? SpecAssts state goy>; SP_Staff Assistants <SP StaffAssistanis@state.eov>; Hart, Robert L
<HartRL@ state gay>

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

 

   

 

 

 

Attached for your review and clearance is Q & Ano. 96 Unformation on 3D guns} for the Secretary's Hearing on FY 2020
Budget.

 
  
  

 
   

Further, note
that we have pre-coordinated with PM/CPA on this response, which includes minor revisions from previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

WASHSTATEC001950
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 249 of 446

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Ta: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DOTC Tasker DL

Ce: PM-Directors; PM-Deputy-Directars; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget

Dear all:

Hease see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.
Please follow instructions in tasker and use proper Q&A template attached.

FM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Offices

Drafter

POLITICAL MILITARY

 

96 Why does the Department provide information on 3D guns? PM/DDTC

 

WASHSTATECO001951
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 250 of 446

 

Pi is a required clearer on the following:

ISRAEL-PALESTINIANS

 

lease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.

Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers
<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <WashingstonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @ state. goy>; EB-A-Staff-

 

 

 

 

 

 

DL@state gov>; AVC-Staff-Assistants-DL <AVC-Staif-Assistants@ state. sov>; CT_StaffAssistants

<CT StafAssistants@state.gov>; IO Front Office users-DL <iOFrantONice @ state gov>; PM-Staffers Mailbox <PM-
StaffersMallbox@ state gov>; T_ Staff <T Stefi@eraunps.state.eov>; CSO FO Staff <CSOFOStalf@state.gov>; DS Staffers
<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

 

 

     

 

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

<aid estaskermailistusaidi@usaid.gov>; SCC] <S0C @istate zav>; SGAC-Staff <SGAC-Stalf @state.

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

WASHSTATEC001952
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 251 of 446

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary’s FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters
by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
Ps later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. |

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATEC001953
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20

Page 252 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/1/2019 3:21:14 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Lookaheads

Looks good!

Official - Transitory
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Friday, March 01, 2019 10:15 AM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: Lookaheads

Shana,
What do you think about proposing this bullet for the lookaheads?
Christine

RRR E

 

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar.
Sent: Friday, March 1, 2019 9:58 AM

 

Subject: FW: Lookaheads

All — please send me your blurbs by 2pm. Thanks.

Subject: Lookaheads

Reminder to send lookaheads by COB. Thanks!

WASHSTATEC001954
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 253 of 446

Best,
Robby

Official
UNCLASSIFIED

WASHSTATECO001955
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 254 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/1/2019 3:47:18 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Lookaheads

thx

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Friday, March 1, 2019 10:41 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Lookaheads

Jeff,
Here’s a proposed bullet on Cats I-lll for the lookahead.
Christine

RRR

 

Official
UNCLASSIFIED

Official
LINCLASSIFIED

Subject: FW: Lookaheads

All ~ please send me your blurbs by Zom. Thanks.

Sent: Friday, March 1, 2019 9:31 AM
To: Legal-ALAs-DL <Legal-ALAs-DLi@state. gay>
Subject: Lookaheads

 

Reminder to send lookaheads by COB. Thanks!

WASHSTATEC001956
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 255 of 446

Best,
Robby

Official
UNCLASSIFIED

WASHSTATEC001957
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 256 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 4:54:09 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]; PM-DDTC-Staff-Assistants-DL [PM-DDTC-Staff-Assistants@ state.gov]

Subject: AM to T on Cats F-Illi

Attachments: Tab 1 - Cat I-lll Final FRN.docx; Tab 2 - Rule Statement on Cat [-Ill Final FRN.pdf; Tab 3 - 02-22-19 Menendez Letter on
Hold on CAT I-Ill Transfer.pdf; USML Cat I-lll Final FRN - AM to T.docx

Staffers,
Attached is the AM to T on the Cats I-lll rule

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

loti. =!
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001958
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001959
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 258 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATECO001960
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 259 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001 961
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 260 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 5:08:57 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]

Attachments: Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-lil Transfer.odf; USML Cat I-lll Final FRN - AM to T.docx; Tab 1 -
Cat I-Ill Final FRN.docx; Tab 2 - Rule Statement on Cat I-III Final FRN. pdf

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a -

WASHSTATEC001962
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001963
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 262 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001964
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 263 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATECO001965
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 264 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 5:11:59 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]

Attachments: USML Cat I-lil Final FRN - AM to T.zip

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

WASHSTATECO001 966
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001967
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 266 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATECO001968
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 267 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATECO001969
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 268 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 5:21:29 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]

Attachments: Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-Ill Transfer.odf

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile: Ei

Email: MonjavR@state.gov

WASHSTATECO001970
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001971
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 270 of 446

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001972
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 271 of 446

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001973
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 272 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 5:21:03 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]

Attachments: USML Cat I-Ill Final FRN - AM to T.docx

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mile:

Email: —— -

WASHSTATEC001974
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 273 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/1/2019 5:21:11 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]

Attachments: Tab 1 - Cat I-Ilf Final FRN.docx

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

hie

 

Email: _—— -

WASHSTATEC001975
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 274 of 446

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 3/1/2019 5:45:08 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: FW: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Attachments: QA96 3D Gun Information - DTCP v.5.docx

Attached for review and clearance is DTCP’s proposed O & A response on 3D guns for Secretary's Mar. 27 budget
hearings.

Note that the response is based on previously cleared language and that it contains a placeholder comment for revision
by H prior to the hearing.

Noonan

From: Noonan, Michael J

Sent: Thursday, February 28, 2019 3:37 PM

To: Paul, Joshua M <PaulJM@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Ravi, Sunil K <RaviSK@state.gov>;
P/EUR Duty Officer <P-EURDuty@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Ce: Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; T_SpecAssts <T_SpecAssts@state.gov>; SP_Staff Assistants
<SP_StaffAssistants@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Briefing Materials for the Secretary's Hearing FY 2020 Budget - Q A 96 - Information on 3D Guns

Following up on yesterday’s request for clearance on the attached.
Thank you,

MIN

Attached for your review and clearance is GQ & Ano. 96 Unformation on 3D guns) for the Secretary’s Hearing on FY 2020
Budget.

 

Further, note
that we have pre-coordinated with PM/CPA on this response, which inchucles minor revisions from previously cleared
language on the topic.

Finally, this response will require revision to address future events.

Request clearance by COB, Thursday 2/28.

Regards,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC)
Compliance Specialist (Henderson Group Contractor)
(202) 632-2788

WASHSTATECO001976
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 275 of 446

 

From: PM-Staffers Mailbox <PM-StaffersMallbox state goy>

Sent: Friday, February 22, 2019 4:42 PM

Te: PM/SA Security Assistance Office; PM/RSAT Team Leaders: PM/RSAT EUR Team; DDTC Tasker DL

Ce: PM-Directars; PM-Deputy-Directors; PM-CPA

Subject: New PM Tasker: Briefing Materials for the Secretary’s Hearings before the State Department Oversight

 

Cammittees regarding the FY 2020 Budget

Dear all:

Please see new PM tasker for Briefing Materials for the Secretary's Hearings before the State Department Oversight
Committees regarding the FY 2020 Budget.

Please submit to PM Staffers by Friday, March 1 at noon.

Please follow instructions in tasker and use proper Q&A template attached.

FM is responsible for drafting the following (and clearing with other PM offices}:

Clearing
Drafter
Offices

Ukraine

POLITICAL MILITARY

Why does the Department provide information on 3D guns? PM/DDTC

 

 

PM is a required clearer on the following:

ISRAEL-PALESTINIANS

 

WASHSTATECO001977
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 276 of 446

 

lease review the attached to see if there are other PM equities. Offices wishing to clear on any of the papers listed in
the attached should make those requests directly to the drafting bureau.

All OpenNet taskers can be found here.
Please let us know if you have any questions.
Best,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official
UNCLASSIFIED

From: Tillou, Patrick A <THlouPA@ state goy>

Sent: Friday, February 22, 2019 2:48 PM

To: F_Staff_Assistant <F_ Sta Assistant@state.gov>; BP_Staffers <BPStalfers@state.sov>; AF-FO STAFFERS-DL <AF-
FOSTAFFERS-DLeistate gev>; EAP-Staffers Mailbox <EAP-StaffersMallhox@state.gov>; NEA-Staff-Assistants-DL <NEA-
Staff-Assistants-DL @state gov>; SCA-Staff-Assistants-DL <SCA-Staff-Assistants-Dl @state sov>; WHAStaffers

 

 

 

 

 

<WiHAStatfers@ state. gov>; ECA Staffers <ECA Staffers@istate gov>; Harley, Joyce E <Harley!@ state. goy>; Washington,
Adrienne M <WashingstonAM @state.gov>; DRL-FO-Staff Assistants <DRL-FO-StaffAssistants @ state. goy>; EB-A-Staff-

 

 

 

 

 

 

 

<DSStatfers@ state. goy>; PRM-Staff Assistant <PRM-StaffAssistant @ state. gov>; SES-O_CMS <SES-0 CMS@state. govy>;

 

 

DL@ state gov>; CA-Staffers-Mailbox <CA-Staffers-Mailbox@istate eny>; S-SPEHA <5 SPEHA@erouns state. goy>; J-TIP
Staff Assistants <J-TiPStaffAssistants@state. cov>; C_Special Assistants <C_SpecialAssistants@state.gov>; M_Staff

 

 

 

 

 

<aid estaskermailistusaidi@usaid.gov>; SCC] <S0C @istate zav>; SGAC-Staff <SGAC-Stalf @state.

 

Ce: SES-Line_Only <SES-Line Onhy@state.sov>; H_Staffers <H_Staffers@state.gov>; Harris, Katherine A

cearneveenessertenrereuentscvartWueslreeceneneveesencbeReevseets snenesientatetvarneccentncecenenedvnrnes Wiencvnertreceeceneccebedeecenene

Subject: Tasker for Briefing Materials for the Secretary's FY 2020 Budget Hearings

Dear Colleagues,

The attached tasker assigns responsibilities for the preparation of briefing materials for the
Secretary's FY 2020 budget hearings in March with the Senate Foreign Relations Committee
(SFRC), House Foreign Affairs Committee (HFAC), the Senate Appropriations Subcommittee
on State and Foreign Operations (SACFO), and the House Appropriations Subcommittee on
State and Foreign Operations (HACFO). The Secretary will be asked to justify the FY 2020
budget request at these hearings, as well as answer questions on the full range of policy matters

WASHSTATECO001978
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 277 of 446

by members of the oversight committees. The preparation materials are critical to ensuring
a successful round of hearings.

Fully cleared papers are due to H paper coordinators via unclassified email at
Ss later than 12:00 pm on Monday, March 4. Bureaus need to use

the attached Q&A template for the proper format for their submissions. [Note that the budget
paper template is only for use by those bureaus (BP and F) tasked with the separate set of
budget papers listed at the very end of the tasker. ]

As usual, bureaus should clear Q&As with other respective offices/bureaus that have
equities. Bureaus wishing to clear on any Q&A should contact the drafter/drafting bureau

directly.

Please contact the H Coordinators if you have any questions:

Katherine Harris, 7-2233
Paul Rademacher, 7-1963

Thank you!
Patrick Tillou
Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official
UNCLASSIFIED

WASHSTATECO001979
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 278 of 446

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 3/1/2019 8:14:17 PM

To: Miller, Michael F [Millermf@state.gov]

Subject: FW: GAO Final Report Issued: "EXPORT CONTROLS: State and Commerce Should Share Watch List Information If

Proposed Rules to Transfer Firearms Are Finalized”
Attachments: 697202.pdf

FYI, final report released.

vir, Tory

Anthony M. Dearth

Chief of Staff

Directorate of Defense Trade Controls
Bureau of Political Military Affairs
United States Department of State
Office: 202-883-2836

Official
UNCLASSIFIED

From: Carroll, Christienne <CarrollC @state.gov>

Sent: Friday, March 01, 2019 2:36 PM

To: Dearth, Anthony M <DearthAM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Shin, Jae E <ShinJE@state.gov>; Monjay, Robert <MonjayR@state.gov>; Hart, Robert L
<HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Krueger, Thomas G <KruegerTG @state.gov>;
Willbrand, Ryan T <WillbrandRT @state.gov>; Davis, Terry L <DavisTL@state.gov>; Cressey, Laura E

<CresseyLE @state.gov>; Smagula, Nicholas <SmagulaN @state.gov>; Sizemore, Jeffrey A <SizemoreJA@state.gov>; PM-
Strategy <PM-Strategy @state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: GAO Final Report Issued: "EXPORT CONTROLS: State and Commerce Should Share Watch List Information If
Proposed Rules to Transfer Firearms Are Finalized"

Good afternoon,
Today, GAO released their final report, EXPORT CONTROLS: State and Commerce Should Share Watch List Information If

Proposed Rules to Transfer Firearms Are Finalized. A copy is attached, and it can also be viewed on GAO’s website by
following this link: httos://jwww.gac.gov/products/GAO-19-307.

 

Best regards,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Official
UNCLASSIFIED

WASHSTATEC001980
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 279 of 446
United States Government Accountability Office

 

Report to Congressional Requesters

 

 

=“ EXPORT CONTROLS

State and Commerce
Should Share Watch
List Information If
Proposed Rules to
Transfer Firearms are
Finalized

 

GAO-19-307

WASHSTATEC001981
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 280 of 446

 

Highlights of GAO-19-307 a report to
congtessional requesters

Why GAO Did This Study

The US. government implements an
export control system to manage risks
associated with exporting sensitive
items while facilitating legitimate trade.
State currently controls the export of
most firearms, artillery, and
ammunition. Regulatory changes
proposed by Stale and Commerce
would transfer (his responsibility for
many of these items to Commerce,
which implements export controls
under different legal and regulatory
authorities. The proposed changes are
part of a larger export control reform
effort since 2010 to transfer control of
less sensitive items from State to
Commerce.

GAO was asked to review the
proposed changes to expo controls of
firearms, artillery, and ammunition,
This report assesses (1) the volume
and value of commercial export license
applications State reviewed far these
items in fiscal years 2013-2017, (2)
how certain export controls differ
between State and Commerce, and (3)
whal is known about the resource
implications for State and Commerce
due to the proposed transfer. GAO
reviewed ihe proposed rules and
related laws and regulations: analyzed
dala and documents related to
licensing, end-use monitoring, and staff
resources: and interviewed agency
officials.

What GAO Recommends

GAO recommends thal if the proposed
regulatory changes become final, State
and Commerce develop a oracess for
sharing State's internal watch list with
Commerce to enhance oversight of
firearms, artillery, and ammunition
exports. Stale and Commerce agreed
with GAO's recommendations.

View GAO-19-207. For more information,

contact Kimberly Gianopoulos at (202) 512-
8612 of GisnopoulosK@osa gov.

WASHSTATEC001982

EXPORT CONTROLS

State and Commerce Should Share Watch List
Information If Proposed Rules to Transfer Firearms
Are Finalized

What GAO Found

The Department of State (State) reviewed approximately 69,000 commercial
export license applications for firearms, artillery, and ammunition valued at up to
$45.4 billion during fiscal years 2013 to 2017. About two-thirds of these
applications were for firearms, and the majority involved the export of non-
automatic and semi-automatic firearms, which are among the items proposed for
transfer from State to Department of Commerce (Commerce) control.

 

Examples of Firearms and Ammunition Proposed to Transfer from Department of State to
Department of Commerce Control

 

Source: Bureau of Aicohal, Tobacco, Firearms and Explosives. | GAO-19-307

GAO identified several differences in Commerce’s and State’s export controls
including those related to registration, licensing, end-use monitoring, and
congressional notification that, according to the agencies, would apply to
firearms, artillery, and ammunition proposed for transfer. Some of these
differences are due to varying requirements in applicable laws and regulations.
For example, the law requires manufacturers, exporters, and brokers to register
with State for items controlled by State but not for items controlled by
Commerce. Additionally, while Commerce and State both screen parties to
licenses against relevant watch lists, Commerce officials said they do not have
direct access to State’s internal watch list, which contains derogatory information
from past screening of licenses for firearms, artillery, and ammunition exports.
State and Commerce officials stated that, while they have held some
discussions, they have not established a process for sharing watch list
information. Without access to State’s watch list, Commerce may lack critical
information to effectively screen parties to exports of firearms and related items.
State and Commerce also both have end-use monitoring programs to confirm
the legitimacy of end-users but some differences exist. For example, State relies
on embassy staff to conduct end-use monitoring whereas Commerce relies
primarily on several officers positioned overseas specifically for this purpose. In
addition, a statutory requirement to notify Congress of proposed firearms exports
over $1 million would no longer apply to firearms that transfer from State to
Commerce, according to Commerce officials.

According to the proposed rules and agency officials, the proposed transfer, if
finalized, would result in a decline in licenses and revenues for State and an
increase in licenses for Commerce, but the precise extent of these changes is
unknown. State estimates that the transfer would result in a decline in revenue
from registration fees but officials stated it is difficult to predict the extent of this
decline. Commerce officials stated that they expected their licensing and
enforcement workload to increase as a result of the transfer, if finalized, but they
believe they have sufficient staff resources available to absorb the increase.

United States Government Accountability Office

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 281 of 446

 

Contents

 

 

Letter 1

Background 2
State Reviewed about 69,000 Export License Applications Valued
at up to $45.4 Billion for Firearms, Artillery, and Ammunition in
Fiscal Years 2013-2017 7
State and Commerce Export Controls Have Several Different
Requirements, Including for Registration, Licensing, End-Use
Monitoring, and Congressional Notification 13
Proposed Rules, If Finalized, Would Reduce State’s and Increase
Commerce’s Licensing Volume, but Extent of the Resource

 

 

 

 

 

 

impact on These Agencies Is Unknown 32
Conclusions 34
Recommendations for Executive Action 34
Agency Comments 35
Appendix | Objectives, Scope, and Methodology 37
Appendix II The U.S. Munitions List and the Commerce Control List 40
Appendix Hl Comments from the Department of State 42
Appendix IV Comments from the Department of Commerce 44
Appendix V GAO Contacts and Staff Acknowledgments 46
Tables
Table 1: The U.S. Munitions List (USML) Categories I, Il, and Ill 4
Table 2: State Department and Commerce Department Export
Control Systems’ Legal and Regulatory Frameworks 5
Table 3: United States Munitions List and Dates of Rule Changes
under Export Control Reform 40
Table 4: Commerce Control List Categories and Groups 41
Page i GAG-19-307 Export Controls

WASHSTATEC001983
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 282 of 446

 

 

 

Figures

Figure 1: Volume of Export License Applications Reviewed by the
Department of State for All U.S. Munitions List (USML)
Categories and for Firearms, Artillery, and Ammunition
(Categories I-IIl) Only, Fiscal Years 2013-2017 8

Figure 2: Percentage of Export License Applications for Firearms,
Artillery, and Ammunition (U.S. Munitions List Categories
I-III), Fiscal Years 2013-2017 10

Figure 3: Firearms, Artillery, and Ammunition Export License
Applications by Geographic Region, Fiscal Years 2013-

2017 12

Figure 4: Top 20 Countries of Export License Applications for
Firearms, Artillery, and Ammunition, Fiscal Years 2013 to

2017 13
Figure 5: Locations of Commerce Department Export Control
Officer Positions and Area of Responsibility 26

Figure 6: Percentage of State Department's End-use Checks on
Firearms, Artillery, and Armmunition by Region, Fiscal
Years 2013-2017 27
Figure 7: Percentage of Pre-License and Post-Shipment End-Use
Checks by State for U.S. Munitions List Categories I-lll
and by Commerce for Commerce Control List, All Items,
Fiscal Years 2013-2017 28

Page ii GAG-19-307 Export Controls

WASHSTATEC001984
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 283 of 446

 

 

WASHSTATEC001985

 

Abbreviations

AECA
BIS
CAD
CCL
Commerce
DDTC
DHS
DRL
DOD
DOJ
EAA
EAR
ECO
ECRA
FBI
ICE
ISN
ITAR
STA
State
USML

Arms Export Control Act of 1976, as amended
Bureau of Industry and Security

Computer Aided Design

Commerce Control List

Department of Commerce

Directorate of Defense Trade Controls
Department of Homeland Security

Bureau of Democracy, Human Rights, and Labor
Department of Defense

Department of Justice

Export Administration Act of 1979, as amended
Export Administration Regulations

Export Control Officer

Export Control Reform Act of 2018

Federal Bureau of Investigation

immigration and Customs Enforcement

Bureau of International Security and Nonproliferation
International Traffic in Arms Regulations
Strategic Trade Authorization

Department of State

U.S. Munitions List

 

 

This is a work of the U.S. government and is not subject to copyright protection in the
United States. The published product may be reproduced and distributed in its entirety
without further permission from GAO. However, because this work may contain
copyrighted images or other material, permission from the copyright holder may be
necessary if you wish to reproduce this material separately.

 

Page iii

GAG-19-307 Export Controls

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 284 of 446

    

441 G St. N.W.

Washington, DC 20548

WASHSTATEC001986

U.S. GOVERNMENT ACCOUNTABILITY OFFICE

March 1, 2019
Congressional Requesters,

The U.S. government implements an export control system to manage
risks associated with exporting sensitive items while facilitating legitimate
trade. The Department of State (State) currently controls the commercial
export of firearms, artillery, and ammunition, which represented
approximately $7.5 billion in U.S. exports over fiscal years 2013 to 2017."
As part of its export controls, State, among other things, registers
manufacturers, exporters, and brokers of controlled items, licenses and
monitors export transactions, and notifies Congress of high value exports.
Regulatory changes proposed by State and Commerce, if finalized, would
transfer responsibility for controlling certain firearms, artillery, and
ammunition to Commerce, which implements export controls under
different legal and regulatory authorities. Under the proposed rules, the
items to be transferred to Commerce control include non-automatic and
semi-automatic firearms, various firearms parts and components, artillery
manufactured between 1890 and 1919, and certain types of ammunition.
State would maintain export controls on fully-automatic firearms and
modern artillery, as well as ammunition and some of the parts and
components for such items.

The proposed rules are part of a larger effort since 2010 to modernize the
U.S. export control system and transfer less sensitive items from State to
Commerce control. According to State’s and Commerce’s proposed rules,
the purpose of the transfer is to limit the items that State controls to those
items that provide the United States with a critical military or intelligence
advantage or are inherently for military use. The State proposed rule
notes that the items planned for transfer to Commerce do not meet this
standard, including many items which are widely available in retail outlets
in the United States and abroad.

You asked us to review the proposed changes to export controls of
firearms, artillery, and ammunition. This report assesses (1) the volume
and value of commercial export license applications State reviewed for
these items in fiscal years 2013-2017, (2) how certain export controls
differ between State and Commerce, and (3) what is known about the

 

‘This figure represents the actual export value as reported by the Census Bureau.

Page 1 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 285 of 446

 

 

resource implications for State and Commerce due to the proposed
transfer.

To assess the volume of export license applications for firearms, artillery,
and ammunition that State reviewed during fiscal years 2013 to 2017, we
obtained data from the interagency export licensing database,
USXPORTS, and interviewed State officials. We analyzed the data to
describe the number and reported value of export license applications,
the items to be exported, and the destination country, among other
characteristics. We assessed these data and found them to be sufficiently
reliable for the purpose of conducting these analyses. To analyze how
certain export controls differ between State and Commerce, we reviewed
the departments’ proposed rules, relevant laws and regulations, agency
guidance, and annual reports related to State’s and Commerce’s export
controls. We also interviewed officials from Commerce, State, the
Department of Homeland Security (DHS), and the Department of Defense
(DOD). In addition, we analyzed State’s end-use monitoring data, which
we assessed and found to be sufficiently reliable for characterizing
State’s end-use checks of licenses for firearms, artillery, and ammunition.
To assess what is known about the resource implications for State and
Commerce due to the proposed transfer, we held discussions with State
and Commerce officials, and reviewed State’s export license data, annual
budget documenis, and other agency reports. For more details on our
scope and methodology, see appendix I.

We conducted this performance audit from February 2018 to March 2019
in accordance with generally accepted government auditing standards.
Those standards require that we plan and perform the audit to obtain
sufficient, appropriate evidence to provide a reasonable basis for our
findings and conclusions based on our audit objectives. We believe that
the evidence obtained provides a reasonable basis for our findings and
conclusions based on our audit objectives.

 

Background

 

U.S. Export Control
System

WASHSTATEC001987

The U.S. government implements an export control system to manage
risks associated with exporting sensitive items and ensure that legitimate
trade can still occur. The export control system is governed by a complex
set of laws, regulations, and processes that multiple federal agencies
administer to ensure compliance. State and Commerce each play a role
in the U.S. export control system. Historically, State has controlled the

Page 2 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 286 of 446

 

 

export of military items, known as defense articles and services, while
Commerce has controlled the export of less sensitive items with both
military and commercial applications, known as dual-use items. In
addition to firearms, artillery, and ammunition, State controls the export of
items such as tanks, fighter aircraft, missiles, and military training, which it
lists on the U.S. Munitions List (USML). Commerce controls the export of
dual-use items such as computers, radars, and telecommunications
equipment, which it lists on the Commerce Control List (CCL).*

State and Commerce both control the export of items within their
jurisdictions by requiring a license or other authorization to export a
controlled item; vetting the parties associated with export transactions;
monitoring the end-use of exports and other compliance activities; and
supporting law enforcement agencies’ investigations of possible violations
of export control laws and regulations. Generally, unless a license
exemption‘ applies, exporters submit a license application to State if their
items are controlled on the USML or to Commerce if they are controlled
on the CCL to receive export approval.° As part of the application review
process, State and Commerce consult with other agencies, including
DOD. Additionally, offices within Commerce, DHS, and the Department of
Justice (DOJ) investigate potential violations of export control laws and
regulations, and conduct enforcement activities.

 

State and Commerce
Export Control Lists

WASHSTATEC001988

Items identified on the State and Commerce export control lists are
subject to different laws and regulations. The Arms Export Control Act of
1976, as amended, (AECA) provides the statutory authority to control the
export of defense articles and services, which the President delegated to
the Secretary of State.° State’s International Traffic in Arms Regulations

 

State uses the term “defense articles and services” to refer to the items it controls, while
Commerce uses the term “items.” For purposes of this report we sometimes refer to both
as “items.”

3Commerce’s export control jurisdiction also includes basic commercial items that
generally do not require a U.S. Government authorization unless destined to a prohibited
end use, end-user, or to an embargoed or sanctioned destination. Commerce controls
aiso include a small number of military items.

4State uses license “exemption” and Commerce uses license “exception” in instances in
which a controlled item may be exported without the need for an approved license.

Exporters may also require a license from Commerce for exports involving prohibited end
uses, end-users, and embargoed or sanctioned destinations.

®See 22 U.S.C. § 2778 and Exec. Order 13,637 (Mar. 8, 2013).

Page 3 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 287 of 446

 

 

(ITAR) implement this authority and identify the specific types of items
subject to control in the USML.’ The USML is comprised of 21 categories
of items, each with multiple sub-categories, encompassing defense items
such as firearms, missiles, and aircraft.° Firearms, artillery, and
ammunition represent the first three categories of the USML (see table
1).° Additional information on the 21 categories of the USML is presented
in appendix Il. Within State, the Directorate of Defense Trade Controls
(DDTC) is responsible for implementing controls on the commercial
export of these items.

aaa
Table 1: The U.S. Munitions List (USML) Categories |, ll, and Ill

 

 

 

USML Category title Examples of items controlled

Category

| Firearms, Close Assault Small arms up to .50 caliber, including non-automatic, semi-automatic, and fully automatic
Weapons, and Combat firearms. Silencers, mufflers, sound and flash suppressors, military-grace riflescopes, parts
Shotguns and components, and technical data and defense services related to the above items.

I} Guns and Armament Larger guns over .50 caliber, whether towed, airborne, self-propelled, or fixed, including,

but not limited to, howitzers, mortars, cannons, recoilless rifles, and grenade launchers.
Related engines, tooling, test, and evaluation equipment, components, parts, accessories,
and technical data and defense services for the above items.

 

Wi Ammunition/Ordnance Ammunition/ordnance for the articles in Categories | and || of this section. Handling
equipment, tooling equipment, components, parts, accessories, attachments, and technical
data and defense services for the above items.

 

Source: GAO analysis of 22 C.F.R. § 121.1. | GAO-19-307
Note: We refer to U.S. Munitions List Categories I, Il, and Ill as “firearms, artillery, and ammunition.”

The Export Control Reform Act of 2018 (ECRA) provides the statutory
authority for Commerce to control the export of less sensitive military
items, dual-use items, and basic commercial items.'° Commerce’s Export
Administration Regulations (EAR), which contain the CCL, implement this
authority.'' The CCL classifies less sensitive military items, dual-use

 

792 C.F.R. Parts 120-130 contain the International Traffic in Arms Regulations.
892 C.F.R. § 121.1, The United States Munitions List.

°Throughout this report we refer to USML Categories I-lll as “firearms, artillery, and
ammunition.”

The Export Control Reform Act of 2018 was enacted on August 13, 2018, as part of the
John S. McCain National Defense Authorization Act for Fiscal Year 2019, and replaced
the lapsed Export Administration Act of 1979 (EAA), as amended, as the principal legal
authority for the Export Administration Regulations. See Pub. L. No. 115-232, Title XVII,
Subtitle B, Aug. 13, 2018, classified at 50 U.S.C. § 4801 et seq.

See 15 C.F.R. Part 774.

Page 4 GAG-19-307 Export Controls

WASHSTATEC001989
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 288 of 446

 

 

items, and basic commercial items in 10 categories, such as Nuclear &
Miscellaneous, Electronics, and Telecommunications, and in 5 product
groups. Appendix II shows the 10 categories and five groups of the CCL.
Commerce’s Bureau of Industry and Security (BIS) is responsible for
implementing these export controls (see table 2 for a summary of the
legal and regulatory frameworks for State’s and Commerce’s export
controls).

aaa
Table 2: State Department and Commerce Department Export Control Systems’ Legal and Regulatory Frameworks

 

 

 

Agency/office Mission Legal authority Implementing Control list
regulations

State Department's Regulates and enforces Arms Export Control International Traffic in United States

Directorate of Defense Trade controls on the export of Act, as amended Arms Regulations Munitions List

Controls defense articles and

services

Commerce Department’s Regulates and enforces Export Control Reform Export Administration Commerce Control List

Bureau of Industry and controls on the export of Act of 2018° Regulations

Security dual-use items

 

Source: GAO. | GAQ-19-307

“The Export Control Reform Act of 2018 was enacted on August 13, 2018, as part of the John S.
McCain National Defense Authorization Act for Fiscal Year 2019, and replaced the lapsed Export
Administration Act of 1979 (EAA), as amended, as the principal legal authority for the Export
Administration Regulations. See Pub. L. No. 115-232, Title XVII, Subtitle B, Aug. 13, 2018, classified
at 50 U.S.C. § 4801 et seq.

 

Proposed Transfer of In May 2018, State and Commerce published proposed rules in the
Certain Firearms from Federal Register to request public comments on the proposed transfer of
State to Commerce certain items in USML Categories |, Il, and Ill (firearms, artillery, and

ammunition) to the CCL.'? According to State and Commerce’s proposed
rules, the purpose of the transfer is to limit the items that State controls to
those that provide the United States with a critical military or intelligence
advantage or, in the case of weapons, are inherently for military end use.
According to the proposed rules, items that do not meet these criteria
would be removed from State’s export control jurisdiction and moved to
Commerce’s jurisdiction. The proposed rules state that some, but not all,
of the firearms, artillery, and ammunition currently controlled for export by
State would transfer to Commerce control. The items proposed for

Jurisdiction

 

12F or the State Department's proposed rule, see /nternational Traffic in Arms Regulations:
US. Munitions List Categories |, Il, and Ill, 83 Fed. Reg. 24,198 (May 24, 2018). For the
Commerce Department's proposed rule, see Contro/ of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Contro/ under the United
States Munitions List (USML), 83 Fed. Reg. 24,166 (May 24, 2018).

Page 5 GAG-19-307 Export Controls

WASHSTATEC001990
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 289 of 446

 

 

WASHSTATEC001991

transfer to the CCL include non-automatic and semi-automatic firearms
up to .50 caliber, and non-automatic shotguns with a barrel length less
than 18 inches; as well as parts, components, accessories, attachments,
and ammunition for these firearms and shotguns, among other items. °
According to the proposed rules, if finalized, State would continue to
control fully-automatic firearms, shotguns, and modern artillery; silencers,
components, parts, and accessories specially designed for automatic
firearms and shotguns; and specific types of ammunition, including
ammunition for automatic firearms. '* The proposed rules would also
make a variety of conforming changes to the USML and CCL to
accommodate the transferred items. '®

The proposed transfer of firearms, artillery, and ammunition is part of an
ongoing effort to reform the export control lists by reviewing the USML
categories and transferring certain iterns considered less sensitive to the
CCL." Since the export control reform initiative was first announced in
2010 with the objective of modernizing the export control system, State
and Commerce have finalized various rulemakings that transferred
certain items from USML Categories IV through XXI to Commerce’s
control.’” Firearms, artillery, and ammunition are the last three USML

 

'3Under the proposed rules, parts and components that are common to both semi-
automatic and fully-automatic firearms would transfer to Commerce, while those that are
used only in fully-automatic firearms would remain with State.

14s defined in 22 C.F.R. § 121.1, a firearm is a weapon not over .50 caliber (12.7 mm),
which is designed to expel a projectile by the action of an explosive or which may be
readily converted to do so. State’s proposed rule would incorporate a definition of a fully
automatic firearm or shotgun, which is any firearm or shotgun which shoots, is designed to
shoot, or can readily be restored to shoot, automatically more than one shot, without
manual reloading, by a single function of the trigger. See 83 Fed. Reg. 24,198 at 24,202
(May 24, 2018).

SEor example, if finalized, the proposed rules would renumber and eliminate certain CCL
numbers to align with the transferred items.

'6State’s proposed rule notes that all references to the USML are to the list of AECA
defense articles that are controlled for purposes of export or temporary import pursuant to
the ITAR, and not to the list of AECA defense articles on the United States Munitions
import List that are controlled by the Bureau of Alcohol, Tobacco, Firearms and
Explosives for purposes of permanent import under its regulations at 27 C.F.R. § 447.

‘7Commerce labeled these transferred items as the “600 series” of the CCL.

Page 6 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 290 of 446

 

 

 

State Reviewed about
69,000 Export
License Applications
Valued at up to $45.4
Billion for Firearms,
Artillery, and
Ammunition in Fiscal
Years 2013-2017

WASHSTATEC001992

categories proposed to undergo regulatory changes under export control
reform. '®

In accordance with the AECA, the President must notify Congress of
items proposed for removal from the USML and describe the nature of
any controls to be imposed on the items, and may not remove the items
until 30 days after providing such notice.'® State and Commerce
published the proposed rules in the Federal Register on May 24, 2018,
opening a 45-day public comment period that ended on July 9, 2018.
After reviewing public comments, State and Commerce submitted final
rules to the Office of Management and Budget for regulatory review on
November 7, 2018. The required 30-day congressional notification period
pursuant to the AECA began on February 4, 2019, according to a State
official.

 

State reviewed 68,690 export license applications for firearms, artillery,
and ammunition with a potential value of up to $45.4 billion during fiscal
years 2013 to 2017.2° The number of export license applications for
firearms, artillery, and ammunition remained relatively constant from fiscal
years 2013 to 2017, averaging 13,738 annually, even as the total number
of licenses reviewed by State declined as the export control reform
process transferred items from State to Commerce control (see fig. 1).
Firearms, artillery, and ammunition increased from about 16 percent of all
license applications reviewed by State in fiscal year 2013 to about 36
percent in 2017.

 

1BGAO reported in 2012 on the potential impacts of these reforms on export control
compliance and enforcement. See GAO, Export Controls: U.S. Agencies Need to Assess
Control List Reform’s Impact on Compliance Activities, GAQ-12-613 (Washington, D.C.:
April 23, 2012); and GAO, Export Controls: Proposed Reforms Create Opportunities to
Address Enforcement Challenges, GAO-12-246 (Washington, D.C.: Mar. 27, 2012).

1999 U.S.C. § 2778(f)(1).

20¢45 4 billion reflects the total value of export license applications for firearms, artillery,
and ammunition reviewed by State over fiscal years 2013 to 2017 and does not reflect the
actual export value for this time period. According to State officials, State does not
approve all applications and, of those it does approve, exporters may use the export
license over multiple years and may not fully utilize the potential value of the export
license.

Page 7 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 291 of 446

 

 

WASHSTATEC001993

Figure 1: Volume of Export License Applications Reviewed by the Department of
State for All U.S. Munitions List (USML) Categories and for Firearms, Artillery, and
Ammunition (Categories |-ll}} Only, Fiscal Years 2013-2017

Number (in thousands)
30

go Fe,

70 %
60

50

40

30

20

 

10

 

2613 2014 2078 2016 2017
Fiscal year

aseeess AIL USML categories
seme Firearms, artery, and ammunition
Source: GAO analysis of State Department data. | GAO-19-307

Note: All USML categories reflect the total number of export license applications publicly reported by
the Department of State, and include certain license types that were not applicable to GAO’s analysis
of the number of export license applications for firearms, artillery, and ammunition.

State processes export license applications for permanent exports,
temporary exports and imports, and certain types of agreements.*' During
fiscal years 2013 to 2017, about 91 percent of export license applications
for firearms, artillery, and ammunition were for permanent exports, about

 

2TAn example of a temporary export is the export of a U.S. defense article to a foreign
country for a trade show or for marketing purposes, which is then returned to the United
States. An example of a temporary import is the import of a U.S. defense article to be
repaired by a U.S. company and then returned to the foreign owner. Examples of
agreements include licenses to manufacture U.S. firearms overseas or to provide certain
types of technical assistance to foreign militaries in the use of firearms.

Page 8 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 292 of 446

 

 

8 percent for temporary exports and imports, and about 2 percent for
agreements. 72

State can take various actions on the export license applications it
receives, including approving the license, approving with conditions,
returning without action,*? and denying the license. For fiscal years 2013-
2017, State approved 87 percent of the number of export license
applications for firearms, artillery, and ammunition, returned without
action 12 percent, and denied 1 percent. State can approve an
application but place conditions on the export license, such as limiting the
validity period or prohibiting certain types of intermediaries in the export
transaction. State can also return without action export license
applications that are missing information or that it is otherwise unable to
review, and can deny, revoke, suspend, or amend a license for foreign
policy or national security reasons.

 

About Two-Thirds of
Category I-lll Export
License Applications Were
for Firearms in Fiscal
Years 2013-2017

WASHSTATEC001994

About two-thirds of the export license applications for firearms, artillery,
and ammunition that State reviewed during fiscal years 2013-2017 were
for firearms and related items controlled under Category | of the USML
(see fig. 2). Of the applications for these items, about 57 percent involved
non-automatic or semi-automatic firearms—most of which are proposed
to transfer to the CCL under Commerce control—and about 4 percent
involved fully-automatic firearms—which would remain on the USML

 

*2These percentages include both original applications and amendments to each type of
export license, and may not sum to 100 percent due to rounding. ITAR requires
amendments for administrative changes or corrections for typographical errors. During
fiscal years 2013 to 2017, about 6 percent of the export license applications for firearms,
artillery, and ammunition were amendments.

3 According to State, “return without action” is a denial without prejudice, typically due to
missing information or documentation, or because State does not have confidence in
some aspect of the transaction.

241m terms of license value, State approved about $25.4 billion, or approximately 56
percent, of the $45.4 billion in export license applications for firearms, artillery, and
ammunition over fiscal years 2013 to 2017.

Per 22 C.F.R. § 126.7, additional grounds for denying a license to applicants include
violations of regulations or export agreements, ineligibility to contract with the U.S.
government, being the subject of a complaint or having been convicted of violating certain
criminal statutes, debarment or suspension from a U.S. government agency, failure to
include information expressly required on a license application, and being subject to
sanctions under other relevant U.S. laws.

Page 9 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 293 of 446

 

 

WASHSTATECO001995

under State control.2° The remainder of export license applications for
Category | items included other types of firearms such as combat
shotguns, firearm attachments such as silencers and riflescopes, firearm
parts and components, and technical data and defense services related
to these items. The proposed rules state that some of these items would
transfer to Commerce control while others would remain under State
control.?’

aaa
Figure 2: Percentage of Export License Applications for Firearms, Artillery, and
Ammunition (U.S. Munitions List Categories I-III}, Fiscal Years 2013-2017

5%
Artillery

8%
Multiple

21%

Ammunition

66%

Firearms

 

N = 68,690

Source: GAO analysis of State Department data. | GAO-19-307

Note: The category “Multiple” includes export license applications for items controlled in more than
one category of United States Munitions List Categories I, Il, and Ill.

 

6\on-automatic and semi-automatic firearms are controlled in USML Sub-Category l(a)
and fully-automatic firearms are controlled in USML Sub-Category I(b). Our analysis of
State’s export license applications data excludes amendments to export license
applications as they are not associated with a USML Sub-Category in State’s licensing
data since an amendment cannot change the type of item specified for export in the
original application. Of the 57 percent of Category | export license applications that
involved non-automatic or semi-automatic firearms and the 4 percent that involved fully-
automatic firearms, about 1 percent involved both types of firearms.

27Due to limitations with the level of detail included in the licensing data we analyzed, we
were unable to estimate the exact number of export license applications for firearms,
artillery, and ammunition that will transfer from State to Commerce control if the proposed
rules are finalized.

Page 10 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 294 of 446

 

 

As shown in figure 2, export license applications for Category II artillery
were about 5 percent of all Category I-lll license applications from fiscal
years 2013 through 2017. According to State, under the proposed rules,
modern artillery, their ammunition, and certain related parts and
components would remain under State’s control.7° Category III
ammunition represented about 21 percent of the Category I-Ill export
license applications. As stated in the State and Commerce proposed
rules, USML Category Ill would be revised to specifically list the
ammunition that it controls, which would include ammunition that has only
or primarily military applications. Generally, ammunition used in the non-
automatic and semi-automatic firearms that are proposed to transfer to
Commerce control would also transfer.2° About 8 percent of the export
license applications involved items controlled in more than one category
of USML Categories I, Il, and Ill, which are shown as “Multiple” in figure 2.

 

Volume of Category I-lll
Export License
Applications Varied by
Geographic Region of
End-User in Fiscal Years
2013-2017

WASHSTATEC001996

in fiscal years 2013 to 2017, 32 percent of license applications for the
export of firearms, artillery, and ammunition were intended for end-users
in countries in Europe and Eurasia, 29 percent to the Western
Hemisphere, 24 percent to East Asia and the Pacific, 7 percent to the
Near East, 3 percent to Africa, 3 percent to South and Central Asia, and 2
percent to multiple countries (see fig. 3). Export license applications for
firearms, artillery, and ammunition during fiscal years 2013 to 2017
included applications for end-users spanning 189 countries and
territories, yet the top 20 countries represented about 70 percent of the
total number of applications (see fig. 4).

 

*8Under the proposed rules, artillery manufactured between 1890 and 1919 and military
flame throwers with an effective range less than 20 meters, both of which are currently
controlled under USML Category ||, would transfer to Commerce.

8According to State, ammunition otherwise controlled by Commerce would be State
controlled when it is belted or linked.

Page 11 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 295 of 446

 

 

 

Figure 3: Firearms, Artillery, and Ammunition Export License Applications by
Geographic Region, Fiscal Years 2013-2017

2%

Multipte

3%

South and Central Asia
3%

Africa

1%

Near East

24%

East Asia and Pacific

29%
Western Hemisphere

32%

Europe and Eurasia

 

 

Source: GAO analysis of State Department data. | GAO-19-307

Note: This analysis excludes amendments to export license applications. Amendments are not
associated with a destination couniry in State’s licensing data since an amendment cannot change
the destination country or countries specified in the original application. The category “Multiple”
includes export license applications for end-users in multiple countries, which may be located in one
or more geographic regions.

Page 12 GAG-19-307 Export Controls

WASHSTATEC001997
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 296 of 446

 

 

Figure 4: Top 20 Countries of Export License Applications for Firearms, Artillery, and Ammunition, Fiscal Years 2013 to 2017

Number (in thousands}

10

 

N = 43,991
Source: GAO analysis of State Department data. | GAOQ-19-307

e a
oF es

&
re
< ae oe

of

Note: This analysis excludes amendments to license applications as amendments are not associated
with a destination country. It also excludes license applications where the destination couniry includes
more than one country.

 

 

State and Commerce
Export Controls Have
Several Different
Requirements,
Including for
Registration,
Licensing, End-Use
Monitoring, and
Congressional
Notification

WASHSTATECO001998

State’s and Commerce’s export controls are guided by different laws,
regulations, or policies that have several different requirements for
registration, licensing, end-use monitoring, congressional notification,
public reporting, and enforcement. The AECA requires manufacturers,
exporters, and brokers of items on the USML to register with State
whereas there is no registration requirement in the law for manufacturers,
exporters, and brokers of items on the CCL under Commerce’s
jurisdiction. Differences aiso exist in how State and Commerce screen
export license applications and in their license requirements. For
example, State and Commerce rely on different internal watch lists to
screen applicants. In addition, according to Commerce, certain exports
that currently require a State license would not require a Commerce
license once transferred to Commerce’s jurisdiction. State and Commerce
also conduct end-use monitoring of selected controlled exports differently.
For example, State relies primarily on embassy staff to conduct end-use
checks and Commerce relies primarily on several export control officers
based overseas for this responsibility. In addition, congressional

Page 13 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 297 of 446

 

 

notification and public reporting requirements that under current law apply
to firearms on the USML would not be applicable if they are transferred to
the CCL. Finally, there are some differences in enforcement of export
control laws, such as different maximum fines for civil violations,
depending on whether the item is controlled by the ITAR under State’s
jurisdiction or controlled by the EAR under Commerce’s jurisdiction.

 

The Law Requires
Registration for Items on
the USML but Not for
Items on the CCL

WASHSTATEC001999

The AECA requires manufacturers, exporters, and brokers of defense
articles or services listed on the USML to register annually with State’s
Directorate of Defense Trade Controls (DDTC) whereas there is no
requirement in the law for registration for manufacturers, exporters, and
brokers of items on the CCL.*° State reported having 13,083 registrants
across all 21 USML categories in fiscal year 2017. Registration, which
requires a fee payment of at least $2,250 per year,*" is generally a
precondition for obtaining a State export license, unless State grants an
exception to a manufacturer or exporter, or a broker is eligible for an
exemption. According to a State document, registration provides
important information on the identity and location of defense companies
and conveys management responsibility for compliance with export
control laws. Those registering must disclose any foreign ownership or
affiliations and certify that they have not been indicted, otherwise charged
with, or convicted of export control violations and other crimes.**
Manufacturers and exporters whose entire product line transfers to the
CCL would no longer have to register, according to Commerce’s

 

3099 U.S.C. § 2778(b)(1)(A). See also State regulations 22 C.F.R. Part 122 regarding the
registration requirement for manufacturers and exporters and 22 C.F.R. Part 129
regarding the registration requirement for brokers. Brokering activities are defined in 22
C.F.R. § 129.2 as “any action on behalf of another to facilitate the manufacture, export,
permanent import, transfer, re-export, or retransfer of a U.S. or foreign defense article or
defense service, regardless of its origin.”

3'The fee increases depending on the number of licenses registrants have submitted to
State.

32See 22 C.F.R. § 120.27 for a list of the applicable criminal statutes.

Page 14 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 298 of 446

 

 

proposed rule, while those that manufacture or export any items that
remain on the USML, would continue to register with DDTC.*°?

 

Differences Exist in State
and Commerce Applicant
Screening Processes and
License Requirements

Both Agencies Review Export
License Applications Using an
Interagency Process

WASHSTATEC002000

State’s and Commerce’s processes for reviewing export license
applications involve opportunities for other Departments to review
applications. While DDTC has primary responsibility for reviewing State’s
commercial export license applications, other bureaus within State, as
well as DOD, also review certain applications, depending on the defense
article, defense service, or the destination country. Commerce export
license applications also involve an interagency review that includes
State, DOD, and the Department of Energy, depending on the item to be
exported.** Both departments have a process for resolving disagreements
among the reviewing bureaus or agencies on the disposition of the
application.*° According to State officials, as part of the interagency
review process for Commerce licenses, State has generally reviewed
applications for items that have previously moved from the USML to the

 

33 according to State officials, State will continue to require brokers to register with DDTC
for certain items moving to Commerce, including non-automatic and semi-automatic
firearms. All items on the United States Munitions Import List are defense articles under
the AECA, and the permanent import control of these items has been delegated to the
Attorney General. See 22 U.S.C. 2778(a)(1); Exec. Order 13,637 (2013); 27 C.F.R.§
447.21.

4 According to State and Commerce officials, the Department of Energy is not involved in
reviewing State’s license applications for firearms, artillery, and ammunition and would not
be part of initial reviews of Commerce license applications for such items if the proposed
transfer is finalized. However, Energy would be part of Commerce’s interagency review
process when departments involved in the initial application reviews disagree.

For example, Executive Order 12981 established an interagency review process for
reaching a decision on Commerce license applications in which reviewing departments
disagree. An Operating Committee with representatives of the Departments of Commerce,
State, Defense, and Energy and non-voting representatives of the Joint Chiefs of Staff and
the Nonproliferation Center of the Central Intelligence Agency reviews all such license
applications. A dissenting department can escalate a license decision to an Advisory
Committee on Export Policy at the Assistant Secretary level, followed by an Export
Administration Review Board at the Secretary level and, ultimately, to the President for a
final decision to approve or deny the license. Exec. Order 12,981 (1995).

Page 15 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 299 of 446

 

 

State and Commerce Use
Different Watch Lists to Screen
Parties to the Export
Transaction

WASHSTATEC002001

CCL and would continue to do so for items that would transfer to the CCL
under the proposed rules. °°

Moreover, DOD officials told us that DOD intends to review Commerce
export license applications for these items during the interagency review
process, if the proposed transfer is implemented. This would represent a
change from DOD’s current practice to generally not review State’s
firearms license applications. DOD officials told us that if the proposed
rules are finalized, they believed it is prudent to begin reviewing
Commerce license applications for items that would transfer under the
proposed rules, at least initially.

State and Commerce each maintain their own internal watch lists to
screen all parties identified on license applications. A watch list match
would trigger further review of the license and ultimately can result in a
denial of the license in some cases. State and Commerce also use watch
lists as a means of targeting transactions for possible end-use checks to
verify legitimacy of end-users of controlled exports. Both departments’
watch lists include any derogatory information they collect internally from
their past screening and end-use monitoring of licenses. For example, if
information is identified raising questions about the legitimacy of a party
to a license during the application review, that information would be used
to update the watch list to inform future license application reviews.
State’s and Commerce’s watch lists also include information from
automated databases maintained by other U.S. agencies as well as
information from law enforcement agencies and the intelligence
community.°’ State’s watch list contains over 200,000 entries, including
sensitive details related to ongoing and previous law enforcement
activities, according to State officials.

 

3®The Bureau of International Security and Nonproliferation would have lead responsibility
at State for reviewing Commerce licenses for items the proposed rules identify for transfer
from the USML to the CCL, as it currently does for items previously transferred from the
USML to the CCL, according to State officials.

3’State and Commerce also rely on the “Consolidated Screening List,” a publicly available
file that consolidates other screening lists including: State’s “Debarred List,” which
identifies parties denied export privileges; State’s “Nonproliferation Sanctions List,” which
identifies parties that have been sanctioned under various statutes; multiple Department of
the Treasury lists related to sanctions; and Commerce’s “Parties of Concern” lists. Parties
of Concern lists include: Commerce’s “Denied Persons List,” which identifies parties
denied export privileges; Commerce’s “Unverified List,” which identifies end-users who
Commerce has been unable to verify in prior transactions; and Commerce’s “Entity List,”
which identifies foreign parties that are prohibited from receiving some or all controlled
items unless the exporter first receives a license.

Page 16 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 300 of 446

 

 

WASHSTATEC002002

According to Commerce officials, because State has been responsible for
export controls of firearms, artillery, and ammunition, its internal watch list
is also more likely than Commerce’s to include derogatory information
collected from past screening and end-use monitoring related to exports
of these items. However, Commerce does not have access to State’s
watch list, according to State and Commerce officials. These officials
noted that a Commerce licensing officer can ask State to screen an
applicant with State’s watch list on a case-by-case basis, although such
checks are not done routinely.

State and Commerce officials told us that, in anticipation of the transfer of
firearms, artillery, and ammunition to Commerce’s responsibility, the two
departments are engaged in ongoing discussions to potentially share
State’s watch list with Commerce.** According to State officials, these
discussions involve determining which specific watch list information
Commerce would need and State is able to share, depending on the
source of the information. State and Commerce also have to resolve the
sharing and updating of information using different information technology
infrastructures, according to department officials. As of February 2019,
the departments had not reached agreement or established a
documented process to achieve the goal of sharing watch list information
before implementation of the proposed transfer would occur, according to
State and Commerce officials.

Information sharing is supported by a policy statement included in the
ECRA. The statement says that among other factors, the “export control
system must ensure that it is transparent, predictable, and timely, has the
flexibility to be adapted to address new threats in the future, and allows
seamless access to and sharing of export control information among all
relevant United States national security and foreign policy agencies.”*®
Without access to State’s watch list, if the proposed rules are finalized,
Commerce may lack critical information needed to effectively screen
license applicants for firearms and related exports and target possible
cases for end-use monitoring to ensure that these exports are used as
intended and by legitimate end-users.

 

38Discussions also involve the possibility of sharing information from Commerce’s watch
list with State, according to State officials.

3950 U.S.C. § 4811(8).

Page 17 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 301 of 446

 

 

Both Agencies Screen License
Applications for Human Rights
Concerns but Statutory
Prohibition Applies Differently

WASHSTATEC002003

Both State and Commerce screen license applications for human rights
concerns, but the federal law that prohibits exports to the governments of
certain foreign countries on human rights grounds applies differently to
items under State’s jurisdiction than under Commerce’s. Under Section
502B of the Foreign Assistance Act of 1961, as amended, in general, “no
security assistance may be provided to any country the government of
which engages in a consistent pattern of gross violations of internationally
recognized human rights.”*° For this provision, “security assistance” is
defined in part as any license in effect with respect to the export to or for
the armed forces, police, intelligence, or other internal security forces of a
foreign country of (1) any defense articles or defense services licensed
for export under section 38 of the AECA, or (2) items listed under the 600
series of the CCL.*' Licenses under Commerce’s jurisdiction generally
may not be issued for items defined as “crime control and detection
instruments and equipment” to a country, the government of which
engages in a consistent pattern of gross violations of internationally
recognized human rights.*? For items under Commerce’s jurisdiction, the
Commerce proposed rule specifies that concern for human rights is a
regulatory reason for denying a license for firearms and ammunition
under Commerce’s Export Administration Regulations (EAR).*°

Within State, the Bureau of Democracy, Human Rights and Labor (DRL)
is primarily responsible for screening export license applications to ensure
that exports do not involve parties with human rights concerns. According
to DRL officials, the bureau reviews applications for exports to specific
countries where human rights concerns exist and prioritizes applications
for firearms exports because they are often associated with human rights

 

4099 U.S.C. § 2304(a)(2).
4199 U.S.C. § 2304(d)(2)(C).

4299 U.S.C. § 2304(a}(2). In addition, the United States Conventional Arms Transfer
Policy, updated in a Presidential Memorandum on April 19, 2018, also provides a basis for
screening applications based on human rights. The policy states that it will “continue to
meet the requirements of all applicable statutes, including ... the Foreign Assistance Act.”
The policy also includes human rights among the considerations to be accounted for in
arms transfer decisions.

43This proposed rule states that it would apply the regional stability licensing policy set
forth in 15 C.F.R. § 742.6(b)(1)(i) to the items, including firearms and ammunition,
controlled for regional stability reasons. The regulation states that licenses will be
reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign
policy interest of promoting the observance of human rights throughout the worid.

Page 18 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 302 of 446

 

 

State Has Different
Requirements than Commerce
for End-Users to Certify They
Will Not Re-Export Certain
Licensed Exports

WASHSTATEC002004

abuses committed by government police and military units. The officials
noted, however, that State rarely denies an export license based solely
on human rights concerns. If firearms are transferred to Commerce’s
responsibility, DRL will continue to have the primary role in screening
license applications for human rights as part of the Commerce-led
interagency review process, according to DRL officials. For Commerce
license applications, however, State’s position would be weighed together
with the positions of Commerce, DOD, and Energy, according to
Commerce officials.** By contrast, for State export license applications,
State alone makes the final determination, according to State officials.

State and Commerce have different end-user certification requirements.
State’s export control regulations require that for certain items, applicants
provide a written certification from end-users that they will not re-export,
resell, or otherwise dispose of the commodity outside of the country listed
on the license.** This requirement generally applies to all items on the
USML that are designated as Significant Military Equipment, including
firearms, and ammunition.** In contrast, Commerce generally does not
require end-user certification for items on the CCL but does require it
when it has not verified the legitimacy of end-users and may also impose
this requirement on a case-by-case basis.*” Written end-user certification
provides additional assurance and accountability that end-users will
comply with the terms and conditions of the license, according to State

 

44These officials further explained that Commerce’s interagency review process would
then apply if there is disagreement among the departments’ positions. While Energy would
not be involved in the initial review of firearms licenses, it is one of the agencies involved
in the interagency review.

4592 C.F.R. § 123.10.

46in most instances, State has waived this requirement for applications with a quantity of
less than 50 of certain types of firearms and less than 100,000 rounds of ammunition.

47See 15 C.F.R. § 748.11. In addition, pursuant to 15 C.F.R. § 750.7(d), for all Commerce
licenses, it is the licensee’s responsibility to communicate in writing the specific license
conditions to the parties to whom those conditions apply, and this is an export control
record that must be retained under the EAR as specified in 15 C.F.R. § 762.2(b )(27).
Commerce licenses also include the following standard condition to help keep licensed
transactions within their authorized scope: “Unless limited by a condition set forth below,
the export, reexport or transfer (in-country) authorized by this license is for the item(s),
end-use(s), and parties described in the license application and any letters of explanation.
The applicant is responsible for informing the other parties identified on the license, such
as ultimate consignees and end-users, of the license’s scope and of the specific
conditions applicable to them. BIS has granted this license in reliance on representations
the applicant made in the license application, letters of explanation, and other documents
submitted.”

Page 19 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 303 of 446

 

 

The Law Requires Disclosure
of Political Contributions, Fees
and Commissions for Items on
the USML but Not for Items on
the CCL

WASHSTATEC002005

officials. It also is a deterrent and provides documentary evidence that
can be later used in court, if necessary, according to an official from
immigration and Customs Enforcement (ICE).

The AECA states that the Secretary of State shall require reporting on
political contributions, gifts, commissions, and fees paid or offered, or
agreed to be paid by any person in connection with a commercial sale of
an item listed on the USML to or for the armed forces of a foreign country
or an international organization.** State’s export control regulations also
require license applicants to disclose certain payment of political
contributions, fees, and commissions for certain sales of defense articles
and defense services.* This requirement applies to exports of $500,000
or more. Applicants must report political contributions in an aggregate
amount of $5,000 or more and paid fees or commissions in an aggregate
amount of $100,000 or more. Applicants must provide a letter to DDTC
containing specific information about the sale, including the amounts of
political contributions, fees, or commissions paid, and the name and
nationality of each recipient. The disclosures are intended to ensure that
purchases made by foreign governments of U.S. defense articles are
based on merit without improper influence. Failure of applicants to comply
with these disclosure requirements can result in additional oversight
measures and civil penalties.°° According to an ICE official, this
disclosure information may provide valuable information in criminal or civil
matters. There is no requirement in the law for these disclosures for items
listed on the CCL and Commerce licenses do not require these
disclosures. Therefore, this information would no longer be collected as
part of the licensing process for firearms, artillery, and ammunition that
are proposed for transfer to the CCL, according to Commerce officials.

 

4899 U.S.C. § 2779(a)(2).

49These regulations (22 C.F.R. Part 130) implement Section 39(a) of the AECA (22 U.S.C.
§ 2779), which requires the U.S. Secretary of State to report on political contributions,
gifts, commissions, and fees paid, offered, or agreed to be paid by any person in
connection with a sale of defense articles or defense services to or for the armed forces of
a foreign country or international organization in order to solicit, promote, or otherwise to
secure the conclusion of such sale.

°F or example, in 2011 DDTC entered into a consent agreement with BAE systems for
2,591 violations of the AECA and ITAR, including failure to report the payment of fees or
commissions.

Page 20 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 304 of 446

 

 

According to Commerce,
Certain Exports That Require a
State License Would Not
Require a Commerce License
if Transferred to the CCL

WASHSTATEC002006

Consistent with export control regulations, there are several
circumstances in which some exports proposed for transfer that currently
require State licenses would either require fewer or no Commerce
licenses if the proposed rules are finalized, according to Commerce.

Multiple end-users on one license. State requires licenses to be limited
to only one end-user, while Commerce allows multiple end-users on a
single license. The applicant for a State export license must provide a
purchase order documenting the proposed export to a single end-user
and an additional license would be required for each additional end-user.
According to Commerce officials, a Commerce license can have multiple
end-users associated with a particular consignee, reducing the total
number of licenses for which the applicant must apply.*"

Technical data and defense services. State requires licenses for
defense services and technical data whereas Commerce’s export controls
do not generally apply to defense services and apply to technical data
more narrowly than State. State’s regulations define defense services as
“the furnishing of assistance (including training) to foreign persons ... in
the design, development, engineering, manufacture, production,
assembly, testing, repair, maintenance, modification, operation,
demilitarization, destruction, processing or use of defense articles.”
State’s definition of defense services also includes military training of
foreign units and forces including publications, training exercises, and
military advice.** State’s definition of technical data includes information,
such as blueprints, drawings, or instructions.°? Commerce’s export control
regulations generally do not apply to services.*4 For example, training in
the basic operation of a firearm controlled by Commerce would not be
subject to export controls, according to State officials. In addition,
Commerce’s regulations do not control technology or software, if it is
“available to the public without restrictions.”*> For example, Commerce

 

*'State and Commerce export licenses are generally valid for up to 4 years.
§2See 22 C.F.R. § 120.9.

$399 C.F.R. § 120.10 defines technical data and 22 C.F.R. § 120.6 includes technical data
in the definition of a defense article.

4See 15 C.F.R. § 734.3. Services are generally not included among items subject to
Commerce’s export controls. However, according to Commerce officials, there can be
circumstances where providing a service involves the release of technology that is subject
to Commerce’s export controls.

“See 15 C.F.R. § 734.7.

Page 21 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 305 of 446

 

 

WASHSTATEC002007

officials told us that Commerce would not require an export license for the
posting of instructions for 3D printing of firearms on the internet, if they
were publicly available without restrictions.°°

Minimum level of U.S.-origin content. Items subject to State’s controls
require a license when they are incorporated into a foreign-made product
regardless of the percentage of controlled U.S. content in that product.
Commerce does not require a license for items when they are
incorporated into foreign-made items unless the controlled U.S.-origin
content of a foreign-made product exceeds the applicable minimum
percentage which, according to Commerce officials, may be 10 or 25
percent, depending on the destination. This minimum level of U.S.-origin
content is referred to as “de minimis treatment.”°’ Commerce’s proposed
rule states that de minimis treatment in Commerce’s regulations would
apply for all foreign-made items proposed for transfer to the CCL, unless
they are being exported to a country that is subject to a United States
arms embargo, in which case there would be no minimum threshold for
U.S.-origin content.

License exceptions. State regulations contain some country-based
license exceptions, including for exports to Canada*® and, more narrowly,
to Australia and the United Kingdom®® whereas Commerce has several
different license exceptions under its regulations. For example,
Commerce regulations have the “Strategic Trade Authorization” (STA)

 

°®Prior to June 2018, State restricted the distribution of computer aided design (“CAD”)
files for the automated production of 3D printed weapons by a private company based on
its authority under 22 C.F.R. § 120.6 and 22 C.F.R. § 120.10 to control the export of
technical data. State’s position was that posting instructions for 3D printing certain
firearms “could cause serious harm to U.S. national security and foreign policy interests.”
However, on June 29, 2018, State reached a settlement agreement in a case with the
private company to reverse this resiriction with respect to those files described in the
settlement agreement. On July 31, 2018, a U.S. District Court granted a temporary
restraining order to keep the restriction in place on the distribution of the CAD files
described in the settlement agreement for the production of 3D printed weapons.

*’See 15 C.F.R. § 734.4.

8See 22 C.FE.R. § 126.5. State uses the term, “license exemption,” and Commerce uses
the term, “license exception,” for circumstances in which a license is not required to export
controlled items.

“See 22 C.F.R. § 126.16 regarding exemptions for Australia and 22 C.F.R. § 126.17
regarding the United Kingdom.

5045 C.F.R. Part 740 describes the different license exceptions available under
Commerce’s export control regulations.

Page 22 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 306 of 446

 

 

exception that permits exports of certain items to countries determined to
be low risk, which includes NATO partners and other close allies, of which
37 are eligible for a broader STA authorization and seven are eligible for
a much narrower STA authorization.*’ Commerce's proposed rule
specifies that it would revise Commerce’s regulations to make firearms
and most parts, components, accessories, and attachments ineligible for
the STA license exception. However, Commerce estimates that 450 to
650 license applications per year involving certain eligible items would still
be authorized under STA exceptions if the proposed rules are finalized.

Commerce also has a “Limited Value Shipment” exception, which is
available for proposed exports of certain less sensitive firearms parts and
components with a value of $500 or less per shipment based on the
actual selling price or fair market value.°? Commerce’s proposed rule
specifies that this exception would only be available for certain parts,
components, and accessories and attachments for firearms; complete
firearms would be ineligible for this exception. State offers a similar
exemption but only for licenses with a value of $100 or less, based on the
wholesale price.®

 

State and Commerce Both
Conduct End-Use
Monitoring of Selected
Controlled Exports but
Differences Exist

State and Commerce Both
Implement End-Use Monitoring
Programs

WASHSTATEC002008

State and Commerce both conduct end-use monitoring to verify the
reliability of foreign end-users and legitimacy of proposed transactions
and to provide reasonable assurance of compliance with the terms of the
license and proper use of the licensed items. State recommends that end-

 

SISee 15 C.F.R. § 740.20. To be eligible for this license exception, exporters must provide
Commerce with a “destination control statement” notifying the foreign consignee of certain
requirements; exporters must also obtain from the foreign consignee a statement
acknowledging their understanding and willingness to comply with these requirements,
including a prohibition against re-exporting the items without a license or re-exporting to
destinations outside the STA-eligible countries.

82See 15 C.F.R. § 740.3.
83See 22 C.F.R. § 123.17(a).

Page 23 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 307 of 446

 

 

WASHSTATEC002009

use checks involve a site visit whenever possible, while Commerce policy
requires that the end-use check include a physical verification on-site with
a party to the transaction, according to Commerce officials. State and
Commerce also apply their own means of risk-based targeting to select
the licenses or exports that will undergo end-use monitoring, however,
similarities exist involving selection criteria. For example, State and
Commerce may target transactions that involve unfamiliar foreign parties,
unusual shipping routes, or derogatory information from watch lists,
according to the departments. The number of end-use checks conducted
by State averaged about 1.3 percent of its license applications, and those
conducted by Commerce averaged about 3.3 percent of its applications
from fiscal years 2013-2017.

State and Commerce end-use checks may result in either “favorable” or
“unfavorable” findings. Commerce may also categorize an end-use check
as “unverified.” An “unfavorable” or “unverified” result occurs if the end-
use check cannot verify information in the license or reveals facts that are
inconsistent with the license. For either State or Commerce, an
unfavorable end-use check can lead to denying applications, revoking
licenses, removing parties from licenses, updating the watch list, or
making referrals to U.S. law enforcement agencies for investigation,
according to a State report and Commerce officials. State closed 166 of
766, or 22 percent, of end-use monitoring cases as “unfavorable” in fiscal
years 2013-2017 for firearms, artillery, and ammunition licenses.™ State’s
three most common reasons for an unfavorable finding for end-use

checks for firearms, artillery, and ammunition were derogatory information
on a foreign party, inability to confirm order or receipt of goods, and
involvement of an unlicensed party.©

State relies on U.S. embassy or consulate staff in the country or countries
involved in the transaction to conduct its end-use checks. Commerce
relies primarily on Export Control Officers (ECOs) positioned overseas to
conduct end-use checks. ECOs conducted an average of about 60
percent of Commerce’s end-use checks per year from fiscal years 2013
to 2017. According to Commerce officials, Commerce had a total of nine

 

®4State noted that because of the risk-based selection process, transactions targeted for
end-use checks are more likely to result in unfavorable findings than a random sampling
of license applications.

5Sin the State end-use data we analyzed, State can assign multiple reasons for each
unfavorable end-use check. In its public reporting, however, State assigns one primary
reason for each unfavorable end-use check.

Page 24 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 308 of 446

 

 

WASHSTATEC002010

ECO positions in Beijing, Dubai, Frankfurt, Hong Kong, Istanbul, New
Delhi, and Singapore, as of October 2018 (see fig. 5). Six of these nine
positions were filled as of this date. The ECOs have areas of
responsibility covering multiple countries within their geographic region.
For the remaining 40 percent of end-use checks, Commerce relied
primarily on its “Sentinel Program” in which BIS special agents based in
domestic field offices, along with other responsibilities, travel to
destination countries not covered by ECOs to conduct end-use checks.°”
in addition, a smail percentage of Commerce’s end-use checks are
conducted by Foreign Commercial Service officers or other personnel
stationed at U.S. embassies, according to Commerce officials.

 

Sas of October 18, 2018, the three vacant overseas ECO positions were in Beijing (one
of the two positions based there), Frankfurt (one of the two positions based there), and
New Delhi.

8” According to Commerce officials, each year, the Sentinel program selects countries for
visits to conduct end-use checks based on a variety of factors. Among those factors
considered are the previous year’s end-use check locations, volume of licensed exports to
a country, past unfavorable end-use monitoring results, and the number of open
investigative cases and leads connected to entities in each country. Typically, these visits
are done by two-person teams for 2 weeks.

Page 25 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 309 of 446

 

 

 

Figure 5: Locations of Commerce Department Export Control Officer Positions and Area of Responsibility

Location of ECO sositions

%
¢
#
%
*
%
¢

3
‘¢ ¢

Frankfurt { istanbul | Dubai | New Delhi | Singapors { Hong Kong | Beijing

x Counties wittin an BCX> Area of Responsibuily
[| Countries nol within an ECO Area of Responsibility

Sources: GAO analysis of Commerce Departrnent data; Map Resources (map). | GAQ-19-307

State Conducted Many of its
End-Use Checks in the
Western Hemisphere Where
Commerce Currently Has No
Export Control Officers

WASHSTATEC002011

 

Note: As of October 18, 2018, there were 9 Export Control Officer (ECO) positions: Beijing, China (2),
Dubai, United Arab Emirates; Frankfurt, Germany (2); Hong Kong; Istanbul, Turkey; New Delhi, India,
and Singapore. Three of the positions were vacant: Beijing, China (1); Frankfurt, Germany (1); and
New Delhi, India.

State conducted 766 end-use checks for firearms, artillery, and
ammunition in fiscal years 2013-2017 with the largest share, over 40
percent, in the Western Hemisphere (see fig. 6). None of Commerce’s
overseas ECO positions are located in this region nor do any cover it
within their areas of responsibility. According to Commerce officials, the
number and locations of end-use checks for firearms, artillery, and
ammunition, if these items are transferred to the CCL, will depend on how
exports of these items factor into the department's existing targeting
criteria. To the extent that Commerce needs to conduct end-use checks
for these items in the Western Hemisphere, Commerce officials told us

Page 26 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 310 of 446

 

 

that they plan to cover these checks via the Sentinel Program and, where
necessary, through checks by Foreign Commercial Service Officers. The
officials noted that they plan to reassess their end-use monitoring efforts
after items are transferred to the CCL if the proposed rules are finalized.

aaa
Figure 6: Percentage of State Department’s End-use Checks on Firearms, Artillery, and Ammunition by Region, Fiscal Years
2013-2017

Percentage
50

40

30

20

40

 

Western East Asia Europe Near East Africa South and
Hemisphere and Pacific and Eurasia Central Asia

Source: GAO analysis of State Degartment data. | GAO-19-307

State Conducted More than End-use checks include pre-license checks in support of the license
Half of Its End-Use Checks application review or post-shipment verifications after the license has
before Issuing Licenses, While been approved and items have shipped.®* As shown in figure 7, more
Commerce Conducted Most than 50 percent of State’s end-use checks specifically for firearms,
after Shipment artillery, and ammunition licenses from fiscal years 2013 to 2017 were

pre-license checks. Conversely, about 90 percent of Commerce’s end-
use checks for all items subject to the EAR for this period were post-
shipment verifications. Commerce noted that it conducts mostly post-

 

58commerce may also conduct end-use checks for unlicensed exports of controlled items,
such as those that qualified for a license exception. State conducts some checks after
licenses are issued but before shipments are made, although such checks are relatively
rare, according to State officials.

Page 27 GAG-19-307 Export Controls

WASHSTATEC002012
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 311 of 446

 

 

shipment verifications because it controls a higher share than State of
items that are exported without a license.

 

Figure 7: Percentage of Pre-License and Post-Shipment End-Use Checks by State
for U.S. Munitions List Categories [-Ill and by Commerce for Commerce Control
List, All Items, Fiscal Years 2013-2017

Percentage

100

80

60

40

20

 

State Department Commerce Department
N = 766 N = 5,182

[7] both

Posi-shipment

Pre-license

 

Source: GAO analysis of State Department and Commerce Department data. | GAO-19-367

Note: State conducts some checks, known as post-license/pre-shipment checks, after licenses are
issued but before shipments are made. We were unable to determine if any end-use checks included
in the data provided by State fell into this category. Such checks are relatively rare, according to State
officials.

 

State Is Required by Law
to Notify Congress of
Certain Export License
Applications for Firearms,
Artillery, and Ammunition
While Commerce Is Not

WASHSTATEC002013

The AECA requires State to notify Congress before State can approve
certain export licenses for firearms, artillery, and ammunition. These
notification requirements depend on the proposed export value and type
of export, among other factors. For example, the AECA requires State to
notify Congress of proposed licenses for the export of USML Category |
firearms in the amount of $1 million or more. Additionally, State must
notify Congress of proposed licenses for commercial agreements that
involve the overseas manufacture of certain USML items, including many

Page 28 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 312 of 446

 

 

firearms, artillery, and ammunition items, regardless of the proposed
value.°°

During fiscal years 2013 to 2017, State identified 240 export license
applications involving firearms, artillery, and ammunition that required
congressional notification, totaling approximately $2.5 billion. Additionally,
State identified 41 license applications for commercial technical
assistance or manufacturing license agreements involving the overseas
manufacture of firearms, artillery, and ammunition that required
congressional notification, totaling approximately $5.7 billion.

According to State and Commerce officials, these congressional
notification requirements would no longer apply to firearms, artillery, and
ammunition that move from State’s to Commerce’s export control
responsibility because the requirements apply specifically to USML
controlled items.’° The proposed rule transferring firearms to Commerce’s
responsibility does not revise Commerce’s export control regulations to
add a congressional notification requirement for firearms, according to
Commerce officials.

 

State Is Required by Law
to Publicly Report More
Details on Controlled
Exports than Commerce

WASHSTATEC002014

The Foreign Assistance Act, as amended, requires State to report to
Congress annually on military assistance and military exports to the
governments of each foreign country and international organization and
specifies that the report include “a statement of the aggregate doilar value
and quantity of semiautomatic assault weapons, or spare parts for such
weapons.””' The Act also requires that State post all unclassified

 

6999 U.S.C. § 2776 subsections (c) and (d) specify the notification requirements for
Category | firearms and commercial agreements involving overseas manufacture,
respectively. 22 U.S.C. § 2776 also establishes other congressional notification
requirements that depend on the proposed export value, type of USML items, and the
destination country.

7099 U.S.C. § 2776(c) also applies to major defense equipment listed on the 600 series of
the CCL, as required by 22 U.S.C. § 2778(f)(6). Also, 50 U.S.C. § 4813(c) requires
Commerce to notify Congress at least 30 days before issuing a license to export, re-
export, or transfer in-country controlled items if they are destined for a designated state
sponsor of terrorism or could make a significant contribution to the military potential of the
government of a country that has repeatedly provided support for acts of international
terrorism or could enhance the ability of such country to support acts of international
terrorism. This requirement applies to State licenses as well. This is a continuation of
notification requirements previously found in Section 6(j) of the EAA.

7199 U.S.C. § 2415.

Page 29 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 313 of 446

 

 

information from this report on the internet. To comply with this
requirement, State posts an annual report that includes the aggregate
dollar value and quantity of defense articles and services, by USML
category, licensed to each foreign country and international organization,
as well as data on the actual shipments occurring during the fiscal year.
The report also includes an appendix that breaks out exports specifically
for the USML sub-category I(a), which includes non-automatic and semi-
automatic firearms, and sub category I(h), which includes firearms
components, parts, accessories, and attachments.

This reporting requirement only applies to exports of items on the USML,
which are licensed by State under the AECA, but does not apply to
exports controlled by Commerce. This information on exports, by country,
would no longer be available for firearms and other items from Categories
I-IIl of the USML after they are transferred to the CCL if the proposed
rules are finalized, according to Commerce officials.

 

Some Differences Exist
between Export Control
Enforcement of Items
Controlled by State and
Commerce

WASHSTATEC002015

The statutory penalties available for criminal violations of export control
laws are the same regardless of whether the items are on the USML and
controlled by State or on the CCL and controlled by Commerce. Criminal
violations may result in fines up to $1 million and prison terms up to 20
years, or both.”

Under the AECA, civil violations of State’s export controls may result in a
fine of up to $500,000” but, according to State officials, can be much
higher based on inflation under the Federal Civil Penalties Inflation
Adjustment Act of 1990, as amended.” State told us that actual civil
penalties for civil violations in 2018 ranged from $824,959 to $1,134,602.
By contrast, the ECRA set the penalty for civil violations of Commerce’s
export controls at up to $300,000 or twice the value of the transaction that
is the basis of the violation, whichever is of greater value.’° According to

 

"2See 22 U.S.C. § 2778(c) regarding violations of State’s export controls and U.S.C. §
4819(b) regarding violations of Commerce’s export controls.

See 22 U.S.C. § 2778(e).

See 28 U.S.C. § 2461 note for requirements for federal agencies to adjust civil monetary
penalties.

7898 U.S.C. § 4819(c)(1).

Page 30 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 314 of 446

 

 

WASHSTATEC002016

Commerce officials, this can substantially increase the monetary penalty
for civil violations.

Criminal violations of either State’s or Commerce’s export control laws
may result in prohibiting the violator from involvement in future exports of
controlled items.’”° The AECA also precludes the issuance of State
licenses to persons convicted of violating certain federal laws, such as the
Foreign Corrupt Practices Act.”” Similarly, Commerce can deny the export
privileges, including the ability to obtain a license, of companies and
individuals for a period of 10 years from the date of conviction for violating
certain federal laws.”® This prohibition can be expanded to include other
related parties, such as those connected with the denied person by virtue
of affiliation, ownership, or control.

Agencies with responsibility for export control enforcement can vary
depending on whether items are controlled by State or Commerce.
According to DHS officials, ICE has jurisdiction to investigate potential
export control violations and U.S. Customs and Border Protection has
primary enforcement responsibility for export control violations at the
border, seaports, and airports. The Federal Bureau of Investigation (FBI)
can also investigate these cases involving items controlled by either State
or Commerce. According to Commerce, the Office of Export Enforcement
in BIS has over 100 special agents in U.S.-based field offices authorized
to investigate potential violations of Commerce’s export control laws.
These investigative resources would be available, in addition to DHS and
FBI, to address illegal firearms trafficking if the proposed transfer is
implemented, according to Commerce officials.

 

see 22 U.S.C. § 2778(g) and 22 C.F.R. § 127.11 for the effect of past ITAR violations
and 50 U.S.C. § 4819(e) and 15 C.F.R. § 766.25 for the effect of past EAR violations.

799 U.S.C. § 2778(g)(4). In addition to the statutory bar to issuance of a license, State
has also stated a policy against issuing licenses to persons convicted of violating certain
additional export control or national security related statutes (see 22 C.F.R. §§ 127.11 and
120.27).

7850 U.S.C. § 4819(e).

Page 31 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 315 of 446

 

 

Proposed Rules, If
Finalized, Would
Reduce State’s and
Increase Commerce’s
Licensing Volume, but
Extent of the
Resource Impact on
These Agencies Is
Unknown

 

 

According to State, the
Proposed Transfer Would
Impact Resources from
State Fee Collections to
an Uncertain Extent

WASHSTATEC002017

State expects to lose revenue from registration fees if the proposed
transfer of firearms, artillery, and ammunition to Commerce is
implemented. State estimates in its proposed rule that the transfer would
result in about 10,000 fewer license applications per year for Category I-
lll items—a reduction of about 26 percent from the 38,862 applications
that State processed in fiscal year 2017.”° State estimates a recurring
annual registration fee revenue loss of about $2.5 million, according to its
proposed rule.®° State officials told us, if the proposed rules become final,
there would be additional revenue declines from an uncertain drop in the
number of registrants that State cannot estimate. They explained that
because many manufacturers and exporters would likely be involved in
items controlled by State as well as Commerce, they would still need to
register with State. Others involved only in items moving to Commerce
would no longer have to register with State. For example, according to
State officials, a manufacturer of both semi-automatic weapons that the
proposed rules identify for transfer to the CCL and fully automatic
weapons that would stay on the USML would still be required to register
with State, if the proposed rules are finalized. State officials noted that the
decline in the number of license applications resulting from previous
transfers of items from the USML to the CCL has not produced a

 

78We could not independently assess the accuracy of State’s estimated reduction in
licenses resulting from the proposed transfer. For additional information, see appendix |.

state charges a tiered registration fee, the amount of which is based on the number of
license applications the registrant submitted in the prior year. The fee for registrants in the
third, and highest, tier is generally $2,750 plus $250 times the total number of applications
over ten. Commerce does not charge any fees.

Page 32 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 316 of 446

 

 

proportional decline in registration revenue. According to data provided by
State, registration revenue has dropped less than 25 percent from about
$47 million in fiscal year 2013 to about $36 million in fiscal year 2017,
while the number of export license applications has dropped more than

50 percent from about 83,000 to almost 39,000.

With the decline in license workload that State expects would result if the
proposed rules are finalized, State officials told us that four contractors
currently responsible for reviewing licenses for firearms and ammunition
in DDTC could be moved to other teams with vacancies in order to review
licenses for other controlled items. On the other hand, State’s Bureau of
international Security and Nonproliferation (ISN), which has lead
responsibility at State for reviewing Commerce licenses for items
transferring from the USML to the CCL, expects to see an increase in its
workload. An ISN official told us his bureau could potentially need an
additional 2.5 full-time equivalent staff to review items transferred to the
CCL as part of Commerce’s interagency review process.

 

Commerce Officials
Believe They Have
Sufficient Resources to
Handle an Increase in
Workload Resulting from
the Proposed Transfer

WASHSTATEC002018

Commerce estimates in its proposed rule that it would gain 6,000
additional license applications from the proposed transfer—an increase of
about 18 percent above the 34,142 license applications it reviewed in
fiscal year 2017.°' Commerce officials told us that the increased workload
to review license applications will also create more work for some related
activities. For example, Commerce expects the number of investigative
leads and export enforcement investigations to include more firearms-
related actions.°* However, Commerce officials told us they have not
estimated the magnitude of these changes.

 

81 According to Commerce officials, Commerce’s estimate of 6,000 additional export
license applications that would result from the proposed transfer is smaller than State’s
estimated reduction in licenses due to differences in licensing requirements, which we
describe earlier in this report. For example, Commerce does not require licenses for
defense services and offers license exceptions under certain circumstances. We could not
independently assess the accuracy of Commerce’s estimated gain in licenses that would
result if the proposed rules become final. For additional information, see appendix I.

®2commerce does not plan to increase the number of end-use checks it conducts annually
in response to expected increases in the number of license applications that would result
from the transfer. Commerce officials told us they will continue to select high-risk
transactions based on their targeting strategy and priorities. The target number of end-use
checks has been 850 per year for the past several years, but increased to 1,020 beginning
in fiscal year 2019 to account for the addition of ECOs in Germany and Turkey, according
to Commerce officials.

Page 33 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 317 of 446

 

 

 

Conclusions

 

Recommendations for
Executive Action

WASHSTATEC002019

Commerce officials told us they believe they have enough resources to
absorb the increase in workload.®* They noted that they have flexibility to
shift license review staff to meet demand created by the additional
licenses, if necessary. In addition, BIS received an 18 percent increase in
full-time equivalent staff positions, from 367 to 432, in fiscal year 2018.
This increase was in response to workload demands created by previous
transfers of items from the USML to the CCL, according to Commerce
officials. Commerce officials told us that they will continue to assess
workload data after the proposed transfer is implemented to determine
whether they have adequate staff levels to meet increased workload
demands.

 

If finalized, the proposed rules to transfer certain firearms, artillery, and
ammunition from Categories I-III of the USML to the CCL would apply
Commerce’s export control system to these items instead of State’s.
However, critical information needed to effectively screen applicants and
target licenses for end-use monitoring may be unavailable to Commerce
unless State shares its watch list data. Further, because State has been
responsible for export controls of firearms, artillery, and ammunition, its
watch list is more likely than Commerce’s to include derogatory
information collected from past screening and end-use monitoring related
to exports of these items, according to Commerce officials. While State
and Commerce officials said that they have held discussions regarding
how to share relevant information from their internal watch lists, as of
February 2019, they had not reached any agreement on how to share
watch lists if the proposed rules are finalized. Without such an agreement
or process to share State’s watch list, Commerce may lack critical
information needed to ensure that items proposed for transfer are used as
intended and by legitimate end-users.

 

We are making a total of two recommendations, including one to State
and one to Commerce.

If responsibility for controlling the exports of certain firearms, artillery, and
ammunition is transferred from State to Commerce, the Secretary of State
should ensure that the Under Secretary of State for Arms Control and

 

831y 2012, we recommended that State and Commerce assess the potential impact of
export control list reforms on the resource needs of their compliance activities. Both
departments implemented this recommendation. See GAO-12-613.

Page 34 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 318 of 446

 

 

 

Agency Comments

international Security Affairs develops a process for sharing State’s
internal watch list with Commerce to enhance oversight of these items.
(Recommendation 1)

If responsibility for controlling the exports of certain firearms, artillery, and
ammunition is transferred from State to Commerce, the Secretary of
Commerce should ensure that the Under Secretary of Commerce for
industry and Security develops a process for receiving State’s internal
watch list and integrating it into Commerce’s licensing review process to
enhance oversight of these items. (Recommendation 2)

 

We provided a draft of this report to State, Commerce, DOD, DHS, and
DOJ for review and comment. in their written comments, reproduced in
appendixes Ill and IV, State and Commerce agreed with our
recommendations. Commerce provided some minor revisions to the
recommendation, which we incorporated. DOD, DHS, and DOJ did not
provide written comments. In addition, State, Commerce, and DOJ
provided technical comments, which we incorporated as appropriate.

 

WASHSTATEC002020

We are sending copies of this report to the appropriate congressional
committees and the Secretaries of State, Commerce, Defense, and
Homeland Security; and the Attorney General of the United States. In
addition, the report is available at no charge on the GAO website at
http:/Avww.gao.gov.

if you or your staff have any questions about this report, please contact
me at (202) 512-8612 or gianopoulosk@gao.gov. Contact points for our
Offices of Congressional Relations and Public Affairs may be found on
the last page of this report. GAO staff wno made key contributions to this
report are listed in appendix V.

Korbeg Cease boa
Kimberly Gianopoulos
Director, International Affairs and Trade

Page 35 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 319 of 446

 

 

List of Requesters

The Honorable Robert Menendez
Ranking Member

Committee on Foreign Relations
United States Senate

The Honorable Dianne Feinstein
Ranking Member

Committee on the Judiciary
United States Senate

The Honorable Richard Blumenthal
United States Senate

The Honorable Benjamin Cardin
United States Senate

The Honorable Richard Durbin
United States Senate

The Honorable Patrick Leahy
United States Senate

Page 36 GAG-19-307 Export Controls

WASHSTATEC002021
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 320 of 446

 

Appendix |: Objectives, Scope, and
Methodology

 

Our objectives were to assess (1) the volume and value of commercial
export license applications State Department (State) reviewed for
firearms, artillery, and ammunition—Categories I-Ill of the U.S. Munitions
List (USML)—in fiscal years 2013-2017, (2) how certain export controls
differ between State and Commerce, and (3) what is known about the
resource implications for State and Commerce due to the proposed
transfer.

To assess the volume and value of export license applications for USML
Category I-lll firearms, artillery, and ammunition that State reviewed
during fiscal years 2013 to 2017, we obtained data from the interagency
export licensing database, USXPORTS. USXPORTS is the system of
record for all munitions and dual-use export license applications and
adjudications, and is maintained by the Defense Technology Security
Administration, within the Department of Defense (DOD). The data on
USXPORTS originates from private companies applying for export
licenses which, in the case of munitions, State is responsible for
adjudicating. The agencies use this database to review and adjudicate
applications, and also to report back to the applicants. We interviewed
Officials from State’s Directorate of Defense Trade Controls (DDTC) in
State’s Bureau of Political and Military Affairs to understand the data and
identify any limitations on how we use them. We analyzed the data to
describe the number and reported value of export license applications,
the USML items in the applications, and the reported destination country,
among other characteristics. We assessed these data and found them to
be sufficiently reliable for the purpose of conducting these analyses, but
recognized that approved applications may not necessarily result in actual
exports. We also noted some minor data limitations in our report, such as
the fact that amendments to export license applications are not
associated with destination countries. We did not independently audit the
underlying data submitted to DDTC by private companies.

To analyze how certain export controls differ between State and
Commerce, we reviewed the departments’ proposed rules, relevant laws
and regulations, agency guidance, and annual reports related to State’s
and Commerce’s export controls. We also interviewed officials from
Commerce’s Bureau of Industry and Security; DDTC; State’s Bureau of
Democracy, Human Rights and Labor; State’s Bureau of International
Security and Nonproliferation; Immigration and Customs Enforcement
and U.S. Customs and Border Protection in the Department of Homeland
Security; and the Defense Technology Security Administration. We
sought to present differences between State’s and Commerce’s export
controls that are potentially relevant for items proposed for transfer from

Page 37 GAG-19-307 Export Controls

WASHSTATEC002022
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 321 of 446

 

Appendix I: Objectives, Scope, and
Methodology

 

WASHSTATEC002023

the USML to the CCL, rather than every possibile distinction between the
two departments’ export control systems. To describe the number of
export license applications for firearms, artillery, and ammunition that
required congressional notification, we reviewed the licensing data from
the USXPORTS database. To describe the end-use monitoring
conducted on exports of firearms, artillery, and ammunition, we extracted
data from State’s Defense Trade Application database and interviewed
agency officials to understand the data. We analyzed the data by the
number of checks per year, the proportion of pre-license checks to post-
shipment checks, the countries where the checks were conducted, and
the outcome of the checks. We assessed these data and found them to
be sufficiently reliable for these purposes.

To assess what is known about the resource implications for State and
Commerce due to the proposed transfer, we held discussions with State
and Commerce officials, and reviewed annual budget documents and
other agency reports. To better understand State’s estimated reduction of
10,000 license applications per year and Commerce’s estimated gain of
6,000 licenses that would result from the proposed transfer of items from
the USML to the CCL, we reviewed State’s fiscal year 2013-2017 export
license data and the proposed rules. We also discussed the estimates
with agency officials. Commerce officials told us that their estimate was
fairly broad, based on State’s estimate and their knowledge and
experience of differences between the two agencies’ license
requirements that account for the difference between the two estimates.
We were not able to independently assess the accuracy of either estimate
because the license data we collected from State were not disaggregated
to identify which items on license applications would be transferring to the
CCL under the proposed rules and which would be staying on the USML.
Each State license application can involve multiple items across multiple
USML Sub-Categories. We also reviewed the number of full-time
equivalent staff responsible for export control activities and State’s annual
revenue from registration fees paid by manufacturers, exporters, and
brokers involved in items on the USML. We discussed State’s registration
data with agency officials and while we assessed these data as
sufficiently reliable for descriptive purposes, we also determined that
these data could not be used to generate reliable estimates about the
resource implications for the Department of State because there was no
clear pattern in the relationship between applications, registrants, and
revenue in the data provided.

We conducted this performance audit from February 2018 to March 2019
in accordance with generally accepted government auditing standards.

Page 38 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 322 of 446

 

Appendix I: Objectives, Scope, and
Methodology

 

Those standards require that we plan and perform the audit to obtain
sufficient, appropriate evidence to provide a reasonable basis for our
findings and conclusions based on our audit objectives. We believe that
the evidence obtained provides a reasonable basis for our findings and
conclusions based on our audit objectives.

Page 39 GAG-19-307 Export Controls

WASHSTATEC002024
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 323 of 446

 

Appendix Il: The U.S. Munitions List and the
Commerce Control List

 

WASHSTATEC002025

Defense articles and services subject to export controls under the
Department of State’s jurisdiction are listed in the 21 categories of the
United States Munitions List (USML). Table 3 shows the 21 USML
categories and the dates of rule changes under export control reform that
transferred certain items within these categories to the Commerce Control
List (CCL).

aaa
Table 3: United States Munitions List and Dates of Rule Changes under Export
Control Reform

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category Category title Effective Date of
Rule Change

| Firearms Proposed

I Artillery Proposed

Wi Ammunition Proposed

IV Launch vehicles, guided missiles, ballistic missiles, July 1, 2014
rockets, torpedoes, bombs, and mines

Vv Explosives and energetic materials, propellants, July 1, 2014
incendiary agents, and their constituents

Vi Surface vessels of war and special naval equipment January 6, 2014

Vil Ground vehicles January 6, 2014

Vit Aircraft and related articles October 15, 2013

IX Military training equipment July 1, 2014

x Personal protective equipment July 1, 2014

Xl Military electronics December 30, 2014

XIL Fire control/sensors/night vision December 31, 2016

XItl Materials and miscellaneous articles January 6, 2074

XIV Toxicological agents December 31, 2016

XV Spacecraft and related articles November 10, 2014

XVI Nuclear weapons related articles July 1, 2014

XVII Classified articles, technical data, and defense October 15, 2013
services

XVIII Directed energy weapons December 31, 2016

XIX Gas turbine engines and associated equipment October 15, 2013

XX Submersible vessels and related articles January 6, 2014

XX! Articles, technical data, and defense services October 15, 2013

otherwise not enumerated

 

Source: Department of State. | GAO-19-307

Note: Transfers of items from these U.S. Munitions List categories to the Commerce Control List
under export control reform involved a transition period after the effective date of the rule change.

Page 40

GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 324 of 446

 

Appendix Hl: The U.S. Munitions List and the
Commerce Control List

 

WASHSTATEC002026

The CCL is divided into ten broad categories and each category is further
subdivided into five product groups (see table 4).

aaa
Table 4: Commerce Control List Categories and Groups

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category Category title

0 Nuclear & Miscellaneous

4 Materials, Chemicals, Microorganisms and Toxins
2 Materials Processing

3 Electronics

4 Computers

5 (part 1) Telecommunications

5 (part 2) Information Security

6 Sensors and Lasers

7 Navigation and Avionics

8 Marine

9 Aerospace and Propulsion

Group Group title

A Systems, Equipment and Components

B Test, Inspection and Production Equipment
Cc Material

D Software

E Technology

 

Source: Department of Commerce. | GAO-19-307

Page 41 GAG-19-307 Export Controls
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 325 of 446

 

Appendix Ill: Comments from the
Department of State

 

 

 

United States Department of State

Compiralier

 

Washington, 0. 20520

FEB {3 2019
‘Thomas Melto
Managing Director
international Affairs and Trade
Government Accountability Office
441 G Street, NW.
Washington, D.C. 20548-0001

Dear Mr. Melita:

We appreciate the oppartunity to review your dratt report,
“EXPORT CONTROLS: State and Commerce Should Share Watch List
Information If Proposed Rules to Transier Firearms are Finalized GAO Jab

Code 192600.

The enclosed Department of State comments are provided for
incorporation with this letter as an appendix te the final report.

If you have any questions concerning this response, please contact
Christiorme Carroll, Public Diplomacy Officer, Office of Congressional and

Public Affairs, Bareau of Political-Military Affairs at (202) 736-4020,

Sincerely,

eo
J fireg Ce SS
Jeffrey C. Mounts (Acting, Comptroller}
Enclosure:

As stated

ce: = GAQ- Kimberly Gianopoulos
PM Marik String
OG. - Norman Brown

 

 

 

Page 42 GAG-19-307 Export Controls

WASHSTATEC002027
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 326 of 446

 

Appendix Ill: Comments from the Department
of State

 

 

Department of State Comments on GAO Draft Report

EXPORT CONTROLS: State and Commerce Should Share Watch List
Information If Proposed Rules to Transfer Firearms Are Finalized
(GAQ-19-3078U, GAO Code 102600)

Thank you for the opportunity to comment on the GAO draft report, entitled
“Export Controls: State and Commerce Should Share Watch List Information If
Proposed Rules to Transfer Firearms Are Finalized.”

Recommendation 1: If responsibility for controlling the export of certain
firearms, artillery, and ammunition is transferred from State to Commerce,
the Secretary of State should ensure that the Under Secretary of Commerce
for Industry and Security develop a process for sharing State’s internal watch
list with Commerce to enhance oversight of these items.

The Department of State agrees with this recommendation. The Department is
already engaged in the process of coordinating approval of the required
Interagency Agreement (AA) and Interconnect Security Agreement (SA) to allow
for electronic transfer of this information to the Department of Commerce.

 

 

 

Page 43 GAG-19-307 Export Controls

WASHSTATEC002028
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 327 of 446

 

Appendix IV: Comments from the
Department of Commerce

 

WASHSTATEC002029

 

 

 

cA
f ‘af ms i UNITED STATES OEPANTMENT OF COMMERDE
* i + | The Sacretary of Commerce

eS é 1 Waetington, G0. 2083p
Perey oF

  

February 14, 2019

Ma. Kindberly Granopaulos

ESrectont, International Affairs and Trade
ULS. Gevernment. Accountability Office
441. G Steet, NW

Washington, DIT 20548

Dear Ms. Gianopoulos:

Thank you for the apportunity to review and conunent on the Government Accountability
Office’s (GAD) draft report: “Lxyort Controls: State asd Commerce Should Share Watch List

Bdiformation if Praposed Rujas ta Transfer Firearms ace Finalized” (GAO-19-30781),

The Department of Commerce concurs with GAG's recommendation, as clarified in the
attached ducument. The dacument alsa provides recommended technical clarifications to the
underlying draft report. ‘The edit to the recommendation clarifies that the recommendation is for
the Department. to develop a process for receiving aud integrating State’s imernal vutch list into
Commerce's eensing review process,

if you have any questions on. this response, please contact Prank Bray, Senior Advisar,
Bureat: of Industry and Security, Department of Commerce, at (202) 482-2087,

Sincerely,

(J Woe Claas

Wilbur Ross

Enclosure

 

Page 44 GAG-19-307 Export Controls

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 328 of 446

 

Appendix IV: Comments from the Department
of Commerce

 

 

OM IT4AG

 

Subjzet: Commerce technical edits mi GAO report: Export Controls State and Commerce
Should Shore Watch List biformation if Proposed Redes to Transfer Firearms are Pinotized

 

Structure for Commerce technical edits:
e Commerce has copied and pasted text from the draft report where we had technical edits
for ease of nferonce.
@ Commerce has inchided the draft report pave number, when available, befire its technical
edita for ease of referenes.

GAG DRAFT Recommendations to Commerce:

 

GAO Reeammendation 2 (rage 33): If responsibility for controlling the exports of certain
Sirewema, artillery and ammunition is transferred from State to Commerce, the Secretary of
Commerce should ensare that the Under Secretary of Commerce for Industry and Security
develop a prooess for sharing State's intemel wateh list wilh Commerce te enhance oversight of
these items. (Recommendation 2)

 

Cummerce respanse: Commerce concurs with this Recommendation. as revised below

if reanonsibility for controlling the exports of certain firearms, artillery and ammunition is
ianstored from State to Commerce, the Secretary of Commerce should eneure that the Onder
Seoretary of Comuneroc for Industry and Security develop a proocss for sharing receiving and
integrating Sigte’s intemal watch Est with Commerce's Heensing review process to enhance
oversight of these iteros. (Recommendation 2}

 

 

 

Page 45 GAG-19-307 Export Controls

WASHSTATEC002030
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 329 of 446

 

Appendix V: GAO Contacts and Staff
Acknowledgments

 

 

 

GAO Contact Kimberly Gianopoulos, (202) 512-8612 or gianopoulosk@gao.gov

 

 

Staff In addition to the individual named above, Drew Lindsey (Assistant
Director), Howard Cott (Analyst in Charge), Ashley Alley, Martin de

Acknowledgements Alteriis, Nei! Doherty, Adam Peterson, and Aldo Salerno made significant
contributions to this report.

(102600) Page 46 GAO-19-307 Export Controls

WASHSTATEC002031
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 330 of 446

 

 

 

GAO’s Mission

 

Obtaining Copies of
GAO Reports and
Testimony

 

The Government Accountability Office, the audit, evaluation, and investigative
arm of Congress, exists to support Congress in meeting its constitutional
responsibilities and to help improve the performance and accountability of the
federal government for the American people. GAO examines the use of public
funds; evaluates federal programs and policies; and provides analyses,
recommendations, and other assistance to help Congress make informed
oversight, policy, and funding decisions. GAO’s commitment to good government
is reflected in its core values of accountability, integrity, and reliability.

 

The fastest and easiest way to obtain copies of GAO documents at no cost is
through GAO’s website (httos:/Avww.gao.gov). Each weekday afternoon, GAO
posts on its website newly released reports, testimony, and correspondence. To
have GAO e-mail you a list of newly posted products, go to httos:/Avww.gao.gov
and select “E-mail Updates.”

 

Order by Phone

 

Connect with GAO

 

To Report Fraud,
Waste, and Abuse in
Federal Programs

 

Congressional
Relations

Public Affairs

 

 

Strategic Planning and
External Liaison

WASHSTATEC002032

The price of each GAO publication reflects GAO’s actual cost of production and
distribution and depends on the number of pages in the publication and whether
the publication is printed in color or black and white. Pricing and ordering
information is posted on GAO’s website, https://Awww.gao.gov/ordering.htm.

Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
TDD (202) 512-2537.

Orders may be paid for using American Express, Discover Card, MasterCard,
Visa, check, or money order. Call for additional information.

 

Connect with GAO on Facebook, Flickr, Twitter, and YouTube.
Subscribe to our RSS Feeds or E-mail Updates. Listen to our Podcasts.
Visit GAO on the web at hitps://www.gao.gov.

 

Contact FraudNet:
Website: hitps://www.gao.gov/fraudnet/fraudnet.ntm
Automated answering system: (800) 424-5454 or (202) 512-7700

 

Orice Williams Brown, Managing Director, WillamsO@gao.gov, (202) 512-4400,
U.S. Government Accountability Office, 441 G Street NW, Room 7125,
Washington, DC 20548

 

Chuck Young, Managing Director, younge1@gao.gov, (202) 512-4800
U.S. Government Accountability Office, 441 G Street NW, Room 7149
Washington, DC 20548

 

James-Christian Blockwood, Managing Director, spel@gao.gov, (202) 512-4707
U.S. Government Accountability Office, 441 G Street NW, Room 7814,
Washington, DC 20548

oy
Tae

Please Print on Recycled Paper.
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 331 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/1/2019 10:52:42 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
ce: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

(SBU) ITAR Revision to Categories I-III (firearms): L/PM is supporting the Department’s consideration of
whether and when to proceed with publication of a final rule revising USML Categories I-III. The Department
formally notified Congress of its intent to remove items from the USML on February 4, as required by section
38(f) of the Arms Export Control Act. The final rule could be delivered to OMB as early as March 7. The
revisions have generated substantial public and congressional interest, especially in the area of controls over 3D
printed guns and associated technical data. The Department continues to defend a legal challenge related to the
public release of certain technical data to enable 3-D printing of firearms. This final rule will move the
technical data at issue in that lawsuit from the USML to the CCL.

 

WASHSTATEC002033
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 332 of 446

 

Message

From: Socha, Chris (Foreign Relations) [Socha@foreign.senate.gov]
Sent: 3/3/2019 6:10:45 PM

To: String, Marik A [StringMA@state.gov]

Subject: Re: Menendez usm letter

wonnnnn= Original message --------

From: "String, Marik A" <StringMA@state.gov>

Date: 3/3/19 12:42 (GMT-0S5:00)

To: "Socha, Chris (Foreign Relations)" <Socha@foreign.senate.gov>
Subject: RE: Menendez usml letter

Official
UNCLASSIFIED

From: Socha, Chris (Foreign Relations) <Socha@foreign.senate.gov>
Sent: Sunday, March 3, 2019 11:07 AM

To: String, Marik A <StringMA@state.gov>

Subject: Re: Menendez usml letter

Date: 3/2/19 22:57 (GMT-05:00)
To: "Socha, Chris (Foreign Relations)" <Secha@foreien senate pov>
Subject: Re: Menendez usml letter

 

Marik

 

From: Socha, Chris (Foreign Relations) <Socha@foreien.senate.goy>
Date: March 2, 2019 at 7:37:33 PM EST
To: String, Marik A <StringMA@state.gov>

 

 

Subject: Menendez usml letter

 

WASHSTATEC002034
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 333 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/3/2019 8:03:27 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]
ce: Dorosin, Joshua L [DorosinJL@state.gov]

Subject: Fw: Rules -- SBU

Attachments: DRAFT AM.docx

Christine and Shana - Let’s discuss first thing Monday. - Jeff

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A <StringMA@state.gov>

Sent: Sunday, March 3, 2019 1:47 PM

To: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Cc: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

Attached is the latest draft AM.
inthe meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

 

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course
need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002035
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 334 of 446

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/4/2019 4:20:31 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: FW: Rules -- SBU

Attachments: DRAFT AM.docx

As requested. Will call you shortly.

From: String, Marik A <StringMA@state.gov>

Sent: Sunday, March 03, 2019 1:48 PM

To: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

Attached is the latest draft AM.
inthe meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

 

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course
need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002036
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 335 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/4/2019 4:23:09 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: FW: Rules -- SBU

Attachments: DRAFT AM.docx

Rob,
Here is the draft of the AM. Shana and | will give you a call shartly.
Christine

Official - SBU (Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subiect: Re: Rules -- SBU

Rob Moniay will support this effort while Pm in NJ Po However, | will check email and can be

reached «

The AM looks good to me,

 

Josh- can you please touch base with Rob in the mormrme to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @state.2oy>
Sent: Sunday, March 3, 2019 3:02 PM

WASHSTATEC002037
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 336 of 446
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miler, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

   
    

Attached is the latest draft AM.

in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

WASHSTATEC002038
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 337 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC002039
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 338 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/4/2019 5:12:36 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: FW: Rules -- SBU

Attachments: DRAFT AM to S.docx
Christine
Official - SBU (Attorney Work Product, Deliberative Process)

UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD @state.gov>

Sent: Monday, March 4, 2019 6:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: Fw: Rules -- SBU

Sent frarn my BlackBerry 10 smartphone.

 

From: Heiderna, Sarah ] <HeidemaS state aoy>

Sent: Sunday, March 3, 2019 8:44 PM

Te: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?'m in NJ Pe However, will check email and can be

reached at FI

The AM looks good to me,

 

 

Josh- can you please touch base with Reb in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

WASHSTATEC002040
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 339 of 446

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

5BU-~DELIBERATIVE PROCESS/PRIVILEGED

   

Attached is the latest draft AM.

  
    

in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, | don’t know where this is heading but we need to be prepared for all aptions.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

WASHSTATEC002041
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 340 of 446

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002042
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 341 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/4/2019 7:09:53 PM

To: Minarich, Christine M [MinarichCM @state.gov]
cc: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Rules -- SBU

Attachments: DRAFT AM to S.docx; 20190304_Note on Extension.docx

Christine and Jeff,
i've attached some edits to the S memo,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Monday, March 4, 2019 12:13 PM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: Rules -- SBU

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Monday, March 4, 2019 6:26 AM

To: Minarich, Christine M <MinarichCM ist
Subject: Fw: Rules -- SBU

ate.gov>; Rogers, Shana A <RogersSA2@

     

Sent froarn my BlackBerry 10 smartphone.

 

mm

From: Heidema, Sarah ] <Heidemes]@state,.gov>
Sent: Sunday, March 3, 2019 6:44 PM
To: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M: Miller, Michael F

Sublect: Re: Rules -- SBU

Rob Monjay will support this effort while Pm in NJ Pe However, I will check email and can be

reached at

WASHSTATEC002043
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 342 of 446

The AM looks good to me,

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually in by 930).

 

Thanks,
Sarah
From: Kovar, Jeffrey D <kovaric (state, gov>

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miler, Michael F: Heiderna, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

  
 

Attached is the latest draft AM.

 

   

in the meantime, could the PM team:

WASHSTATEC002044
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 343 of 446

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002045
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 344 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/4/2019 8:40:22 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Rules -- SBU

I’m still on 13. Now we’re talking Defense Services. ©. I’m not sure if we’ll finish before you leave at 4:30.

 

From: Rogers, Shana A <RogersSA2@state.gov>
Date: March 4, 2019 at 3:29:57 PM EST

To: Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Rules -- SBU

Are you stillin SAL? If so, stop by on your way out?

Official - Transitory
LINCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Monday, March 4, 2019 3:29 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Rules -- SBU

FYI - Rob also believes that all action on this AM is with L and no one in PM has done anything further on this
AM today....

 

From: Rogers, Shana A <RogersSA2@state gov>
Date: March 4, 2019 at 2:09:56 PM EST
To: Minarich, Christine M <MinarichC MGadstate gov>

feeneetencots Sutecteentne

 

   
 
 

 

A Sen

Subject: RE: Rules -- SBU

Christine and Jeff,
ive attached some edits ta the S memo,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state say>
Sent: Monday, March 4, 2019 12:13 PM

 

WASHSTATEC002046
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 345 of 446

Subject: FW: Rules -- SBU

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@state. goy>
Sent: Monday, March 4, 2019 6:26 AM

To: Minarich, Christine M <MinarichOM @sta'
Subject: Fw: Rules -- SBU

-e.gzov>; Rogers, Shana A <RogersSA2 @istate.gov>

     

Sent fram my BlackBerry 10 smartphone,

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subiect: Re: Rules -- SBU

Rob Monjay will support this effort while I'm in NJ [MM dowever, { will check email and can be

reeched 2

The AM lacks good to me,

   

 

Josh- can you please touch base with Rob im the morning to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

WASHSTATEC002047
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 346 of 446

 

Sent: Sunday, March 3, 2019 3:02 PM

To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miler, Michael F: Heiderna, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

   
 

Attached is the latest draft AM.

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,

WASHSTATEC002048
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 347 of 446

Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002049
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 348 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/4/2019 9:21:44 PM

To: Rogers, Shana A [RogersSA2@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Rules -- SBU

Attachments: DRAFT AM to S.docx

Here are my edits to the AM. Please take a look.

 

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Monday, March 4, 2019 2:10 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Rules -- SBU

Christine and Jeff,
ve attached some edits to the S memo,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state. say>
Sent: Monday, March 4, 2019 12:13 PM

 

Subject: FW: Rules -- SBU

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsoy>

Sent: Monday, March 4, 2019 6:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2 @ state. gov>
Subject: Fw: Rules -- SBU

Sent from my BlackBerry 10 smartphone.

WASHSTATEC002050
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 349 of 446

 

mm

From: Heidema, Sarah ] <Heidemasi@state goy>
Sent: Sunday, March 3, 2019 6:44 PM
Teo: Kovar, Jeffrey BD; String, Marik A; Paul, Joshua M; Miller, Michael F

Sublect: Re: Rules -- SBU

Rob Monjay will support this effort while Pm in NJ Po However, I will check email and can be

reached at PI

 

The AM looks good to me,

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miler, Michael F: Heiderna, Sarah J
Cec: Kovar, Jeffrey D

WASHSTATEC002051
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 350 of 446

 

Sublect: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

 

Attached is the latest draft AM.
in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002052
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 351 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/4/2019 9:24:56 PM

To: Abisellan, Eduardo [AbisellanE @state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Monjay, Robert [MonjayR@state.gov]; Paul, Joshua M [PaulM@state.gov]

cc: Minarich, Christine M [MinarichCM @state.gov]; Brechwald, Matthew J (T) [BrechwaldMJ2 @state.gov]

Subject: RE: Cats I-lll Rule, TAM

Thank you

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Monday, March 4, 2019 4:17 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Paul, Joshua M <PaulUM@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Brechwald, Matthew J (T)
<BrechwaldMJ2@state.gov>

Subject: RE: Cats I-Ill Rule, TAM

We are holding on this end.
VefEd

Official
LINCLASSIFIED

From: Windecker, Melissa A <WindeckerMA@ state, goy>
Sent: Monday, March 4, 2019 4:16 PM

<KovariD@ state gov>
Subject: RE: Cats I-Ill Rule, TAM

AL

Thanks,

Viel

From: Rogers, Shana A <RogersSA2 @istate. goy>

Sent: Monday, March 4, 2019 4:13 PM

To: Monjay, Robert <MoniayR @state.gov>; Paul, Joshua M <PaullM @state.gov>

 

senencetenenerieatzierosentercersencenrutneest®Mcervuerecetntnecesedkeveencet reseatenentnereeneatecvoraservoeneecensS@veentvcecencnercesendecherceera

Eduardo <Abisellant @istate. eav>; Kovar, Jeffrey D <KovarJD@istate.cov>
Subject: Cats I-Ill Rule, TAM

   

Rob and Josh,

 

WASHSTATEC002053
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 352 of 446

 

Please reach out to Jeff, Christine, or me for further clarification.

Thanks,
Shana

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002054
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 353 of 446

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 3/4/2019 9:25:43 PM

To: String, Marik A [StringMA@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Monjay, Robert
[MonjayR @state.gov]

Subject: RE: Rules

Attachments: Draft 123 Letter.docx

From: Paul, Joshua M

Sent: Monday, March 04, 2019 4:24 PM

To: String, Marik A <StringMA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaS!@state.gov>; Monjay, Robert
<MonjayR@state.gov>

Subject: RE: Rules

From: Paul, Joshua M
Sent: Monday, March 04, 2019 11:28 AM

To: String, Marik A <StringMA@ state. goy>
Ce: Miller, Michael F <Millermi@state.goy>; Heidema, Sarah J <HeidemaSJ@state.gav>; Monjay, Robert

 

 

Subject: RE: Rules

Minus non-PM, +Rob

WASHSTATEC002055

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 354 of 446

Josh

 

From: String, Marik A <StringMA@ state. gov>

Sent: Sunday, March 03, 2019 7:46 PM

To: Richard Ashooh <Richard Ashooh@bis.doc goy>

Ce: Taylor, Mary Elizabeth <TaylorMES @ state gov>; Miller, Michael F <Millermf@state.gov>; Matthew Borman
<Matthew. Borman bis. doc.gov>; Kimberly Ekmark <Kirnberiy.Ekmark@bis cioc.gav>; Faulkner, Charles S

<F CBOSS. Bzou>; Donnelly, Colleen G <BennellyCG@state. gov>; Paul, Joshua M <PaulJMeistate. gov>; Heidema,

 

 

Subject: F Re: Rules
Rich, thanks, makes sense on both issues.

Marik

 

From: Richard Ashooh <Kichard Ashoohtpbis.doc.gov>
Date: March 3, 2019 at 6: 55:29 PM EST

 
  
  

Qs ermicostate goy>, Matthew
Borman <Matthew. Borman@bis, doc. go>, Kimberly Ekmark <Kumberly Elmak is. doc. gav>, Faulkner,
Charles S <FaulknerCS@state. gov>, Donnelly, Colleen G <DonnellyCO@state. 20>, Paul, Joshua M
<PaulTVi@state gov>, Heidema, Sarah J <HewlemaS] state. gov>

Subject: Re: Rules

BS fs 34S IS DIS BS 24S BIS Dis SIS ES DISC 24S BIS DIS SIS ie 2S Ok D4S HIS OE SIS De 24S Of 34C BIS DIR 2S 2s DIS fe OIE IS 2fe is 2fs HIS of OIC aie afk 2s

   

 

     

 

 

This Message was sent from my Mobile Device.
BS Dk DIS 2k DIS Bk 24S BEC 2s DIS IS DIC aC 24S Be DIR FIC 2k 24 ig 34RD FIC Oe 24S 2 24S BIS OIC 5]C iC De fe OIC BIC OIC 2s 2fe ofS 2] OIC a 2k 2k

 

On: 03 March 2019 17:52,

WASHSTATEC002056
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 355 of 446

Rich,
Thanks for chatting earlier. As discussed, our teams will work on the following:

 

Let me know if I am missing anything.

Thanks
Marik

 

From: Richard Ashooh <Kichard Ashoolumbis doc. gov>

Date: March 3, 2019 at 2:30:59 PM EST

To: String, Marik A <Sirmmg MAG state. gov>

Ce: Taylor, Mary Elizabeth <TaylorME3 @state gov>, Miller, Michael F <Millermftastate gov>, Matthew

 

Borman <Matthew Bormanuibis.doc.gov>, Kimberly Ekmark <Kimberly Ekmarkiabis. doc. gov>

 

 

 

 

Subject: Re: Rules

 

 

On: 03 March 2019 12:52,
"String, Marik A" <StringMAgostate gov> wrote:

Richard,

 

Thanks,

Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002057
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 356 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 3/4/2019 9:26:16 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]
Subject: FW: Cats I-[ll Rule, TAM

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Monday, March 4, 2019 4:17 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Monjay, Robert
<MonjayR@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Brechwald, Matthew J (T)
<BrechwaldMJ2@state.gov>

Subject: RE: Cats I-ili Rule, TAM

We are holding on this end,
VerfEd

Official
UNCLASSIFIED

From: Windecker, Melissa A <WindeckerMA® state soy>

Sent: Monday, March 4, 2019 4:16 PM

To: Rogers, Shana A <RogersSA?2 @state.gov>; Monjay, Robert <MenjayR @state.gov>; Paul, Joshua M
<Paul lM @istate goy>

 

 

<Kovar iD @state sov>
Subject: RE: Cats I-Ill Rule, TAM

 

All,

Thanks,
Vel

Sent: Monday, March 4, 2019 4:13 PM

To: Monjay, Robert <MoniayR@state.gov>; Paul, Joshua M <Paul!M @state goy>

Eduardo <AbiselianE @state.gov>; Kovar, JeffreyD<KovariD@state.gov> tS
Subject: Cats I-lll Rule, TAM

 

Rob and Josh,

 

WASHSTATEC002058
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 357 of 446

 

Please reach out to Jeff, Christine, or me for further clarification.

Thanks,
Shana

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002059
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 358 of 446

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/4/2019 10:02:48 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: FW: USML Categories 1-3 Briefing

----- Original Message-----

From: Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov>

Sent: Monday, March 04, 2019 4:57 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA CUSA) <angela.m.tapia2.mil@mail.mil>; Blake, Victeria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil>; Nesterezuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil>; Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>

Cc: Laychak, Michael R SES DTSA EO (US) <michael.r. laychak. civ@mail.mil>

Subject: RE: USML Categories 1-3 Briefing

Colleagues- I very much apologize for the last minute change, but Commerce is requesting we postpone this
briefing. We hope to be able to support in the near future, but this week is likely not feasible. Again,
I'm very sorry.

Lt. Col. Tapia, happy to work with you on times to reschedule in the next few weeks.

~aH- Original Message-----

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>

Sent: Monday, March 04, 2019 9:41 AM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>; Nesterczuk, Oksana D CIV DTSA PD
(US) <oksana.d.nesterczuk.civ@mail.mil>; Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>

cc: Laychak, Michael R SES DTSA EO (US) <michael.r. laychak. civ@mail.mil>

Subject: RE: USML Categories 1-3 Briefing

Good morning,

circling back to make sure we are good to go for tomorrow's briefing. I've updated the invite below to
reflects briefers. I also extended the invite to SASC PSMs but they have not confirmed attendance. Did
HFAC PSMs confirm attendance?

Very respectfully,
ANGELA M. TAPIA, Lt Col, USAF
Special Assistant
office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 (office)
Cmobi Te)

angela.m.tapia2.mil@mail.mil

~---- Original Appointment-----

From: Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)

Sent: Thursday, February 28, 2019 11:43 AM

To: Tapia, Angela M Lt Col USAF OSD OASD LA CUSA); Blake, Victoria C CIV DTSA PD (US); Nesterczuk, Oksana
D CIV DTSA PD (US)

Cc: Laychak, Michael R SES DTSA EO (US); Darrach, Tamara A; McKeeby, David I; PM-CPA; MPlatt@doc.gov;
Paul, Joshua M; ‘Kimberly Ekmark'; Stringfield, Cynthia D CIV DTSA EO (USA); Oukrop, Kenneth Jeffrey
(Ken) CIV DTSA LD (US); Daoussi, Susan G CIV DTSA LD (US); Minnifield, Tracy J CIV DTSA LD (US); ‘Strike,
Andrew P’

Subject: USML Categories 1-3 Briefing

when: Tuesday, March 5, 2019 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: RHOB 2212

WHO: HASC PSMs: Mark Morehouse, Halimah Locke, Eric Snelgrove, Joshua Stiefel, Stephanie Halcrow
HFAC PSMs:
SASC PSMs Invited to Attend: Ozge Guzelsu and Dustin Walker
Executive Branch Reps: Mike Laychak (DTSA), Rob Monjay (State), Steve Clagett (Commerce)

WASHSTATECO002060
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 359 of 446

OSD/LA: Lt Col Angela Tapia
WHAT: FY2018 NDAA
WHERE: RHOB 2212
WHEN: 5 Mar, 3-4 p.m.
CLEARANCE LEVEL: Unclassified
TRANSPORTATION:

Mr. Laychak will be driving. Lt_Col Tapia will take the shuttle and wait outside Rayburn
Horseshoe (South Capitol) and can be reached at an

WASHSTATEC002061
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 360 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 3/4/2019 10:04:45 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: RE: USML Categories 1-3 Briefing

nono Original Message-----

From: Paul, Joshua M <PaulJM@state.gov>
Sent: Monday, March 4, 2019 5:03 PM

To: Monjay, Robert <MonjayR@state. gov>

Subject: FW: USML Categories 1-3 Briefing

| aaa

From: Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov>

Sent: Monday, March 04, 2019 4:57 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civ@mail.mil>; Nesterezuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil>; Paul, Joshua M
<PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Ce: Laychak, Michael R SES DTSA EO (US) <michael. rlaychak.ctv@mail.mil>

Subject: RE: USML Categories 1-3 Briefing

Colleagues- I very much apologize for the last mimute change, but Commerce is requesting we postpone this briefing. We hope to be
able to support in the near future, but this week is likely not feasible. Again, I'm very sorry.

Lt. Col. Tapia, happy to work with you on times to reschedule in the next few weeks.

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>

Sent: Monday, March 04, 2019 9:41 AM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.ctv@mail.mil>; Nesterezuk, Oksana D CIV DTSA PD (US)

<oksana.d nesterezuk.ctv@mail.mil>; Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A <DarrachT A@state.gov>; Kimberly
Ekmark <Kimberly.Ekmark@bis.doc.gov>

Ce: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.ctv@mail.mil>

Subject: RE: USML Categories 1-3 Briefing

Good morning,

Circling back to make sure we are good to go for tomorrow's briefing. I've updated the invite below to reflects briefers. I also
extended the invite to SASC PSMs but they have not confirmed attendance. Did HFAC PSMs confirm attendance?

Very respectfully,

ANGELA M. TAPIA, Lt Col, USAF

Special Assistant

Office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 (office)

.

angela.m.tapia2.mil@mail.mil

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
Sent: Thursday, February 28, 2019 11:43 AM
To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA); Blake, Victoria C CIV DTSA PD (US); Nesterezuk, Oksana D CIV

WASHSTATEC002062
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 361 of 446

DTSA PD (US)

Ce: Laychak, Michael R SES DTSA EO (US); Darrach, Tamara A; McKeeby, David I; PM-CPA; MPlatt@doc.gov; Paul, Joshua M;
‘Kimberly Ekmark'; Stringfield, Cynthia D CIV DTSA EO (USA); Oukrop, Kenneth Jeffrey Ken) CIV DTSA LD (US); Daoussi,
Susan G CIV DTSA LD (US); Minnifield, Tracy J CIV DTSA LD (US); ‘Strike, Andrew P’

Subject: USML Categories 1-3 Briefing

When: Tuesday, March 5, 2019 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: RHOB 2212

WHO: HASC PSMs: Mark Morehouse, Halimah Locke, Eric Snelgrove, Joshua Stiefel, Stephanie Halcrow
HFAC PSMs:
SASC PSMs Invited to Attend: Ozge Guzelsu and Dustin Walker
Executive Branch Reps: Mike Laychak (DTSA), Rob Monjay (State), Steve Clagett (Commerce)
OSD/LA: Lt Col Angela Tapia
WHAT: FY2018 NDAA
WHERE: RHOB 2212
WHEN: 5 Mar, 3-4 p.m.
CLEARANCE LEVEL: Unclassified
TRANSPORTATION: Mr. Laychak will be driving. Lt Col Tapia will take the shuttle and wait outside Rayburn Horseshoe (South

Capitol) and can be reached (iii

Official

UNCLASSIFIED

WASHSTATEC002063
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 362 of 446

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/4/2019 10:05:56 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: RE: USML Categories 1-3 Briefing

 

From: Monjay, Robert <MonjayR@state.gov>
Sent: Monday, March 04, 2019 5:05 PM

To: Paul, Joshua M <PaulJM @state.gov>
Subject: RE: USML Categories 1-3 Briefing

 

From: Kimberly Ekmark <Kimberly Plhinark@ bis doe gay>

Sent: Monday, March 04, 2019 4:57 PM

To: Tapia, Angela | M Lt Col USAF OSD OASD LA (USA) <angsiam tapis? milmal mim; Blake, Victoria C CIV DTSA PD (US)
iter ce gmat mel> ; Nesterezuk, Oksana D clV DISA PD (US) <oksana d nestercak civ: mail cul>; Paul, Joshua M

 

 

 

     

>
Ce: Laychak, Michael R SES DTSA EO (US) <michaeLr ig vehak chy@imalral>
Subject: RE: USML Categories 1-3 Briefing

 

Colleagues- I very much apologize for the last minute change, but Commerce is requesting we postpone this briefing. We hope to be
able to support in the near future, but this week is likely not feasible. Again, I'm very sorry.

Lt. Col. Tapia, happy to work with you on times to reschedule in the next few weeks.

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela. priapiad pil@mail mu
Sent: Monday, March 04, 2019 9:41 AM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c blake. crvi@m
<gksana d nesteresuk crv@mar mil>; Paul, Joshua M <Pasl Mestate soy>; Darrach, Tamara A <Darrach PAW
Ekmark <Kimberly, Ekmark@bis.doc.gov>

Cc: Laychak, Michael R SES DTSA EO (US) <tishaelr lavehabk.civ ‘ay me

Subject: RE: USML Categories 1-3 Briefing

 

ailgi>; Nesterczuk, Oksana D CIV DTSA PD (US)

istate. gov>; Kimberly

   

 

   

 

 

 

Good morning,

Circling back to make sure we are good to go for tomorrow's briefing. I've updated the invite below to reflects briefers. I also
extended the invite to SASC PSMs but they have not confirmed attendance. Did HFAC PSMs confirm attendance?

Very respectfully,

ANGELA M. TAPIA, Lt Col, USAF

Special Assistant

Office of the Assistant Secretary of Defense, Legislative Affairs

WASHSTATEC002064
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 363 of 446

703-614-8692 (office)

_ Slr

anpela mm fapia? malvomail mal

 

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

Sent: Thursday, February 28, 2019 11:43 AM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA); Blake, Victoria C CIV DTSA PD (US); Nesterezuk, Oksana D CIV
DTSA PD (US)

Cc: Laychak, Michael R SES DTSA EO (US); Darrach, Tamara A; McKeeby, David I; PM-CPA; MPlattevdoc gov; Paul, Joshua M;
‘Kimberly Ekmark'; Stringfield, Cynthia D CIV DTSA EO (USA); Oukrop, Kenneth Jeffrey (Ken) CTV DTSA LD (US); Daoussi,
Susan G CIV DTSA LD (US); Minnifield, Tracy J CIV DTSA LD (US); ‘Strike, Andrew P'

Subject: USML Categories 1-3 Briefing

When: Tuesday, March 5, 2019 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: RHOB 2212

WHO: HASC PSMs: Mark Morehouse, Halimah Locke, Eric Snelgrove, Joshua Stiefel, Stephanie Halcrow
HFAC PSMs:
SASC PSMs Invited to Attend: Ozge Guzelsu and Dustin Walker
Executive Branch Reps: Mike Laychak (DTSA), Rob Monjay (State), Steve Clagett (Commerce)
OSD/LA: Lt Col Angela Tapia

WHAT: FY2018 NDAA

WHERE: RHOB 2212

WHEN: 5 Mar, 3-4 p.m.

CLEARANCE LEVEL: Unclassified

TRANSPORTATION: Mr. Laychak will be driving. Lt Col Tapia will take the shuttle and wait outside Rayburn Horseshoe (South

Capitol) and can be reached at

Official

UNCLASSIPDED

WASHSTATEC002065
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 364 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/4/2019 10:07:25 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Rules -- SBU

Attachments: DRAFT AM to S.docx

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 4, 2019 4:22 PM

To: Rogers, Shana A <RogersSA2@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Rules -- SBU

Here are my edits to the AM. Please take a look.

 

From: Rogers, Shana A <RogerssA2 @ state. sov>
Sent: Monday, March 4, 2019 2:10 PM

To: Minarich, Christine M <MinarichCM @sta'
Cc: Kovar, Jeffrey D <KovarJO @ state. goy>
Subject: RE: Rules -- SBU

te. Boy>

  

 

Christine and Jeff,

Thanks,
Shana

Official - SBU (Attorney Work Product, Deliberative Process)

WASHSTATEC002066
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 365 of 446

UNCLASSIFIED

From: Minarich, Christine M <MinarichCM i state. gay>

Sent: Monday, March 4, 2019 12:13 PM

Subject: FW: Rules -- SBU

Here’s my first cut of a mark-up of the AM to 5. I’ve deferred to you on the sections discussing the litigation.
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar.
Sent: Monday, March 4, 2019 6:26 AM

 

Subject: Fw: Rules -- SBU

Sent from my BlackBerry 10 smartphone.

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?m im NJ po However, will check email and can be

reached at

The AM looks good to me]

 

 

Josh- can you please touch base with Rob im the mormme to figure out how to best devide this up (he’s usually in by 930).

Thanks,

WASHSTATEC002067
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 366 of 446

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

5BU-~DELIBERATIVE PROCESS/PRIVILEGED

   

Attached is the latest draft AM.

  
    

in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, | don’t know where this is heading but we need to be prepared for all aptions.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

WASHSTATEC002068
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 367 of 446

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002069
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 368 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/4/2019 10:11:27 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]
Subject: RE: Rules -- SBU

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 4, 2019 5:07 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

Jeff,

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Monday, March 4, 2019 4:22 PM
To: Rogers, Shana A <RogersSA2 @state:
Subject: RE: Rules -- SBU

narichCM @state gsov>

 

cy>; Minarich, Christine M <héu

     

Here are my eclits to the AM. Please take a look.

 

From: Rogers, Shana A <RogersSA2 @ state goy>
Sent: Monday, March 4, 2019 2:10 PM

Ce: Kovar, Jeffrey D <Kovar]D @istate.goy>
Subject: RE: Rules -- SBU

Christine and Jeff,

WASHSTATEC002070

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 369 of 446

Thanks,
Shana

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

Subject: FW: Rules -- SBU

Here’s my first cut of a mark-up of the AM to 5. I’ve deferred to you on the sections discussing the litigation.
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@istate. goy>
Sent: Monday, March 4, 2019 6:26 AM

Subject: Fw: Rules -- SBU

Sent fram my BlackBerry 10 smartphone,

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?m im NJ owes. Iwill cheek email and can be

 

WASHSTATEC002071
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 370 of 446

Josh- can you please touch base with Reb in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @ state. gav>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Cc: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

WASHSTATEC002072
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 371 of 446

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002073
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 372 of 446

Message (Digitally Signed)

From: Tapia, Angela M Lt Col USAF OSD CASD LA (USA) [angela.m.tapia2.mil@mail.mil]
Sent: 3/4/2019 10:25:10 PM
To: Morehouse, Mark [Mark.Morehouse@mail.house.gov]; Locke, Halimah [Halimah.Locke@mail.house.gov];

Snelgrove, Eric [Eric.Snelgrove@mail.house.gov]; Stiefel, Joshua [joshua.stiefel@mail.house.gov]; Halcrow,
Stephanie [Stephanie.Halcrow@mail.house.gov]; Paul, Joshua M [PaulJIM@state.gov]; Kimberly Ekmark
[Kimberly.Ekmark@bis.doc.gov]

ce: Monjay, Robert [MonjayR@state.gov]

Subject: RE: USML Categories 1-3 Briefing

Attachments: smime.p7s

Good evening,

My apologies. We have a last minute scheduling issue and tomorrow's briefing will need to be postponed. I
am working with State and Commerce colleagues to find an alternate date. I will be sending a
cancellation notice momentarily.

Very respectfully,
ANGELA M. TAPIA, Lt Col, USAF
Special Assistant
office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 (office)
mobi le)

angela.m.tapia2.mil@mail.mil

----- Original Appointment-----

From: Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)

Sent: Wednesday, February 27, 2019 5:39 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA CUSA); Morehouse, Mark; Locke, Halimah; Snelgrove, Eric;
Stiefel, Joshua; Halcrow, Stephanie; Paul, Joshua M; Kimberly Ekmark

Cc: Monjay, Robert

Subject: USML Categories 1-3 Briefing

when: Tuesday, March 5, 2019 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: RHOB 2212

WHO: HASC PSMs: Mark Morehouse, Halimah Locke, Eric Snelgrove, Joshua Stiefel, Stephanie Halcrow
SASC PSMs: Ozge Guzelsu, Dustin Walker
HFAC PSMs:
Executive Branch Reps: DTSA, State, Commerce
OSD/LA: Lt Col Angela Tapia
WHAT: FY2018 NDAA
WHERE: RHOB 2212
WHEN: 5 Mar, 3-4 p.m.
CLEARANCE LEVEL: Unclassified

WASHSTATEC002074
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 373 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/4/2019 10:44:20 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

ce: Nightingale, Robert L [NightingaleRL@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

Subject: FW: Rules -- SBU

Attachments: DRAFT AM to S.docx

 
 

Josh ~ here is the draft AM to 5 to approve sencing the final rule for publication.

 

 

lease lef us know if you have any edits to this package. We will want to get it before Jennifer by tommorrow morning at

the latest.
Thanks,

Jeff

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 4, 2019 5:20 PM

To: Pompian, Shawn M <PompianSM @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: Rules -- SBU

Shawn and Alice,

WASHSTATEC002075
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 374 of 446

Attached please find a memo that PM prepared for § regarding the Menendez “hald” on the final rule transitioning Cats
i-f] to Commerce contro]. Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

 

Hease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while Pm im NJ Po However, Iwill cheek email and can be

 

 

Josh- can you please touch base with Rob im the mormme to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

WASHSTATEC002076
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 375 of 446

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Mark &

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

   

Attached is the latest draft AM.

  
    

in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

WASHSTATEC002077
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 376 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC002078
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 377 of 446

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 3/4/2019 10:46:43 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Rules -- SBU

Thank you

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 4, 2019 5:39 PM

To: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Minarich, Christine M <MinarichCM@state.gov>;
Rogers, Shana A <RogersSA2 @state.gov>; Monjay, Robert <MonjayR @state.gov>

Subject: RE: Rules -- SBU

Hi Mike

 

Jeff

Sent: Monday, March 4, 2019 5:28 PM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>; String, Marik A <StringMA@ state gov>; Paul, Joshua M <PaulIM@ state. gov>;

 

<RogerssA2 @state.eov>; Monjay, Robert <MonjayR@istate gov>
Subject: RE: Rules -- SBU

WASHSTATEC002079
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 378 of 446

Jeff/Shana/Christine,

 

Cheers,
Mike

 

From: Kovar, Jeffrey D <Kovar/D@istate. goy>

Sent: Sunday, March 3, 2019 3:02 PM

To: String, Marik A <StringMA@state.gov>; Paul, Joshua M <PauliM sta’
<Milermif@state gov>; Heidema, Sarah J <Heidemasi@state.sov>
Subject: Re: Rules -- SBU

2. poy>; Miller, Michael F

 

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

To: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Cc: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

 

Attached is the latest draft AM.
inthe meantime, could the PM team:

1.

Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

   

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course
need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

WASHSTATEC002080
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 379 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC002081
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 380 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/4/2019 10:49:43 PM

To: Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D [KovariD@state.gov]; String, Marik A [StringMA@state.gov];

Paul, Joshua M [PauUM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Rules -- SBU

Attachments: Washington V State Department Scheduling Order.pdf

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Miller, Michael F <Millermf@state.gov>

Sent: Monday, March 4, 2019 5:28 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M <PaulJM @state.gov>;
Heidema, Sarah J <HeidemaS]@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>; Monjay, Robert <MonjayR@state.gov>

Subject: RE: Rules -- SBU

Jeff/Shana/Christine,

 

Cheers,
Mike

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Sunday, March 3, 2019 3:02 PM

To: String, Marik A <StringMA@ state. sov>; Paul, Joshua M <PaulIM@state.gov>; Miller, Michael F
<Millermf@state zov>; Heidema, Sarah) <HeldermaS! @ state. goy>

Subject: Re: Rules -- SBU

 

 

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A
Sent: Sunday, March 3, 2019 1:47 PM

WASHSTATEC002082
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 381 of 446

 

Ta: Paul Inchiua M: Millar Michael F- Haidama Sarah 1
Cc: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

Attached is the latest draft AM.
inthe meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

 

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course
need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002083
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case ase0zcveara_bi- AIR Socpeeninkeh-Lis FilpscOPdrPe7fs AeagesB apd 446

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

STATE OF WASHINGTON, et al/.,
Cause No. C18-1115RSL
Plaintiffs,

Vv. } CASE MANAGEMENT ORDER
)

UNITED STATES DEPARTMENT OF
STATE, et al.,

Defendants.

 

On July 30, 2018, plaintiffs filed a complaint secking to prevent the federal defendants
from modifying Category I of the United States Munitions List in such a way as to allow the
publication to the internet of computer aided design files for the automatic production of
firearms using a 3-D printer. The parties anticipate that the case will be resolved on cross-
motions for summary judgment and that discovery, if necessary, will be limited. Having

reviewed the Joint Status Report submitted by the parties, the Court orders as follows:

Production of Administrative Record October 19, 2018

Deadline for amending pleadings November 5, 2018

Deadline for joining additional parties November 5, 2018
CASE MANAGEMENT ORDER

WASHSTATEC002084

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case ase0zcveara_bi- RAR Socpeeninkeh-Lis FlpscOPdrPe7fs Aeages2 ep 446

All motions related to the adequacy of the administrative
record or discovery disputes must be filed by November 15, 2018’

Settlement conference held no later than January 15, 2019?

Plaintiffs shall file a motion for summary judgment of no
more than 24 pages by February 15, 2019

Defendants shall file combined oppositions and cross-
motions for summary judgment of no more than 24
pages by March 15, 2019

Plaintiffs shall file combined replies and oppositions of no
more than 24 pages by April 5, 2019

Defendants shall file replies of no more than 15 pages by April 19, 2019

The cross-motions for summary judgment shall be noted for consideration on the Court’s
calendar for Friday, April 19, 2019. These dates are set at the direction of the Court after
reviewing the joint status report and discovery plan submitted by the parties. All other dates are
specified in the Local Civil Rules. If any of the dates identified in this Order or the Local Civil
Rules fall on a weekend or federal holiday, the act or event shall be performed on the next
business day. These are firm dates that can be changed only by order of the Court, not by
agreement of counsel or the parties. The Court will alter these dates only upon good cause
shown; failure to complete discovery within the time allowed is not recognized as good cause.

ALTERATIONS TO ELECTRONIC FILING PROCEDURES
AND LOCAL RULES

Information and procedures for electronic filing can be found on the Western District of

Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either electronically

 

or in paper form. The following alterations to the Electronic Filing Procedures apply in all cases

 

' Any such motions shall be noted on the Court’s calendar for Friday, December 21, 2018, and
briefed according to the schedule set forth in the Joint Status Report, Dkt. # 110 at 9.

* The settlement conference requires a face-to-face meeting or a telephone conference between
persons with authority to settle the case. The settlement conference does not have to involve a third-
party neutral.

CASE MANAGEMENT ORDER -2-

WASHSTATEC002085

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case ase0zcveara_bi-RAIR Socpeeninkeh-Lis FrlpscOPdrPe7fs Feages? ena 446

pending before Judge Lasnik:

- Alteration to LCR 10(e)(9) -- Effective July 1, 2014, the Western District of Washington
will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be 3-hole
punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered to the
intake desk or chambers in 3-ring binders, the binders will be returned immediately. This policy
does NOT apply to the submission of trial exhibits.

- Alteration to Section III, Paragraph M -- Unless the proposed order is stipulated, agreed,
or otherwise uncontested, the partics need not e-mail a copy of the order to the judge’s e-mail
address.

- Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as
specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line
numbers, ctc.). All exhibits must be marked to designate testimony or evidence referred to in the
parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to
the filing party, particularly if a party submits lengthy deposition testimony without highlighting
or other required markings.

PRIVACY POLICY

Parties are reminded that they must comply with the privacy requirements in Federal Rule
of Civil Procedure 5.2 and LCR 5.2.

COOPERATION

As required by LCR 37(a), all discovery matters are to be resolved by agreement if
possible.

//

//

CASE MANAGEMENT ORDER -3-

WASHSTATEC002086

 
Case asd02cvera_bi- RAIR Socpeeninkeh-Lis FlpscOPdrPe7fs Heageke pd 446

1 SETTLEMENT
2 Should this case settle, counsel shall notify the Deputy Clerk as soon as possible.
3 || Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt notice of

4 || settlement may be subject to such discipline as the Court deems appropriate.

6 DATED this 12th day of October, 2018.

/s/ Kerry Simonds
8 Kerry Simonds, Deputy Clerk to

the Honorable Robert S. Lasnik, Judge
9 (206) 370-8519
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

CASE MANAGEMENT ORDER -4-

 

WASHSTATEC002087

 
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 386 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 3/5/2019 12:01:57 AM

To: PM-CPA [PM-CPA@state.gov]
Subject: Background for Hill Brief

Attachments: Background for Hill Brief on 123.docx

Josh and Co,

Anything we need to add to this for Marik? He would like some off the shelf stuff. This is all from other briefings and
memos, so we do not need to re-clear with the everyone, but | repackaged it so it is a bit more usable. I’d like to send it
to him Tuesday morning.

Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oii: i!
Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002088
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 387 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/5/2019 12:04:52 AM

To: Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Rules -- SBU

 

From: Kovar, Jeffrey D

Sent: Monday, March 4, 2019 6:59 PM

To: Dorosin, Joshua L <DorosinJL@state.gov>

Ce: Nightingale, Robert L <NightingaleRL@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: RE: Rules -- SBU

 

From: Dorosin, Joshua L <DorosinJLG

Sent: Monday, March 4, 2019 6:55 PM

To: Kovar, Jeffrey D <Kovar!D @state. go>

Ce: Nightingale, Robert L <NightingaleR L@state.govw>; Rogers, Shana A <RogersSA? @state.gov>; Minarich, Christine M
<MinarichChM @ state goy>

Subject: RE: Rules -- SBU

 

From: Kovar, Jeffrey D <KevaribDé
Sent: Monday, March 04, 2019 6:46 PM

 

Ce: Nightingale, Robert L <NightingaleR Li@state.govw>; Rogers, Shana A <RogersSA? @state.gov>; Minarich, Christine M
<MinarichCh @ state goy>
Subject: RE: Rules -- SBU

 

 

From: Dorosin, Joshua L <DorasirJi @state 2ov>
Sent: Monday, March 4, 2019 6:13 PM

WASHSTATEC002089
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 388 of 446

Ce: Nightingale, Robert L <NightingaleR L@state.govw>; Rogers, Shana A <RogersSA? @state.gov>; Minarich, Christine M
<MinarichChM @ state goy>

anna nena anna nnnnnnnnnnnnnnnnnnnnnnnditinnnnnannmnnnmnnnnnntiianennnne

Subject: RE: Rules -- SBU

 

      

-e.gzov>; Rogers, Shana A <RogersSA? @istate.gov>; Minarich, Christine M

    

<MinarichCM @state.sov>

Subject: FW: Rules -- SBU

Josh ~ here is the draft AM to S to approve sencing the final rule for publication.

lease lef us know if you have any edits to this package.

Thanks,

Jeff

WASHSTATEC002090
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 389 of 446

From: Minarich, Christine M <MinarichCM@ state 2ov>
Sent: Monday, March 4, 2019 5:20 PM
To: Pompian, Shawn M <FompianSM @state.gov>; Kottmyer, Alice M <KetimyerAé

 

M@istate poy>

 

cantatocenenententzeerinen™@VonercertacececercecsdRecenene: B1 NAS Ep heh Ap SAN ECAR BMA BN no add atvcentventonrneeteniaDWacrinccnenearentvesebaczeeces

Subject: FW: Rules -- SBU

Shawn and Alice,

Attached please find 2 memo that PM prepared cr 5
SS a © yo.

please let us know ASAP if you have additional edits/comments? We understand that the other AM that you have both

reviewed sti np.

Please let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

From: Heiderna, Sarah ] <HeidemaS state aoy>

Sent: Sunday, March 3, 2019 8:44 PM

Te: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while 'm in NJ [I However, | will check email and can be

reached 21

 

Josh- can you please touch base with Rob in the mormme to figure out how to best devide this up (he’s usually im by 930).

Thanks,

Sarah

WASHSTATEC002091
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 390 of 446

 

From: Kovar, Jeffrey D <kovarid @ state. gav>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey B

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

WASHSTATEC002092
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 391 of 446

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002093
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 392 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 3/5/2019 12:46:45 AM

To: Dorosin, Joshua L [DorosiniL@state.gov]
Subject: RE: Rules -- SBU

From: Dorosin, Joshua L <DorosinJL@state.gov>

Sent: Monday, March 4, 2019 6:55 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Nightingale, Robert L <NightingaleRL@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: RE: Rules -- SBU

From: Kovar, Jeffrey D <Kovar/D@istate. goy>

Sent: Monday, March 04, 2019 6:46 PM

To: Dorosin, Joshua L <BarosiniL@ state gay>

Cc: Nightingale, Robert L <NightingaleRi @state.cov>; Rogers, Shana A <RogersSA2 @state.sov>; Minarich, Christine M

   

Subject: RE: Rules -- SBU

 

From: Dorosin, Joshua L <DgrosinJLi@ state. gov>
Sent: Monday, March 4, 2019 6:13 PM
To: Kovar, Jeffrey D <Kovar!D G@istate goy>

 

<MinarichCM @state. goy>
Subject: RE: Rules -- SBU

Thanks Jeff. No specific editorial suggestions but a few questions.

Best, Josh

 

Sent: Monday, March 04, 2019 5:44 PM
To: Dorosin, Joshua L <BorosinjL@ state .gay>

 

WASHSTATEC002094
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 393 of 446

Subject: FW: Rules -- SBU

Josh - here is the draft AM ta 5 to approve sending the final rule for publication. Po

 

Please let us know if you have any edits to this package. We will want to get it before Jennifer by tomorrow morning at
the latest.

Thanks,

Jeff

From: Minarich, Christine M <MinarichUM@)state goy>

Sent: Monday, March 4, 2019 5:20 PM
To: Pompian, Shawn M <PormpiansSM@state.gov>; Kottmyer, Alice M <KotirnverAM @ state. gov>

 

Subject: FW: Rules -- SBU

Shawn and Alice,

Attached please find a memo that PM prepared for § regarding the Menendez “hold” on the final rule transitioning Cats
i-ffl to Commerce cortrol, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

 

WASHSTATEC002095
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 394 of 446
Flease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?m im NJ Po However, will check email and can be
reached «

 

Josh- can you please touch base with Rob im the mormmne to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

WASHSTATEC002096
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 395 of 446

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey B

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

Attached is the latest draft AM

in the meantime, could the PM team:

 

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002097
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 396 of 446

 

Message

From: Pompian, Shawn M [PompianSM @state.gov]

Sent: 3/5/2019 2:05:16 AM

To: Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: Rules -- SBU

Attachments: DRAFT AM to S.docx

Thanks very much for sending this my way. [noted a few cornments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <PompianSM @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: Rules -- SBU

Shawn and Alice,
Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule | transitioning Cats

i-HH to Commerce control, Jennifer is now tracking this issue and y
please let us know ASAP if you have additional edits/comments?

  
 

Please let me, Jeff, or Shana know if you have any questions.
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

 

Sent: sunday, ¥ March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Sublect: Re: Rules -- SEU

Rob Monjay will support this effort while Pm in NJ hy. However, I will check email and can be

 

WASHSTATEC002098
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 397 of 446

 

Josh- can vou please touch base with Rob in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @ state. gav>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

   

Attached is the latest draft AM

  
    

in the meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

WASHSTATEC002099
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 398 of 446

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002100
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 399 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/5/2019 2:46:12 AM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: FW: Rules -- SBU

Attachments: DRAFT AM to S.docx

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Pompian, Shawn M <PompianSM @state.gov>

Sent: Monday, March 4, 2019 9:05 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted afew comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Cc: Kovar, Jeffrey D <KovarJ D @state.gov>; Rogers, Shana A <RugersSA2 @ state. gov>
Subject: FW: Rules -- SBU

Shawn and Alice,

Attached please find a memo that PM prepared for S regarding the Menendez “hald” on the final rule transitioning Cats
iff to Commerce contro], Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
lease let us know ASAP Hf you have additional edits/comments?

 

WASHSTATEC002101
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 400 of 446
Flease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB: String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?m im NJ Po However, will check email and can be
reached «(a

 

Josh- can you please touch base with Rob im the mormme to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

WASHSTATEC002102
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 401 of 446

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heldema, Sarah]
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002103
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 402 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 12:09:15 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Rules -- SBU

Attachments: 20190305 DRAFT AM to S (LPM LLFA).docx

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 04, 2019 9:46 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: FW: Rules -- SBU

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Pompian, Shawn M <PormplanSM estate. goy>
Sent: Monday, March 4, 2019 9:05 PM

To: Minarich, Christine M <MinarichOM @sta'
<RogerssA2 @state gov>

te.gov>; Kottmyer, Alice M <KottmyerAM @state.cov>; Rogers, Shana A

      

Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted afew comments in the attached version, but please let me know if
there Is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

cencatocentnendezenercentnceccuenecesarBWuectnercecenezececsetebaescaren Fo0 NMA WUE LEB Me hp 8 ANB MaKe BN ON 8 WhevinensrlenenereduenteceeraenteneneneS@Wencveencreceenerceedecdecceaens

WASHSTATEC002104
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 403 of 446

cantatocenenententzeeriaes@VenercervacececercecshReceeene: Fo1 NM Ep heh Ap MA RGAE BA BN no laddkatvcentventvnrnententaSDWacronecnenearentvesebacceeees

Subject: FW: Rules -- SBU

Shawn and Alice,

Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats
i-HH to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

 

Please let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
To: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M: Miller, Michael F
Sublect: Re: Rules -- SBU

Rob Monjay will support this effort while ’'m in NJ EE ever, Twill check email and can be
reached at i

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

WASHSTATEC002105
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 404 of 446

 

Sent: Sunday, March 3, 2019 3:02 PM

To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miler, Michael F: Heiderna, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,

WASHSTATEC002106
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 405 of 446

Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002107
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 406 of 446

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 3/5/2019 2:07:48 PM

To: Pompian, Shawn M [PompianSM @state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: RE: Rules -- SBU

Attachments: DRAFT AM to S.docx

Christine:

ihad a comment on the last page (highlighted in yellow}, that we need to address.

Thanks
Alice

   

Official - SBU
UNCLASSIFIED

From: Pompian, Shawn M <PompianSM @state.gov>

Sent: Monday, March 4, 2019 9:05 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted a few comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <PormpianSM state. gov>; Kottmyer, Alice M <i erAM@state sov>
Ce: Kovar, Jeffrey D <Kovar/D@istate.gov>; Rogers, Shana A <RogersSA? @state goy>

Subject: FW: Rules -- SBU

 

 

Shawn and Alice,

Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats
iff to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you

please let us know ASAP if you have additional edits/comments? Pe

WASHSTATEC002108
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 407 of 446

 

Flease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB: String, Marik A; Paul, Joshua M; Miller, Michael F

Subject: Re: Rules -- SBU
re: Twill check email and can be

Rob Monjay will support this effort while Pm in NJ

 

The AM looks good to me

 

Josh- can you please touch base with Rob im the mormme to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

WASHSTATEC002109
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 408 of 446

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey BD

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

    
 

Attached is the latest draft AM.

in the meantime, could the PM team:

 

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don't know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002110
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 409 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 2:12:22 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]; Pompian, Shawn M [PompianSM @state.gov]; Minarich, Christine M
[MinarichCM@state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Rules -- SBU

Thanks, Alice.

 

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Tuesday, March 05, 2019 9:08 AM

To: Pompian, Shawn M <PompianSM @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>

Subject: RE: Rules -- SBU

Christine:

ihad a comment on the last page (highlighted in yellow}, that we need to address.

 

Thanks
Alice

Official - SBU
UNCLASSIFIED

From: Pompian, Shawn M <Fo:
Sent: Monday, March 4, 2019 9:05 PM

 

 

<RogerssA? state gov>
Ce: Kovar, Jeffrey D <KovarJD@state gov>
Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted afew comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

WASHSTATEC002111
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 410 of 446

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state cov>
Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <Eofibian anSM@ state. gov>; Kottmyer, Alice M SROEENELE (state soy>

  
 

Subject: FW: Rules -- SBU

Shawn and Alice,

Attached please find a memo that PM prepared for § regarding the Menendez “hald” on the final r rule transitioning Cats
i-fflto Commerce control, Jennifer is now tracking this issue and we expect tos hers craft of this AM Can vou
please let us know ASAP if you have additional edits/comments?

   

Hease let me, Jeff, or Shana know if you have any questions

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

 

Sent: Sunday, © March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB: String, Marik A: Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while Pm im —~ = ss Iwill cheek email and can be
reached 0

 

Josh- can you please touch base with Rob im the mormme to figure out how to best devide this up (he’s usually in by 930).

WASHSTATEC002112
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 411 of 446

Thanks,
Sarah

 

From: Kovar, Jeffrey D <kovarid @state.gov>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey B

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

   
 

Attached is the latest draft AM.

in the meantime, could the PM team:

   

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

WASHSTATEC002113
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 412 of 446

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC0021 14
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 413 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/5/2019 2:24:55 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]
Subject: RE: Rules -- SBU

Attachments: DRAFT AM to S.docx

    

Final nits marked.

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 4, 2019 9:46 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: FW: Rules -- SBU

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

<RogerssAd Gistate scv>
Ce: Kovar, Jeffrey D <KovariD state. gav>
Subject: FW: Rules -- SBU

 

Thanks very much for sending this my way. [noted a few cornmments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Monday, March 04, 2019 5:20 PM
To: Pompian, Shawn M <PormpianShi @state eov>; Kottmyer, Alice M <KottmyerAM @istate. gov>

cantatocenenententzeerinen™@VonercertacececercecsdRecenene: B1 NAS Ep heh Ap SAN ECAR BMA BN no add atvcentventonrneeteniaDWacrinccnenearentvesebaczeeces

Subject: FW: Rules -- SBU

WASHSTATEC002115
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 414 of 446

Shawn and Alice,

Attached please find a memo that PM prepared for § regarding the Menendez “hald” on the final rule transitioning Cats
i-ffl to Commerce cortrol, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/cormments?

    

Hease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB: String, Marik A: Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ?m im NJ Po However, will check email and can be

 

Josh- can vou please touch base with Rob in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM

WASHSTATEC002116
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 415 of 446

To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU-—DELIBERATIVE PROCESS/PRIVILEGED

IE |) meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

 

Thanks,
Marik

WASHSTATEC002117
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 416 of 446

Official - SBU
UNCLASSIFIED

WASHSTATEC002118
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 417 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 2:58:03 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Rules -- SBU

Attachments: 20190305 DRAFT AM to S (L edits).docx

Christine,

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, March 05, 2019 9:25 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

    
 

Final nits marked

A

From: Minarich, Christine M <MinarichCM @state goy>
Sent: Monday, March 4, 2019 9:46 PM
To: Kovar, Jeffrey D <Kovar/D@state.gov>; Rogers, Shana A <Roge

Subject: FW: Rules -- SBU

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Pompian, Shawn M <FomnlanSM @state.
Sent: Monday, March 4, 2019 9:05 PM
To: Minarich, Christine M <Minarichi M

 

@state.goy>; Kottmyer, Alice M <KotimyerAM @state. sov>; Rogers, ShanaA

         

WASHSTATEC002119
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 418 of 446

Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted afew comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Subject: FW: Rules -- SBU
Shawn and Alice,
Attached please find a memo that PM prepared for S regarding the Menendez “hald” on the final rule transitioning Cats

iff to Commerce contro], Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

 

Hease let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Te: Kovar, Jeffrey DB: String, Marik A: Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while Pm in NJ ee i oever, Twill check email and can be

reached a a

 

WASHSTATEC002120
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 419 of 446

 

Josh- can you please touch base with Rob im the mormmne to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Seren

 

From: Kovar, Jeffrey D <kovarid @state.goy>

Sent: Sunday, March 3, 2019 3:02 PM

To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartohone.

 

From: String, Mark &

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Sublect: Rules -- SBU

5BU-~DELIBERATIVE PROCESS/PRIVILEGED

    
 

Attached is the latest draft AM.

in the meantime, could the PM team:

 

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

WASHSTATEC002121
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 420 of 446

Again, | don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
LINCLASSIFIED

WASHSTATEC002122
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 421 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/5/2019 3:16:32 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Rules -- SBU

Attachments: 20190305 DRAFT AM to S (L edits).docx

Shana,

   

iresponded to Jeff’s question in the attached]

 
 

 

iaiso was able to connect with Liz. Give me a call and ican give you the update.
Chrstine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2@state.gov>
Sent: Tuesday, March 5, 2019 9:58 AM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Rules -- SBU

a

Thanks,
Shana

   

Official - SBU
LINCLASSIFIED

 

From: Kovar, Jeffrey D <KovariD@state.goy>
Sent: Tuesday, March 05, 2019 9:25 AM

 

Subject: RE: Rules -- SBU

Final nits marked.

 

From: Minarich, Christine M <MinarichChM @ state goy>

Sent: Monday, March 4, 2019 9:46 PM

To: Kovar, Jeffrey D <Kovar/D state. sov>; Rogers, Shana A <RogersSA? @state sav>
Subject: FW: Rules -- SBU

 

WASHSTATEC002123
 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

Sent: Monday, March 4, 2019 9:05 PM

To: Minarich, Christine M <MinarichCM @state goy>; Kottmyer, Alice M <KotimysrAM@state.gov>; Rogers, Shana A

 

Cc: Kovar, Jeffrey D <KovarJD @istate.goy>
Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted a few comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <PormpianSM state. gov>; Kottmyer, Alice M <i erAM@state sov>
Ce: Kovar, Jeffrey D <Kovar/D@istate.gov>; Rogers, Shana A <RogersSA? @state goy>

Subject: FW: Rules -- SBU

 

 

Shawn and Alice,

Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats
iff to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

Please let me, Jeff, or Shana know if you have any questions.

   

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002124
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 423 of 446

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort winle ?m in RE: ve: Iwill check emai and can be

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually in by 930).

Thanks,
Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey B

WASHSTATEC002125
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 424 of 446

 

Sublect: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002126
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 425 of 446

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/5/2019 3:55:05 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Rules -- SBU

Attachments: 20190305 DRAFT AM toS (L edits).docx; 20190305_DRAFT AM to S (L edits) CLEAN.docx

Tony,

Attached please find an updated redline and an updated clean version of the memo.

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, March 5, 2019 9:25 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

Final nits marked.

Thanks.

 

Subject: FW: Rules -- SBU

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002127
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 426 of 446

From: Pompian, Shawn M <FompiansSM@state.sov>
Sent: Monday, March 4, 2019 9:05 PM
To: Minarich, Christine M <MinarichiM @state.goy>; Kottmyer, Alice M <Katt

  

nyerAM state sov>; Rogers, ShanaA

   

Ce: Kovar, Jeffrey D <KovarJD @ state. cov>
Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted a few comments In the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Cc: Kovar, Jeffrey D <Kovar/D @state.sov>; Rogers, Shana A <RogerssAl@ state gov>

 

Subject: FW: Rules -- SBU
Shawn and Alice,

Attached please find a memo that PM prepared for 5 regarding the Menendez “hold” on the final rule transitioning Cats
i-lH to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments? Pe

Please let me, Jeff, or Shana know if you have any questions.

  
  

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

From: Heidema, Sarah ] <HeldemaS]Ostate.qoy>

Sent: Sunday, March 3, 2019 8:44 PM

Teo: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Sublect: Re: Rules -- SBU

Rob Moniay will support this effort while Pm in NJ po However, [will check email and can he
reached at PF

WASHSTATEC002128
 

Josh- can vou please touch base with Rob in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @ state. gav>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

    
 

Attached is the latest draft AM

in the meantime, could the PM team:

   

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

WASHSTATEC002129
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 428 of 446

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002130
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 429 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/5/2019 3:57:40 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]
Subject: RE: Rules -- SBU

OK ~ will try fo get if to Jennifer.

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, March 5, 2019 10:55 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

Tory,

Attached please find an updated redline and an updated clean version of the memo!

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Tuesday, March 5, 2019 9:25 AM

Subject: RE: Rules -- SBU

Final nits marked.

 

Sent: Monday, March 4, 2019 9:46 PM
To: Kovar, Jeffrey D <KovariD @state.gev>; Rogers, Shana A <RogersSA2 @ state. gov>
Subject: FW: Rules -- SBU

 

 

WASHSTATEC002131
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 430 of 446

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

<RosersSAI@stategov>
Cc: Kovar, Jeffrey D <KovarJO @ state. goy>
Subject: FW: Rules -- SBU

 

Thanks very much for sending this my way. [noted a few cornments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <PormpianShi @state eov>; Kottmyer, Alice M <KottmyerAM @istate. gov>

 

cantatocenenententzeerinen™@VonercertacececercecsdRecenene: B1 NAS Ep heh Ap SAN ECAR BMA BN no add atvcentventonrneeteniaDWacrinccnenearentvesebaczeeces

Subject: FW: Rules -- SBU
Shawn and Alice,
Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats

i-HH te Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please jefus know ASAP If vou have additional editc/commants?

    

Please let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M; Miller, Michael F
Sublect: Re: Rules -- SEU

WASHSTATEC002132
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 431 of 446

Rob Monjay will support this effort while Pm in NJ a oe Twill check email and can be
reached «i

 

Josh- can vou please touch base with Rob in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @state.gay>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subject: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

WASHSTATEC002133
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 432 of 446

    
    

Attached is the latest draft AM.

. inthe meantime, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002134
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 433 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/5/2019 3:58:02 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Rules -- SBU

it’s ok}

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, March 5, 2019 10:56 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

Obviously | meant this for you Jeff- not Tony. My apologies!

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Tuesday, March 5, 2019 10:55 AM

To: Kovar, Jeffrey D <KovarJD @state.gav>; Rogers, Shana A <Ro
Subject: RE: Rules -- SBU

2ers5 A? Bistate eoy>

   

Tory,

Attached please find an updated redline and an updated clean version of the memo.

   
 

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

From: Kovar, Jeffrey D <Kovar!
Sent: Tuesday, March 5, 2019 9:25 AM

Subject: RE: Rules -- SBU

    
 
 

Final nits marked

  

Thanks.

Sent: Monday, March 4, 2019 9:46 PM
To: Kovar, Jeffrey D <KovariD @state.gev>; Rogers, Shana A <RogersSA2 @ state. gov>

 

Subject: FW: Rules -- SBU

WASHSTATEC002135
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 434 of 446

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Pompian, Shawn M <PomplanSM @state.gov>
Sent: Monday, March 4, 2019 9:05 PM

   

<RogersSA2 Gistate goy>
Ce: Kovar, Jeffrey D <KovariD@istate. goy>
Subject: FW: Rules -- SBU

Thanks very much for sending this my way. [noted a few comments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <FompiansM state gov>; Kottmyer, Alice M <KottmyerAM @state gov>

 

Subject: FW: Rules -- SBU
Shawn and Alice,
Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats

i-HH to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
please let us know ASAP if you have additional edits/comments?

   

Please let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002136
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 435 of 446

 

Sent: Sunday, March 3, 2019 8:44 PM
Teo: Kovar, Jeffrey DB; String, Marik A; Paul, Joshua M; Miller, Michael F
Subject: Re: Rules -- SBU

Rob Monjay will support this effort while ’'m in NIMS owever, Dwi! check email and can be

coches

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually in by 930).

Thanks,

Sarah

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Te: Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey B

WASHSTATEC002137
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 436 of 446

 

Sublect: Rules -- SBU

SBU— DELIBERATIVE PROCESS/PRIVILEGED

Attached is the latest draft AM iii

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

 

2.

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002138
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 437 of 446

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/5/2019 3:59:40 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Rules -- SBU

Can we also get the final version of the memo that went to T? Jennifer may ask for that.

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, March 5, 2019 10:55 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Rules -- SBU

Tony,

Attached please find an updated redline and an updated clean version of the memo.

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Subject: RE: Rules -- SBU

 
 

Final nits marked.

 

Sent: Monday, March 4, 2019 9:46 PM
To: Kovar, Jeffrey D <Kovar/D @state.gevy>; Rogers, Shana A <RegersSA2 @ state. gov>

 

Subject: FW: Rules -- SBU

 

WASHSTATEC002139
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 438 of 446

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

<RosersSAI@stategov>
Cc: Kovar, Jeffrey D <KovarJO @ state. goy>
Subject: FW: Rules -- SBU

 

Thanks very much for sending this my way. [noted a few cornmments in the attached version, but please let me know if
there is anything you would like to discuss. Thanks again,

Shawn

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Monday, March 04, 2019 5:20 PM

To: Pompian, Shawn M <PornpianShi @state eov>; Kottmyer, Alice M <KottimyerAM @istate. gov>

 

cantatocenenententzeeriaes@VenercervacececercecshReceeene: Fo1 NM Ep heh Ap MA RGAE BA BN no laddkatvcentventvnrnententaSDWacronecnenearentvesebacceeees

Subject: FW: Rules -- SBU
Shawn and Alice,
Attached please find a memo that PM prepared for S regarding the Menendez “hold” on the final rule transitioning Cats

i-HH to Commerce control, Jennifer is now tracking this issue and we expect to send her a draft of this AM. Can you
lease let us know ASAP Hf you have additional edits/camments?

   

Please let me, Jeff, or Shana know if you have any questions.

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

 

Sent: Sunday, March 3, 2019 8:44 PM
To: Kovar, Jeffrey B: String, Marik A; Paul, Joshua M: Miller, Michael F
Sublect: Re: Rules -- SBU

WASHSTATEC002140
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 439 of 446

Rob Monjay will support this effort while ['m in NJ taking care of my mother. However, Iwill check email and can be

reached at

  

The AM looks good to me, but one thing to thmk about:

 

Josh- can you please touch base with Rob in the morning to figure out how to best devide this up (he’s usually m by 930).

Thanks,

Sarah

 

From: Kovar, Jeffrey D <kovarid @state.gay>

 

Sent: Sunday, March 3, 2019 3:02 PM
To: String, Marik A; Paul, Joshua M; Miller, Michael F; Heidema, Sarah J
Subject: Re: Rules -- SBU

Got it. Thanks

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A

Sent: Sunday, March 3, 2019 1:47 PM

Teo: Paul, Joshua M; Miler, Michael F; Heidema, Sarah J
Ce: Kovar, Jeffrey D

Subiect: Rules -- SBU

SBU—DELIBERATIVE PROCESS/PRIVILEGED

WASHSTATEC002141
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 440 of 446

I |< 3 ¢20tre, could the PM team:

1. Review the attached for accuracy and any other refinements. Do not send out for clearances yet.

2.

 

 

Again, i don’t know where this is heading but we need to be prepared for all options.

Jeff, copying you for awareness. We will probably need more time for policy bureaus to confer but then will of course

need a thorough legal review.

Please limit distribution of this email and attachment.

Thanks,
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002142
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 441 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/5/2019 4:33:18 PM

To: String, Marik A [StringMA@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; PM-CPA [PM-CPA@state.gov]
Subject: TPs and Background for 123

Attachments: Background for Hill Brief on 123.docx

~

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATEC002143
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 442 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 4:59:47 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: Draft letter to Menendez

Attachments: 20190305 Menendez Response vi (LPM).docx

Jeff,
i pulled the attached together as a starting point for the response

 

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

WASHSTATEC002144
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 443 of 446

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/5/2019 5:07:23 PM

To: Monjay, Robert [MonjayR@state.gov]; PM-CPA [PM-CPA @state.gov]
Subject: RE: TP on Emerging Tech

Please go ahead and send to Marik ~ he just called me and these issues came up.

From: Monjay, Robert <MonjayR@state.gov>
Sent: Tuesday, March 05, 2019 11:49 AM

To: PM-CPA <PM-CPA@state.gov>

Subject: TP on Emerging Tech

Josh and Co,

 

These are both out of my head and have not been cleared with anyone.
Thoughts?

Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a 7

 

Official - SBU
LINCLASSIFIED

WASHSTATEC002145
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 444 of 446

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/5/2019 5:28:07 PM

To: String, Marik A [StringMA@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; PM-CPA [PM-CPA@state.gov]
Subject: RE: TPs and Background for 123

Marik,

iam happy to. (ll come to your office about 3:30 to head over.

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>

Sent: Tuesday, March 5, 2019 12:09 PM

To: Monjay, Robert <MonjayR@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; PM-CPA <PM-CPA@state.gov>
Subject: RE: TPs and Background for 123

Rob,

Can you join me today at 4:00 for the SFRC staff meeting? It won't really be a briefing -- just a discussion -- but you
could help answer any rule-specific points that they raise.

Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002146
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 445 of 446

Cc: Heidema, Sarah J <HeidemaS@state.gov>; Miller, Michael F <Milermfi@istate.gov>; PM-CPA <PM-CPAM@ state, gay>

Subject: TPs and Background for 123

Marik,
Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile.

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC002147
Case 2:20-cv-00111-RAJ Document 106-11 Filed 09/23/20 Page 446 of 446

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 5:33:39 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Draft letter to Menendez

Attachments: 20190305 Menendez Response v1 (LPM) (002).docx

Thanks, Jeff

 

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, March 05, 2019 12:12 PM

To: Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Draft letter to Menendez

el

centacecboReevcenesinrvenenrcetaeSitentvcacencnercesensdecberseera

Sent: Tuesday, March 5, 2019 12:00 PM
To: Kovar, Jeffrey D <Kovar!D @ state. gov>; Minarich, Christine M <MinarichCM@ state gov>
Subject: Draft letter to Menendez

    

Jeff,
i pulled the attached together as a starting point for the response

  

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

WASHSTATEC002148
